EXHIBIT 10.1

AMENDED AND RESTATED RECEIVABLES FUNDING AND ADMINISTRATION

AGREEMENT

Dated as of May 20, 2011

by and among

REXNORD FUNDING LLC,

as Borrower,

THE FINANCIAL INSTITUTIONS SIGNATORY HERETO FROM TIME TO TIME,

as Lenders,

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as a Lender, as Swing Line Lender and as Administrative Agent

Amended and Restated Receivables Funding and Administration Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS AND INTERPRETATION

     1   

Section 1.01. Definitions

     2   

Section 1.02. Rules of Construction

     2   

ARTICLE II. AMOUNTS AND TERMS OF ADVANCES

     2   

Section 2.01. Advances

     2   

Section 2.02. Optional Changes in Aggregate Commitment

     5   

Section 2.03. Procedures for Making Advances

     6   

Section 2.04. Pledge and Release of Transferred Receivables

     9   

Section 2.05. Commitment Termination Date

     10   

Section 2.06. Interest; Charges

     10   

Section 2.07. Fees

     11   

Section 2.08. Application of Collections; Time and Method of Payments

     11   

Section 2.09. Capital Requirements; Additional Costs

     15   

Section 2.10. RESERVED

     16   

Section 2.11. Letter of Credit Facility

     16   

Section 2.12. Increase in Commitments

     24   

Section 2.13. Non-Funding Lenders

     25   

Section 2.14. Register; Registered Obligations

     26   

ARTICLE III. CONDITIONS PRECEDENT

     27   

Section 3.01. Conditions to Effectiveness of Agreement

     27   

Section 3.02. Conditions Precedent to All Advances and Letter of Credit
Obligations

     29   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

     30   

Section 4.01. Representations and Warranties of the Borrower

     30   

ARTICLE V. GENERAL COVENANTS OF THE BORROWER

     39   

Section 5.01. Affirmative Covenants of the Borrower

     39   

Section 5.02. Reporting Requirements of the Borrower

     41   

Section 5.03. Negative Covenants of the Borrower

     42   

ARTICLE VI. ACCOUNTS

     44   

Section 6.01. Establishment of Accounts

     45   

 

Amended and Restated Receivables Funding and Administration Agreement

i



--------------------------------------------------------------------------------

ARTICLE VII. GRANT OF SECURITY INTERESTS

     48   

Section 7.01. Borrower’s Grant of Security Interest

     48   

Section 7.02. Borrower’s Agreements

     49   

Section 7.03. Delivery of Collateral

     50   

Section 7.04. Borrower Remains Liable

     50   

Section 7.05. Covenants of the Borrower Regarding the Borrower Collateral

     50   

ARTICLE VIII. TERMINATION EVENTS

     53   

Section 8.01. Termination Events

     53   

ARTICLE IX. REMEDIES

     57   

Section 9.01. Actions Upon Termination Event

     57   

Section 9.02. Exercise of Remedies

     59   

Section 9.03. Power of Attorney

     59   

Section 9.04. Continuing Security Interest

     60   

ARTICLE X. INDEMNIFICATION

     60   

Section 10.01. Indemnities by the Borrower

     60   

ARTICLE XI. ADMINISTRATIVE AGENT

     62   

Section 11.01. Authorization and Action

     62   

Section 11.02. Reliance

     63   

Section 11.03. GE Capital and Affiliates

     63   

Section 11.04. Lender Credit Decision

     64   

Section 11.05. Indemnification

     64   

Section 11.06. Successor Administrative Agent

     64   

Section 11.07. Setoff and Sharing of Payments

     65   

ARTICLE XII. MISCELLANEOUS

     65   

Section 12.01. Notices

     66   

Section 12.02. Binding Effect; Assignability

     66   

Section 12.03. Termination; Survival of Borrower Obligations Upon Commitment
Termination Date

     69   

Section 12.04. Costs, Expenses and Taxes

     69   

Section 12.05. Confidentiality

     71   

Section 12.06. Complete Agreement; Modification of Agreement

     72   

Section 12.07. Amendments and Waivers

     72   

Section 12.08. No Waiver; Remedies

     74   

Section 12.09. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     75   

Section 12.10. Counterparts

     76   

Section 12.11. Severability

     76   

 

Amended and Restated Receivables Funding and Administration Agreement

ii



--------------------------------------------------------------------------------

Section 12.12. Section Titles

     76   

Section 12.13. Further Assurances

     77   

Section 12.14. Amendment and Restatement

     77   

Section 12.15. Alternate Account

     78   

 

EXHIBITS

  

Exhibit 2.01(a)(ii)

  

Form of Revolving Note

Exhibit 2.01(b)(ii)

  

Form of Amended and Restated Swing Line Note

Exhibit 2.02(a)

  

Form of Commitment Reduction Notice

Exhibit 2.02(b)

  

Form of Commitment Termination Notice

Exhibit 2.03(a)

  

Form of Borrowing Request

Exhibit 2.03(g)

  

Form of Repayment Notice

Exhibit 9.03

  

Form of Power of Attorney

Exhibit 12.02(b)

  

Form of Assignment Agreement

Exhibit A

  

Credit and Collection Policy

Exhibit B-1

  

Application for Standby Letter of Credit or Direct Pay Letter of Credit

Exhibit B-2

  

Application for Documentary Letter of Credit

Schedule 4.01(b)

  

Jurisdiction of organization/organizational number; Executive Offices;
Collateral Locations; Corporate or Other Names

Schedule 4.01(i)

  

Tax Matters/Borrower

Schedule 4.01(q)

  

Deposit and Disbursement Accounts/Borrower

Schedule 5.03(b)

  

Existing Liens

Annex 5.02(a)

  

Reporting Requirements of the Borrower (including Forms of Monthly Report and
Daily Report)

Annex W

  

Administrative Agent’s Account/Lenders’ Accounts

Annex X

  

Definitions and Interpretation

Annex Y

  

Schedule of Documents

Annex Z

  

Special Concentration Percentages

 

Amended and Restated Receivables Funding and Administration Agreement

iii



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED RECEIVABLES FUNDING AND ADMINISTRATION AGREEMENT (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Agreement”) is entered into as of May 20, 2011 by and among REXNORD
FUNDING LLC, a Delaware limited liability company (the “Borrower”), the
financial institutions signatory hereto from time to time as lenders (the
“Lenders”), and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as
a Lender, as swing line lender (in such capacity, the “Swing Line Lender”) and
as administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).

RECITALS

A. The Borrower is a special purpose limited liability company the sole member
of which is RBS Global, Inc. (in such capacity, the “Member”).

B. The Borrower was formed for the purpose of purchasing, or otherwise acquiring
by capital contribution, Receivables of the Originators party to the Sale
Agreement.

C. The Borrower, the Lenders, the Swing Line Lender and the Administrative Agent
are parties to the Receivables Funding and Administration Agreement dated as of
September 26, 2007 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Existing Receivables Funding and Administration
Agreement”).

D. The Borrower has, pursuant to the terms and conditions of the Existing
Receivables Funding and Administration Agreement funded, and intends to continue
to fund its purchases of the Receivables, in part, by borrowing Advances and
obtaining Letters of Credit hereunder and pledging all of its right, title and
interest in and to the Receivables as security therefor, and, subject to the
terms and conditions hereof, the Lenders intend to make such Advances and incur
Letter of Credit Obligations, from time to time.

E. The Administrative Agent has been requested and is willing to continue to act
as administrative agent on behalf of each of the Lenders in connection with the
making and financing of such Advances and the incurrence of such Letter of
Credit Obligations.

F. The parties hereto desire to amend and restate the Existing Receivables
Funding and Administration Agreement on the terms and subject to the conditions
set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I.

DEFINITIONS AND INTERPRETATION

Amended and Restated Receivables Funding and Administration Agreement



--------------------------------------------------------------------------------

Section 1.01. Definitions. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in Annex X.

Section 1.02. Rules of Construction. For purposes of this Agreement, the rules
of construction set forth in Annex X shall govern. All Appendices hereto, or
expressly identified to this Agreement, are incorporated herein by reference
and, taken together with this Agreement, shall constitute but a single
agreement.

ARTICLE II.

AMOUNTS AND TERMS OF ADVANCES

Section 2.01. Advances.

(a) Revolving Credit Advances. (i) Under the Existing Receivables Funding and
Administration Agreement, each Lender made such Lender’s Pro Rata Share of
“Revolving Credit Advances” under (and as defined in) the Existing Receivables
Funding and Administration Agreement, which will remain outstanding as of the
Restatement Effective Date (the “Existing Revolving Credit Advances”). On the
Restatement Effective Date, each Lender’s Pro Rata Share of the Existing
Revolving Credit Advances shall remain outstanding, and shall, subject to the
terms and conditions hereof, continue as and constitute such Lender’s portion of
the Revolving Credit Advances hereunder. From and after the Restatement
Effective Date and until the Commitment Termination Date and subject to the
terms and conditions hereof, each Lender (other than the Swing Line Lender)
severally agrees to make its Pro Rata Share of Revolving Credit Advances to the
Borrower from time to time. The Outstanding Principal Amount of all Advances
shall not at any time exceed the lesser of (x) the Aggregate Commitment and
(y) the Borrowing Base. The Outstanding Principal Amount of Revolving Credit
Advances made by each Lender shall not exceed such Lender’s Commitment. The
Outstanding Principal Amount of Revolving Credit Advances made by each Lender
shall not exceed such Lender’s Pro Rata Share of the Borrowing Base. Except to
the extent provided in Section 2.06(c), no Lender shall make any Revolving
Credit Advances if, after giving effect thereto, a Funding Excess would exist.
The Borrower may from time to time borrow, repay and reborrow Revolving Credit
Advances hereunder on the terms and conditions set forth herein.

(ii) The Borrower shall execute and deliver to each Lender (other than the Swing
Line Lender) that makes a request therefor, a note to evidence the Revolving
Credit Advances which may be made hereunder from time to time by such Lender.
Each such note shall be (x) in the principal amount of the applicable Commitment
of the applicable Lender, (y) dated as of the date of issuance thereof, and
(z) substantially in the form of Exhibit 2.01(a)(ii) (each, a “Revolving Note”).
Each Revolving Note shall represent the obligation of the Borrower to pay the
amount of each Lender’s Commitment or, if less, the Lender’s Pro Rata Share of
the aggregate Outstanding Principal Amount of all outstanding Revolving Credit
Advances made to the Borrower, together with interest thereon as prescribed in

 

Amended and Restated Receivables Funding and Administration Agreement

2



--------------------------------------------------------------------------------

Section 2.06. The Outstanding Principal Amount of Revolving Credit Advances and
all other accrued and unpaid Borrower Obligations shall be immediately due and
payable in full in immediately available funds on the Commitment Termination
Date.

(b) Swing Line Advances. (i) From and after the Restatement Effective Date and
until the Commitment Termination Date and subject to the terms and conditions
hereof, the Swing Line Lender agrees to make advances (each such advance
hereunder, a “Swing Line Advance”) to the Borrower from time to time; provided
that if the Swing Line Lender believes in good faith that one or more Lenders is
or will be a Non-Funding Lender, the Swing Line Lender may, in its sole
discretion, elect not to make the portion of a Swing Line Advance equal to the
Pro Rata Share of such Lender or Lenders of the requested amount of the Swing
Line Advance unless the Swing Line Lender shall have received Adequate Security
with respect to such portion of the requested Swing Line Advance. The aggregate
amount of the Swing Line Loan shall not at any time exceed the Swing Line
Commitment. Under no circumstances shall the Swing Line Lender make a Swing Line
Advance if, after giving effect thereto, the aggregate amount of the Swing Line
Loan would exceed the Swing Line Commitment. The Borrower may from time to time
borrow, repay and reborrow Swing Line Advances hereunder on the terms and
conditions set forth herein. Unless the Swing Line Lender has received at least
one Business Day’s prior written notice from the Lenders instructing it not to
make a Swing Line Advance, the Swing Line Lender shall, notwithstanding the
failure of any condition precedent set forth in Section 3.01 or 3.02, be
entitled to fund such Swing Line Advance, and to have the Lenders make Revolving
Credit Advances in accordance with Section 2.01(b)(iii) or purchase
participating interests in accordance with Section 2.01(b)(iv). The Borrower
shall repay the aggregate outstanding principal amount of the Swing Line Loan in
full in immediately available funds on the Commitment Termination Date.

(ii) The Borrower shall execute and deliver to the Swing Line Lender a note to
evidence the Swing Line Loan. Such note shall be in the principal amount of the
Swing Line Commitment, dated the Restatement Effective Date and substantially in
the form of Exhibit 2.01(b)(ii) (the “Swing Line Note”). The Swing Line Note
shall represent the obligation of the Borrower to pay the Swing Line Loan,
together with interest thereon as prescribed in Section 2.06. The Swing Line
Loan and all other accrued and unpaid Borrower Obligations shall be immediately
due and payable in full in immediately available funds on the Commitment
Termination Date.

(iii) The Swing Line Lender, at any time and from time to time no less
frequently than once per month, shall on behalf of the Borrower (and the
Borrower hereby irrevocably authorizes the Swing Line Lender to so act on its
behalf) request each Lender (excluding the Swing Line Lender) to make a
Revolving Credit Advance to the Borrower in an amount equal to such Lender’s Pro
Rata Share of the principal amount of the Swing Line Loan (the “Refunded Swing
Line Loan”) outstanding on the date such notice is given. Unless the Commitment
Termination Date has occurred (in which event the procedures of

 

Amended and Restated Receivables Funding and Administration Agreement

3



--------------------------------------------------------------------------------

subsection (iv) below shall apply) and regardless of whether the conditions
precedent set forth in Sections 3.01 and 3.02 to the making of a Revolving
Credit Advance are then satisfied, each Lender shall disburse directly to the
Administrative Agent, its Pro Rata Share of a Revolving Credit Advance on behalf
of the Swing Line Lender, prior to 2:00 p.m. (New York time), in immediately
available funds on the Business Day next succeeding the date on which such
notice is given. The proceeds of such Revolving Credit Advances shall be
immediately paid to the Swing Line Lender and applied to repay the Refunded
Swing Line Loan.

(iv) If, prior to refunding a Swing Line Loan with a Revolving Credit Advance
pursuant to Section 2.01(b)(iii), the Commitment Termination Date or one of the
events described in Sections 8.01(d) or (e) has occurred, then, subject to the
provisions of Section 2.01(b)(v) below, each Lender shall, on the date such
Revolving Credit Advance was to have been made for the benefit of the Borrower,
purchase from the Swing Line Lender an undivided participation interest in the
Swing Line Loan in an amount equal to its Pro Rata Share of such Swing Line
Loan. Upon request by the Swing Line Lender, each Lender shall promptly transfer
to the Swing Line Lender, in immediately available funds, the amount of its
participation interest.

(v) Each Lender’s obligation to make Revolving Credit Advances in accordance
with Section 2.01(b)(iii) and to purchase participation interests in accordance
with Section 2.01(b)(iv) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of any Termination Event or Incipient Termination
Event; (C) any inability of the Borrower to satisfy the conditions precedent to
borrowing set forth in this Agreement at any time; or (D) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If any Lender does not make available to the Administrative Agent
or the Swing Line Lender, as applicable, the amount required pursuant to
Sections 2.01(b)(iii) or (b)(iv), as the case may be, the Swing Line Lender
shall be entitled, in its discretion, (x) to recover such amount on demand from
such Lender, together with interest thereon for each day from the date of
non-payment until such amount is paid in full at the Federal Funds Rate for the
first two Business Days and at the Index Rate thereafter and (y) apply, to the
extent and in satisfaction of such amount, any collateral provided by or on
behalf of such Lender as Adequate Security.

(vi) Notwithstanding anything herein to the contrary, if the Swing Line Lender
elects not to make the portion of a Swing Line Advance in respect of any Lender
(a “Specified Lender”) pursuant to the proviso to the first sentence of
Section 2.01(b), each other Lender’s obligation to make Revolving Credit
Advances in accordance with Section 2.01(b)(iii) and to purchase participation

 

Amended and Restated Receivables Funding and Administration Agreement

4



--------------------------------------------------------------------------------

interests in accordance with Section 2.01(b)(iv) in respect of such Swing Line
Advance shall be calculated ratably based on the respective Commitments of the
Lenders (other than, for the avoidance of doubt, any Lender that is a Specified
Lender).

Section 2.02. Optional Changes in Aggregate Commitment.

(a) So long as no Incipient Termination Event or Termination Event shall have
occurred and be continuing, the Borrower may, not more than twice during each
calendar year, reduce the Aggregate Commitment permanently; provided, that
(i) the Borrower shall give ten Business Days’ prior written notice of any such
reduction to the Administrative Agent substantially in the form of Exhibit
2.02(a) (each such notice, a “Commitment Reduction Notice”), (ii) any partial
reduction of the Aggregate Commitment shall be in a minimum amount of
$10,000,000 or an integral multiple of $5,000,000 in excess of $10,000,000 and
(iii) no such partial reduction shall reduce the Aggregate Commitment below the
greater of (x) the Outstanding Principal Amount at such time and
(y) $50,000,000. Any such reduction in the Aggregate Commitment shall result in
(i) a reduction in each Lender’s Commitment in an amount equal to such Lender’s
Pro Rata Share of the amount by which the Aggregate Commitment is being reduced
and (ii) a proportional reduction in the L/C Sublimit and the Swing Line
Commitment; provided, however, that no such partial reduction shall reduce the
L/C Sublimit below the aggregate outstanding amount of Letter of Credit
Obligations or reduce the Swing Line Commitment below the aggregate amount of
the Swing Line Loan.

(b) The Borrower may, at any time, on at least 30 days’ prior written notice by
the Borrower to the Administrative Agent, irrevocably terminate the Aggregate
Commitment; provided, that (i) such notice of termination shall be substantially
in the form of Exhibit 2.02(b) (the “Commitment Termination Notice”) and
(ii) the Borrower shall reduce the aggregate outstanding amount of Advances to
zero, cash collateralize or provide a back-up letter of credit with respect to
all Letter of Credit Obligations in accordance with Section 2.11, and make all
payments required by Section 2.03(g) at the time and in the manner specified
therein. Upon such termination, the Borrower’s right to request that (1) any
Lender make Revolving Credit Advances or incur Letter of Credit Obligations or
(2) the Swing Line Lender make Swing Line Advances hereunder, shall in each case
simultaneously terminate and the Commitment Termination Date shall automatically
occur.

(c) Each written notice required to be delivered pursuant to Sections 2.02(a)
and (b) shall be irrevocable and shall be effective (i) on the day of receipt if
received by the Administrative Agent and the Lenders not later than 4:00 p.m.
(New York time) on any Business Day and (ii) on the immediately succeeding
Business Day if received by the Administrative Agent and the Lenders after such
time on such Business Day or if any such notice is received on a day other than
a Business Day (regardless of the time of day such notice is received). Each
such notice of termination or reduction shall specify,

 

Amended and Restated Receivables Funding and Administration Agreement

5



--------------------------------------------------------------------------------

respectively, the amount of, or the amount of the proposed reduction in, the
Aggregate Commitment.

Section 2.03. Procedures for Making Advances.

(a) Borrowing Requests. Except as provided in Sections 2.06(c) and 2.11(b)(ii),
each Borrowing shall be made upon notice by the Borrower to the Administrative
Agent in the manner provided herein. Any such notice must be given in writing so
that it is received no later than (1) 11:00 a.m. (New York time) on the Business
Day of the proposed Advance Date set forth therein. Each Borrowing requested
pursuant to a Borrowing Request shall be in the form of a Swing Line Advance
until such Swing Line Advance is refunded or otherwise refinanced in accordance
with Section 2.01(b)(iii) or (b)(iv). Each request for a Borrowing (a “Borrowing
Request”) shall (i) be substantially in the form of Exhibit 2.03(a), (ii) be
irrevocable and (iii) specify the amount of the requested Borrowing (which shall
be in a minimum amount of $500,000) and the proposed Advance Date (which shall
be a Business Day), and shall include such other information as may be required
by the Lenders and the Administrative Agent. The Administrative Agent shall
review the Borrowing Base Certificate delivered in connection with each
Borrowing Request to confirm whether a Funding Excess exists or would exist
after giving effect to the Borrowing requested in the related Borrowing Request.
If, in connection with such review, the Administrative Agent determines that a
Funding Excess exists or would exist after giving effect to the Borrowing
requested in the related Borrowing Request, the Administrative Agent shall
promptly notify each Lender thereof. Unless a LIBOR Rate Disruption Event shall
have occurred, each Advance shall be a LIBOR Rate Advance. Notwithstanding
anything herein to the contrary, if the Borrower requests any Borrowing in a
principal amount that is less than or equal to the Swing Line Availability as of
the date such Borrowing Request is delivered, such requested Borrowing shall
initially be funded as a Swing Line Advance (until such Swing Line Advance is
refunded in accordance with Section 2.01(b)); provided, that if the Swing Line
Lender has elected (or will elect) not to make any portion of a Swing Line
Advance pursuant to the proviso to the first sentence of Section 2.01(b), the
Borrower may request that a Borrowing instead be funded as a Revolving Credit
Advance.

(b) Advances; Payments.

(i) (A) The Administrative Agent shall, promptly after receipt of a Borrowing
Request delivered in accordance with Section 2.03(a) and in any event prior to
12:00 noon (New York time) on the date such Borrowing Request is deemed
received, by telecopy, telephone or other similar form of communication notify
(i) the Swing Line Lender of its receipt of a Borrowing Request relating to a
request for Swing Line Advances or (ii) the Lenders of its receipt of a
Borrowing Request relating to a request for Revolving Credit Advances, and
(B) (i) the Swing Line Lender (in the case of Swing Line Advance) or (ii) the
Lenders (in the case of Revolving Credit Advances) shall make the amount of such
Swing Line Advance or Revolving Credit Advances, as applicable, available to the
Administrative Agent in same day funds by wire transfer to the Administrative

 

Amended and Restated Receivables Funding and Administration Agreement

6



--------------------------------------------------------------------------------

Agent’s account as set forth in Annex W not later than 3:00 p.m. (New York time)
on the requested Advance Date. After receipt of such wire transfers (or, in the
Administrative Agent’s sole discretion in accordance with Section 2.03(c),
before receipt of such wire transfers), subject to the terms hereof (including,
without limitation, the satisfaction of the conditions precedent set forth in
Section 3.02), the Administrative Agent shall make available to the Borrower by
deposit into the Borrower Account (or, with the Administrative Agent’s consent,
any other account designated by the Borrower) (or, in the case of Revolving
Credit Advances made pursuant to Section 2.11(b)(ii), shall apply in accordance
with such Section) on the Advance Date therefor, the lesser of (x) the amount of
the requested Borrowing and (y) (i) in the case of any requested Swing Line
Advance, the amount of Swing Line Availability and (ii) in the case of any
requested Revolving Credit Advances, the amount of Funding Availability. All
payments by each Lender under this Section 2.03(b)(i) shall be made without
setoff, counterclaim or deduction of any kind.

(ii) On each Settlement Date, the Administrative Agent will advise each Lender
(other than the Swing Line Lender) by telephone or telecopy of the amount of
such Lender’s Pro Rata Share of principal, interest and Fees (to the extent
payable to all Lenders) paid for the benefit of Lenders with respect to each
applicable Revolving Credit Advance. Provided that such Lender has made all
payments required to be made by it and purchased all participations required to
be purchased by it under this Agreement and the other Related Documents as of
such Settlement Date, the Administrative Agent will pay to each Lender such
Lender’s Pro Rata Share of principal, interest and Fees (to the extent payable
to all Lenders) with respect to each applicable Revolving Credit Advance, paid
by the Borrower since the previous Settlement Date for the benefit of that
Lender. Such payments shall be made by wire transfer to such Lender’s account
(as specified by such Lender in Annex W or the applicable Assignment Agreement)
not later than 3:00 p.m. (New York time) on each Settlement Date.

(iii) On each Settlement Date, the Administrative Agent will advise the Swing
Line Lender of the amount of principal, interest and Fees paid for the benefit
of the Swing Line Lender with respect to the Swing Line Loan. The Administrative
Agent will pay to the Swing Line Lender the amount of principal, interest and
Fees paid by the Borrower since the previous Settlement Date for the benefit of
the Swing Line Lender. Such payments shall be made by wire transfer or by book
balance to the Swing Line Lender’s account (as specified by the Swing Line
Lender in Annex W or the applicable Assignment Agreement) not later than 3:00
p.m. (New York time) on each Settlement Date.

(c) Availability of Lenders’ Advances. The Administrative Agent may assume that
each Lender (other than the Swing Line Lender) will make its Pro Rata Share of
each Borrowing of Revolving Credit Advances available to the Administrative
Agent on each Advance Date. If the Administrative Agent has made available to
the Borrower such Lender’s Pro Rata Share of any such Borrowing but such Pro
Rata Share is not, in

 

Amended and Restated Receivables Funding and Administration Agreement

7



--------------------------------------------------------------------------------

fact, paid to the Administrative Agent by such Lender when due, the
Administrative Agent will be entitled to recover such amount on demand from
(x) such Lender without set-off, counterclaim or deduction of any kind and
(y) any collateral provided as Adequate Security. If any Lender fails to pay the
amount of its Pro Rata Share forthwith upon the Administrative Agent’s demand,
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately repay such amount to the Administrative Agent. Nothing in this
Section 2.03(c) or elsewhere in this Agreement or the other Related Documents
shall be deemed to require the Administrative Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that the Borrower may have
against any Lender as a result of any default by such Lender hereunder. To the
extent that the Administrative Agent advances funds to the Borrower on behalf of
any Lender and is not reimbursed therefor on the same Business Day as such
Revolving Credit Advance is made, the Administrative Agent shall be entitled to
retain for its account all interest accrued on such Revolving Credit Advance
from the date of such Revolving Credit Advance to the date such Revolving Credit
Advance is reimbursed by the applicable Lender.

(d) Return of Payments. (i) If the Administrative Agent pays an amount to a
Lender under this Agreement in the belief or expectation that a related payment
has been or will be received by the Administrative Agent from the Borrower and
such related payment is not received by the Administrative Agent, then the
Administrative Agent will be entitled to recover such amount from (x) such
Lender on demand without set-off, counterclaim or deduction of any kind and
(y) any collateral provided as Adequate Security.

(ii) If at any time any amount received by the Administrative Agent under this
Agreement must be returned to the Borrower or paid to any other Person pursuant
to any insolvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Related Document, the Administrative
Agent will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to the Administrative Agent (or the
Administrative Agent may apply any Adequate Security) on demand any portion of
such amount that the Administrative Agent has distributed to such Lender,
together with interest at such rate, if any, as the Administrative Agent is
required to pay to the Borrower or such other Person, without set-off,
counterclaim or deduction of any kind.

(e) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Revolving Credit Advance to be made by it on the date specified therefor shall
not relieve any other Lender (each such other Lender, an “Other Lender”) of its
obligations to make the Revolving Credit Advance to be made by it, but neither
any Other Lender nor the Administrative Agent shall be responsible for the
failure of any Non-Funding Lender to make a Revolving Credit Advance to be made
by such Non-Funding Lender. Notwithstanding anything set forth herein to the
contrary, a Non-Funding Lender shall not have any voting or consent rights under
or with respect to any Related Document or

 

Amended and Restated Receivables Funding and Administration Agreement

8



--------------------------------------------------------------------------------

constitute a “Lender” (or be included in the calculation of “Requisite Lenders”
hereunder) for any voting or consent rights under or with respect to any Related
Document unless and until such Non-Funding Lender shall have cured in full its
failures to make Revolving Credit Advances hereunder.

(f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement, the Revolving Notes or the Swing Line Note (including exercising any
rights of set-off) without first obtaining the prior written consent of the
Administrative Agent or the Requisite Lenders, it being the intent of the
Lenders that any such action to protect or enforce rights under this Agreement,
the Revolving Notes and the Swing Line Note shall, subject to any provision
herein requiring that each Lender consent to a particular action, be taken in
concert and at the direction or with the consent of the Administrative Agent or
the Requisite Lenders.

(g) Principal Repayments. On each Business Day, Collections on deposit in the
Agent Account shall be applied in accordance with Section 2.08(b) or
Section 2.08(c), as applicable. The Borrower may at any time repay outstanding
Advances hereunder; provided that (i) the Borrower shall give not less than one
Business Day’s prior written notice of any such repayment to the Administrative
Agent substantially in the form of Exhibit 2.03(g) (each such notice, a
“Repayment Notice”), (ii) each such notice shall be irrevocable, (iii) each such
notice shall specify the amount of the requested repayment and the proposed date
of such repayment (which shall be a Business Day), (iv) any such repayment shall
be applied first to the Swing Line Loan until the Outstanding Principal Amount
thereof has been reduced to zero, and second, pro rata to the Lenders, to the
outstanding Revolving Credit Advances and (v) any such repayment must be
accompanied by payment of all interest accrued and unpaid on the portion of the
outstanding principal balance of the Advances to be repaid through but excluding
the date of such repayment. Any such notice of repayment must be received by the
Administrative Agent no later than 2:00 p.m. (New York time) on the Business Day
immediately preceding the date of the proposed repayment; provided, further,
that the foregoing requirements shall not apply to repayment of the outstanding
principal amount of Advances as a result of the application of Collections
pursuant to Section 2.08.

Section 2.04. Pledge and Release of Transferred Receivables.

(a) Pledge. The Borrower shall indicate in its Records that the Transferred
Receivables have been pledged hereunder and that the Administrative Agent has a
lien on and security interest in all such Transferred Receivables for the
benefit of the Secured Parties. The Borrower shall, and shall cause the Servicer
to, hold all Contracts and other documents relating to such Transferred
Receivables in trust for the benefit of the Administrative Agent on behalf of
itself and the other Secured Parties in accordance with their interests
hereunder. The Borrower hereby acknowledges that its retention and possession of
such Contracts and documents shall at all times be at the sole discretion of

 

Amended and Restated Receivables Funding and Administration Agreement

9



--------------------------------------------------------------------------------

the Administrative Agent and in a custodial capacity for the Administrative
Agent’s (on behalf of itself and the other Secured Parties) benefit only.

(b) Repurchases of Transferred Receivables. If an Originator is required to
repurchase Transferred Receivables from the Borrower pursuant to Section 4.04 of
the Sale Agreement, upon payment by such Originator to a Collection Account of
the applicable repurchase price thereof (which repurchase price shall not be
less than an amount equal to the Billed Amount of such Transferred Receivable
minus the sum of (A) Collections received in respect thereof and (B) the amount
of any Dilution Factors taken into account in the calculation of the Sale Price
therefor), the Administrative Agent on behalf of itself and the other Secured
Parties shall release their liens on and security interests in the Transferred
Receivables being so repurchased.

Section 2.05. Commitment Termination Date. Notwithstanding anything to the
contrary set forth herein, no Lender shall have any obligation to make any
Advances or incur Letter of Credit Obligations from and after the Commitment
Termination Date.

Section 2.06. Interest; Charges.

(a) The Borrower shall pay interest to the Administrative Agent, for the ratable
benefit of the Lenders, with respect to the outstanding amount of each Revolving
Credit Advance made or maintained by each Lender, in arrears on each applicable
Settlement Date, (i) for each LIBOR Rate Advance outstanding from time to time,
at the applicable LIBOR Rate as in effect from time to time during the related
Settlement Period, and (ii) for each Index Rate Advance outstanding from time to
time, at the applicable Index Rate as in effect from time to time during the
related Settlement Period. The Borrower shall pay interest to the Administrative
Agent, for the benefit of the Swing Line Lender, with respect to the outstanding
amount of each Swing Line Advance, in arrears on each applicable Settlement
Date, at the LIBOR Rate as in effect from time to time during the related
Settlement Period. Interest for each Advance shall be calculated based upon
actual days elapsed during the applicable Settlement Period, for a 360 day year
based upon actual days elapsed since the last Settlement Date. Unless a LIBOR
Rate Disruption Event shall have occurred, each Advance shall be a LIBOR Rate
Advance.

(b) So long as any Termination Event shall have occurred and be continuing, the
interest rates applicable to each Advance and any other unpaid Borrower
Obligation hereunder and the Letter of Credit Fee shall be increased by two
percent (2.0%) per annum (such increased rate, in each case, the “Default
Rate”), and all outstanding Borrower Obligations shall bear interest at the
applicable Default Rate from the date of such Termination Event until such
Termination Event is waived or cured.

(c) The Administrative Agent is authorized to, and at its sole election may,
charge to the Borrower as Revolving Credit Advances and cause to be paid all
Fees, expenses, charges, costs, interest and principal, other than principal of
the Advances or Reimbursement Obligations, owing by the Borrower under this
Agreement or any of the

 

Amended and Restated Receivables Funding and Administration Agreement

10



--------------------------------------------------------------------------------

other Related Documents if and to the extent the Borrower fails to pay any such
amounts as and when due, and any charges so made shall constitute part of the
Outstanding Principal Amount hereunder even if such charges would cause the
aggregate balance of the Outstanding Principal Amount to exceed the Borrowing
Base.

Section 2.07. Fees.

(a) On the Restatement Effective Date, the Borrower shall pay to the
Administrative Agent, for the account of itself and the Lenders, as applicable,
the fees set forth in the Fee Letter that are payable on the Restatement
Effective Date.

(b) From and after the Closing Date, as additional compensation for the Lenders,
the Borrower agrees to pay to Administrative Agent, for the ratable benefit of
such Lenders, monthly in arrears, on each Settlement Date prior to the
Commitment Termination Date and on the Commitment Termination Date, the accrued
and unpaid Unused Commitment Fee.

(c) On each Settlement Date, the Borrower shall pay to the Servicer or to the
Successor Servicer, as applicable, the Servicing Fee or the Successor Servicing
Fees and Expenses, respectively, in each case to the extent of available funds
therefor pursuant to Section 2.08.

Section 2.08. Application of Collections; Time and Method of Payments.

(a) Each Advance shall mature, and be payable, on the Commitment Termination
Date (in which case such Advance shall be payable in full).

(b) On each Business Day, the Administrative Agent shall allocate amounts on
deposit in the Agent Account on such day and not previously allocated under this
subsection (b) as follows, in the following order of priority:

(i) first, to be retained in the Agent Account and paid in accordance with
clause (i) of the following subsection (c), an amount equal to the aggregate
Fees accrued and unpaid through such date and all unreimbursed expenses of the
Administrative Agent which are reimbursable pursuant to the terms hereof;

(ii) second, to be retained in the Agent Account and paid in accordance with
clause (ii) of the following subsection (c), an amount equal to the aggregate
interest with respect to all outstanding Advances and Reimbursement Obligations
then accrued and unpaid;

(iii) third, if the Servicer has been replaced as a result of the occurrence of
an Event of Servicer Termination and such Servicer is not an Affiliate of the
Parent, to be retained in the Agent Account and paid in accordance with clause
(iii) of the following subsection (c), an amount equal to the aggregate accrued
and unpaid Servicing Fees through such date payable to such replacement
Servicer;

 

Amended and Restated Receivables Funding and Administration Agreement

11



--------------------------------------------------------------------------------

(iv) fourth, [RESERVED];

(v) fifth, to be retained in the Agent Account, the amount of any cash
collateral required to be deposited therein under Section 2.11;

(vi) sixth, the extent not already retained in the Agent Account in accordance
with clause first, to be retained in the Agent Account and paid in accordance
with clause (ix) of the following subsection (c), an amount equal to the
aggregate Fees accrued and unpaid through such date and all unreimbursed
expenses of the Administrative Agent which are reimbursable pursuant to the
terms hereof;

(vii) seventh, if any of the conditions precedent set forth in Section 3.02
shall not be satisfied, all such remaining amounts to the extent not greater
than the Outstanding Principal Amount to be retained in the Agent Account until
paid in accordance with the following subsection (c) or all such conditions are
satisfied;

(viii) eighth, to be retained in the Agent Account and paid in accordance with
the applicable provisions of the following subsection (c), an amount equal to
the aggregate amount of all other accrued and unpaid Borrower Obligations which
are then required to be paid according to such subsection, including, without
limitation, the expenses of the Lenders reimbursable under Section 12.04; and

(ix) ninth, unless a Termination Event or Incipient Termination Event has
occurred and is continuing, any remaining amounts on deposit in the Agent
Account, to be paid to the Borrower Account (or, with the Administrative Agent’s
consent, any other account designated by the Borrower) (if a Termination Event
or Incipient Termination Event has occurred and is continuing, such amounts
shall remain in the Agent Account until such time as all Borrower Obligations
shall have been indefeasibly paid in full and this Agreement shall have been
terminated).

(c) On each Business Day on which any Borrower Obligations are due for payment,
the Administrative Agent shall withdraw amounts on deposit in the Agent Account
and pay such amounts as follows in the following order of priority:

(i) first, to the extent then due and payable, to the payment of all Fees
accrued and unpaid through such date and all unreimbursed expenses of the
Administrative Agent which are reimbursable pursuant to the terms hereof;

(ii) second, if such Business Day is a Settlement Date, to the payment of
accrued and unpaid interest which is then due and payable in respect of the
Advances and Reimbursement Obligations, pro rata based on the Commitments;

(iii) third, if the Servicer has been replaced as a result of the occurrence of
an Event of Servicer Termination and such Servicer is not an Affiliate of the

 

Amended and Restated Receivables Funding and Administration Agreement

12



--------------------------------------------------------------------------------

Parent, to the payment of the aggregate accrued and unpaid Servicing Fees
through such date payable to such replacement Servicer;

(iv) fourth, to the payment of any outstanding Advances and Reimbursement
Obligations solely with respect to amounts drawn on Letters of Credit then due
and payable, pro rata based on the Commitments; provided, that principal on
Advances shall be applied in the following order, to the payment of the
Outstanding Principal Amount of Advances, first, in respect of Swing Line
Advances, and second, in respect of Revolving Credit Advances, pro rata based on
the Commitments;

(v) fifth, if any of the conditions precedent set forth in Section 3.02 shall
not be satisfied, to the payment of the Outstanding Principal Amount of all
other Advances and Reimbursement Obligations, first, in respect of Swing Line
Advances, second, in respect of Reimbursement Obligations and third, in respect
of Revolving Credit Advances, pro rata based on the Commitments;

(vi) sixth, [RESERVED];

(vii) seventh, [RESERVED];

(viii) eighth, [RESERVED];

(ix) ninth, to the L/C Cash Collateral Account, the amount of any cash
collateral required to be deposited therein under Section 2.11;

(x) tenth, [RESERVED];

(xi) eleventh, to the extent then due and payable, pro rata, to the payment of
all other obligations of the Borrower accrued and unpaid hereunder, including,
without limitation, the expenses of the Lenders reimbursable under
Section 12.04; and

(xii) twelfth, to be paid to the Borrower Account (or, with the Administrative
Agent’s consent, any other account designated by the Borrower).

(d) Funding Excesses. If and to the extent a Funding Excess exists on any
Business Day, the Borrower shall deposit an amount equal to the amount of such
Funding Excess in the Agent Account by no later than 11:00 a.m. (New York time)
on the immediately succeeding Business Day, which amount shall be applied by the
Administrative Agent first, in immediate repayment of the outstanding amount of
Swing Line Advances (if any), and second, in immediate repayment of the
outstanding amount of Revolving Credit Advances.

(e) To the extent that amounts on deposit in the Agent Account on any day are
insufficient to pay amounts due on such day in respect of the matured portion of
any Advances or any interest, Fees or any other amounts due and payable by the
Borrower

 

Amended and Restated Receivables Funding and Administration Agreement

13



--------------------------------------------------------------------------------

hereunder, the Borrower shall pay, upon notice from the Administrative Agent,
the amount of such insufficiency to the Administrative Agent in Dollars, in
immediately available funds (for the account of the Administrative Agent, the
applicable Lenders, Affected Parties or Indemnified Persons) not later than
11:00 a.m. (New York time) on such day. Any such payment made on such date but
after such time shall be deemed to have been made on, and interest shall
continue to accrue and be payable thereon at the LIBOR Rate (in the case of
LIBOR Rate Advances) or the Index Rate (in all other cases), until the next
succeeding Business Day.

(f) The Borrower hereby irrevocably waives the right to direct the application
of any and all payments received from or on behalf of the Borrower, and the
Borrower hereby irrevocably agrees that any and all such payments shall be
applied by the Administrative Agent in accordance with this Section 2.08.

(g) All payments of principal of the Advances and all payments of interest, Fees
and other amounts payable by the Borrower hereunder shall be made in Dollars, in
immediately available funds. If any such payment becomes due on a day other than
a Business Day, the maturity thereof will be extended to the next succeeding
Business Day and interest thereon at the LIBOR Rate (in the case of LIBOR Rate
Advances) or Index Rate (in all other cases) shall be payable during such
extension. Payments received at or prior to 2:00 p.m. (New York time) on any
Business Day shall be deemed to have been received on such Business Day.
Payments received after 2:00 p.m. (New York time) on any Business Day or on a
day that is not a Business Day shall be deemed to have been received on the
following Business Day.

(h) Any and all payments by the Borrower hereunder shall be made in accordance
with this Section 2.08 without setoff or counterclaim and free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, Charges or withholdings, excluding taxes imposed on or measured by
the net income, gross receipts or franchise taxes of any Affected Party by the
jurisdictions under the laws of which such Affected Party is organized (or by
any political subdivisions thereof) or is doing business other than solely as a
result of this Agreement or any Related Document (such non-excluded taxes,
levies, imposts, deductions, Charges and withholdings being “Indemnified
Taxes”). If the Borrower shall be required by law to deduct any Indemnified
Taxes from or in respect of any sum payable hereunder, (i) the sum payable shall
be increased as much as shall be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.08) the Affected Party entitled to receive any such payment
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, and
(iii) the Borrower shall pay the full amount deducted to the relevant taxing or
other authority in accordance with applicable law. Within 30 days after the date
of any payment of Indemnified Taxes, the Borrower shall furnish to the
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof. The Borrower shall indemnify any Affected Party from and
against, and, within ten days of demand therefor, pay any Affected Party for,
the full amount of Indemnified Taxes (together with any taxes imposed by any
jurisdiction on

 

Amended and Restated Receivables Funding and Administration Agreement

14



--------------------------------------------------------------------------------

amounts payable under this Section 2.08) paid by such Affected Party and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
asserted.

(i) Upon receipt of a notice in accordance with Section 7.03 of the Sale
Agreement, the Administrative Agent shall, if such amounts have not been applied
to the Borrower Obligations, segregate the Unrelated Amounts and the same shall
not be deemed to constitute Collections on Transferred Receivables.

Section 2.09. Capital Requirements; Additional Costs.

(a) If any Affected Party shall have determined that, after the Closing Date,
the adoption of or any change in, or any change in the administration or
interpretation of, any law, treaty, governmental (or quasi governmental) rule,
regulation, guideline or order regarding capital adequacy, reserve requirements
or similar requirements or compliance by such Affected Party with any request or
directive regarding capital adequacy, reserve requirements or similar
requirements (whether or not having the force of law) from any central bank or
other Governmental Authority increases or would have the effect of increasing
the amount of capital, reserves or other funds required to be maintained by such
Affected Party against commitments made by it under this Agreement or any other
Related Document and thereby reducing the rate of return on such Affected
Party’s capital as a consequence of its commitments hereunder or thereunder,
then the Borrower shall from time to time upon demand by the Administrative
Agent pay to the Administrative Agent on behalf of such Affected Party
additional amounts sufficient to compensate such Affected Party for such
reduction together with interest thereon from the date of any such demand until
payment in full at the applicable Index Rate. A certificate as to the amount of
that reduction and showing the basis of the computation thereof submitted by the
Affected Party to the Borrower shall be final, binding and conclusive on the
parties hereto (absent manifest error) for all purposes.

(b) If, due to any Regulatory Change, there shall be any increase in the cost to
any Affected Party of agreeing to make or making, funding or maintaining any
commitment hereunder or under any other Related Document, including with respect
to any Advances, Letter of Credit Obligations or other Outstanding Principal
Amount, or any reduction in any amount receivable by such Affected Party
hereunder or thereunder, including with respect to any Advances, Letter of
Credit Obligations or other Outstanding Principal Amount (any such increase in
cost or reduction in amounts receivable are hereinafter referred to as
“Additional Costs”), then the Borrower shall, from time to time upon demand by
the Administrative Agent, pay to the Administrative Agent on behalf of such
Affected Party additional amounts sufficient to compensate such Affected Party
for such Additional Costs together with interest thereon from the date demanded
until payment in full thereof at the applicable Index Rate. Each Affected Party
agrees that, as promptly as practicable after it becomes aware of any
circumstance referred to above that would result in any such Additional Costs,
it shall, to the extent not inconsistent with its internal policies of general
application, use reasonable commercial efforts to minimize

 

Amended and Restated Receivables Funding and Administration Agreement

15



--------------------------------------------------------------------------------

costs and expenses incurred by it and payable to it by the Borrower pursuant to
this Section 2.09(b).

(c) Determinations by any Affected Party for purposes of this Section 2.09 of
the effect of any Regulatory Change on its costs of making, funding or
maintaining any commitments hereunder or under any other Related Documents or on
amounts payable to it hereunder or thereunder or of the additional amounts
required to compensate such Affected Party in respect of any Additional Costs
shall be set forth in a written notice to the Borrower in reasonable detail and
shall be final, binding and conclusive on the Borrower (absent manifest error)
for all purposes.

(d) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Rate Advance,
then, unless that Lender is able to make or to continue to fund or to maintain
such LIBOR Rate Advance at another branch or office of that Lender without, in
that Lender’s opinion, adversely affecting it or its Advances or the income
obtained therefrom, on notice thereof and demand therefor by such Lender to the
Borrower through the Administrative Agent, (i) the obligation of such Lender to
agree to make or to make or to continue to fund or maintain LIBOR Rate Advances
shall terminate and (ii) Borrower shall forthwith prepay in full all outstanding
LIBOR Rate Advances owing to such Lender, together with interest accrued
thereon, unless Borrower, within five (5) Business Days after the delivery of
such notice and demand, converts all such LIBOR Rate Advances into Index Rate
Advances.

(e) Promptly after any Affected Party has determined that it will make a request
for increased compensation pursuant to this Section 2.09, such Affected Party
shall notify the Borrower thereof. Failure or delay on the part of any Affected
Party to demand compensation or Additional Costs pursuant to this Section 2.09
shall not constitute a waiver of such Affected Party’s right to demand such
compensation or Additional Costs; provided that the Borrower shall not be
required to compensate an Affected Party pursuant to this Section 2.09 for any
increased costs or reduction or other Additional Costs incurred more than 90
days prior to the date that such Affected Party notifies the Borrower of the
Regulatory Change or other governmental action giving rise to such increased
costs or reductions or Additional Costs and of such Affected Party’s intention
to claim compensation therefor.

Section 2.10. RESERVED.

Section 2.11. Letter of Credit Facility.

(a) From and after the Restatement Effective Date until the Commitment
Termination Date, and subject to and in accordance with the terms and conditions
set forth in this Section 2.11, the Borrower shall have the right to request the
issuance of Letters of Credit for the benefit of itself, any Originator or any
Subsidiary of an

 

Amended and Restated Receivables Funding and Administration Agreement

16



--------------------------------------------------------------------------------

Originator, and the Lenders agree to incur or purchase participations in, Letter
of Credit Obligations in respect of the Borrower.

(b) Issuance. (i) Subject to the terms and conditions of the Agreement, the
Administrative Agent and the Lenders agree to incur, upon the request of the
Borrower and for Borrower’s account, Letter of Credit Obligations by causing
Letters of Credit to be issued by either (x) an L/C Issuer which is also a
Lender hereunder, in which case such Letters of Credit shall not be guaranteed
by the Administrative Agent and draws on such Letters of Credit shall be
reimbursable by the Borrower in accordance with Section 2.11(c) below, or (y) an
L/C Issuer which is not a Lender (a “Third-Party L/C Issuer”), in which case
such Letters of Credit will be guaranteed by the Administrative Agent and draws
on such Letters of Credit will be reimbursed by the Borrower pursuant to
Section 2.11(c) below, and if the Borrower fails to do so, by the Administrative
Agent pursuant to the terms of a guaranty by the Administrative Agent (the “L/C
Guaranty”) and any payment by the Administrative Agent pursuant to the
applicable L/C Guaranty shall be repaid by the Borrower pursuant to the terms of
Section 2.11(c) below. The aggregate amount of all Letter of Credit Obligations
shall not at any time exceed the lesser of (i) the L/C Sublimit, and (ii) the
excess (if any) of (1) the lesser of (A) the Aggregate Commitment and (B) the
Borrowing Base, over (2) the aggregate outstanding amount of Advances. No such
Letter of Credit shall have an expiry date that is more than one year following
the date of issuance thereof unless otherwise determined by the Administrative
Agent in its sole discretion (including with respect to customary evergreen
provisions), and neither the Administrative Agent nor any Lender shall be under
any obligation to incur Letter of Credit Obligations in respect of, or purchase
risk participations in, any Letter of Credit having an expiry date that is later
than the Commitment Termination Date.

(ii) Any action taken or omitted to be taken by the Administrative Agent or any
L/C Issuer under or in connection with any Letter of Credit, if taken or omitted
in the absence of gross negligence or willful misconduct, shall not put the
Administrative Agent or such L/C Issuer under any resulting liability to the
Borrower, any Lender or any other Person. In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the L/C Issuer may rely exclusively on the documents presented
to it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such

 

Amended and Restated Receivables Funding and Administration Agreement

17



--------------------------------------------------------------------------------

Letter of Credit with the terms thereof shall, in each case, be deemed not to
constitute willful misconduct or gross negligence of the L/C Issuer.

(c) Reimbursement Obligations; Advances and Participations. (i) The Borrower
hereby agrees to pay (either out of its own funds or with the proceeds of a
Revolving Credit Advance) to the applicable L/C Issuer or, with respect to a
Letter of Credit issued by a Third-Party L/C Issuer, to the Administrative Agent
in accordance with the terms of the related L/C Guaranty, on demand any amounts
drawn under any Letter of Credit, irrespective of any claim, set-off, defense or
other right that the Borrower may have at any time against the L/C Issuer, the
Administrative Agent, any Lender or any other Person. In the event the Borrower
does not pay any Reimbursement Obligation in cash out of its own funds on the
day such Reimbursement Obligation arises, it shall be deemed to have made a
request for Revolving Credit Advances to the extent of Funding Availability at
such time to be made in respect of such Reimbursement Obligation pursuant to
Section 2.11(c)(ii) below. Each Reimbursement Obligation shall bear interest
from the date of the relevant drawing until the earlier of (x) the date on which
the Borrower pays such Reimbursement Obligation in full in cash and (y) the date
on which Revolving Credit Advances in respect of such Reimbursement Obligations
are made in accordance with Section 2.11(c)(ii) below, at the Index Rate in
effect at such time.

(ii) In the event that any Letter of Credit is drawn and the Borrower does not
pay the Reimbursement Obligation in full in cash on the day such Reimbursement
Obligation arises, the Borrower shall be deemed to have requested that the
Lenders make Revolving Credit Advances to the extent of Funding Availability in
respect of such Reimbursement Obligation on the Business Day following the date
on which such drawing was made (such date, the “Reimbursement Date”). The
Administrative Agent is hereby authorized to deliver notice of such deemed
request on behalf of the Borrower, and each Lender shall, by no later than 3:00
p.m. (New York City time) on the Reimbursement Date (so long as it received
notice of such drawing by no later than 12:00 Noon (New York City time) on the
Reimbursement Date), make available to the Administrative Agent (for the benefit
of the applicable L/C Issuer or the Administrative Agent, as applicable), as a
Revolving Credit Advance up to its Pro Rata Share of Funding Availability, its
Pro Rata Share of such Reimbursement Obligation. In addition, if and to the
extent the Borrower has paid a Reimbursement Obligation and such payment is
thereafter rescinded or set aside for any reason, upon notice from the
Administrative Agent to the Lenders, each Lender shall, by no later than 3:00
p.m. (New York City time) on Business Day following the date on which such
notice is received, make available to the Administrative Agent (for the benefit
of the applicable L/C Issuer or the Administrative Agent, as applicable), as a
Revolving Credit Advance up to its Pro Rata Share of Funding Availability, its
Pro Rata Share of such Reimbursement Obligation. Each Lender’s obligation to
make Revolving Credit Advances in accordance with this Section 2.11(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim,

 

Amended and Restated Receivables Funding and Administration Agreement

18



--------------------------------------------------------------------------------

recoupment, defense or other right that such Lender may have against the
Administrative Agent, the L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of any Termination Event or
Incipient Termination Event (unless any of the events described in Sections
8.01(d) or (e) has occurred (in which event the procedures of subsection
(iii) below shall apply)); (C) any inability of the Borrower to satisfy the
conditions precedent to borrowing set forth in this Agreement at any time; or
(D) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. The failure of any Lender to make available to
the Administrative Agent, for the account of the applicable L/C Issuer or the
Administrative Agent, its Pro Rata Share of any such Revolving Credit Advances
shall not relieve any other Lender of its obligation hereunder to make available
to the Administrative Agent its Pro Rata Share thereof, but no Lender shall be
responsible for the failure of any other Lender to make available such other
Lender’s Pro Rata Share of any such payment.

(iii) If it shall be illegal or unlawful for any Lender to make or the Borrower
to incur Revolving Credit Advances as contemplated by subsection (c)(ii) above
because of a Termination Event described in Sections 8.01(d) or (e) or otherwise
or if it shall be illegal or unlawful for any Lender to be deemed to have
assumed a ratable share of the Reimbursement Obligations owed to an L/C Issuer
or the Administrative Agent, or if the L/C Issuer is a Lender, then
(1) immediately and without further action whatsoever, each Lender shall be
deemed to have irrevocably and unconditionally purchased from the Administrative
Agent (or such L/C Issuer, as the case may be) an undivided interest and
participation equal to such Lender’s Pro Rata Share of the Letter of Credit
Obligations in respect of all Letters of Credit then outstanding and
(2) thereafter, immediately upon issuance of any Letter of Credit, each Lender
shall be deemed to have irrevocably and unconditionally purchased from the
Administrative Agent (or such L/C Issuer, as the case may be) an undivided
interest and participation in such Lender’s Pro Rata Share of the Letter of
Credit Obligations with respect to such Letter of Credit on the date of such
issuance. Each Lender shall fund its participation in all payments or
disbursements made under the Letters of Credit in the same manner as provided in
this Agreement with respect to Revolving Credit Advances.

In the event that any Letter of Credit expires or is surrendered without being
drawn (in whole or in part) then, in such event, the foregoing commitment to
make Revolving Credit Advances pursuant to Section 2.11(c)(ii) and to purchase
participation interests pursuant to Section 2.11(c)(iii) shall expire and the
aggregate amount of Letter of Credit Obligations shall be automatically reduced
by the amount of the Letter of Credit which is no longer outstanding.

(d) Cash Collateral. (i) If the Borrower is required to provide cash collateral
for any Letter of Credit Obligations pursuant to this Agreement, on or prior to
the Commitment Termination Date, the Borrower will (A) pay to the Administrative
Agent

 

Amended and Restated Receivables Funding and Administration Agreement

19



--------------------------------------------------------------------------------

for the ratable benefit of itself and the Lenders cash or cash equivalents
acceptable to the Administrative Agent (“Cash Equivalents”) in an amount equal
to 102% of the maximum amount then available to be drawn under each applicable
Letter of Credit outstanding. Such funds or Cash Equivalents shall be held by
the Administrative Agent in a cash collateral account (the “Cash Collateral
Account”) maintained at a bank or financial institution acceptable to the
Administrative Agent or (B) deliver a stand-by letter (or letters) of credit in
guarantee of such Letter of Credit Obligations, which stand-by letter (or
letters) of credit shall be of like tenor and duration (plus thirty
(30) additional days) as, and in an amount equal to 102% of the aggregate
maximum amount then available to be drawn under, the Letters of Credit to which
such outstanding Letter of Credit Obligations relate. The Cash Collateral
Account shall be in the name of the Borrower and shall be pledged to, and
subject to the control of, the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, in a manner satisfactory to the
Administrative Agent, and the Borrower hereby acknowledges and agrees that each
such Cash Collateral Account shall constitute part of the Collateral in
accordance with Section 8.01.

(ii) If any Letter of Credit Obligations, whether or not then due and payable,
shall for any reason be outstanding on the Commitment Termination Date, the
Borrower shall either (A) provide cash collateral therefor in the manner
described above, (B) cause all such Letters of Credit and guaranties thereof, if
any, to be canceled and returned, or (C) deliver a stand-by letter (or letters)
of credit in guarantee of such Letter of Credit Obligations, which stand-by
letter (or letters) of credit shall be of like tenor and duration (plus thirty
(30) additional days) as, and in an amount equal to 102% of the aggregate
maximum amount then available to be drawn under, the Letters of Credit to which
such outstanding Letter of Credit Obligations relate and shall be issued by a
Person, and shall be subject to such terms and conditions, as are reasonably
satisfactory to the Administrative Agent.

(iii) From time to time after funds are deposited in the Cash Collateral Account
by the Borrower, whether before or after the Commitment Termination Date, the
Administrative Agent may apply such funds or Cash Equivalents then held in the
Cash Collateral Account to the payment of any amounts, and in such order as the
Administrative Agent may elect, as shall be or shall become due and payable by
the Borrower in respect of Reimbursement Obligations and, upon the satisfaction
in full of all Reimbursement Obligations of the Borrower, to any other Borrower
Obligations then due and payable.

(iv) Neither the Borrower nor any Person claiming on behalf of or through the
Borrower shall have any right to withdraw any of the funds or Cash Equivalents
held in the Cash Collateral Account, except that upon the termination of all
Letter of Credit Obligations and the payment of all amounts payable by the
Borrower to the Administrative Agent and the Lenders in respect thereof, any
funds remaining in the Cash Collateral Account shall be applied to other
Borrower Obligations then due and owing and upon payment in full of such

 

Amended and Restated Receivables Funding and Administration Agreement

20



--------------------------------------------------------------------------------

Borrower Obligations any remaining amount shall be paid to the Borrower or as
otherwise required by law. Interest and other income earned on deposits in the
Cash Collateral Account and all proceeds thereof shall be held as additional
collateral.

(e) Fees and Expenses. The Borrower agrees to pay to the Administrative Agent
for the benefit of itself and the Lenders, as compensation for the Letter of
Credit Obligations incurred hereunder, (i) all reasonable costs and expenses
incurred by the Administrative Agent on account of such Letter of Credit
Obligations, and (ii) for each month during which any Letter of Credit
Obligation shall remain outstanding, the Letter of Credit Fee. Such Letter of
Credit Fee shall be paid to the Administrative Agent for the benefit of the
Lenders in arrears, on the first day of each month until no Letter of Credit
Obligations remain outstanding and all Letters of Credit have expired. In
addition, the Borrower shall pay to any L/C Issuer, on demand, such customary
fees (including per annum fees), charges and expenses of such L/C Issuer in
respect of the issuance, negotiation, acceptance, amendment, transfer and
payment of such Letter of Credit or otherwise payable pursuant to the
application and related documentation under which such Letter of Credit is
issued.

(f) Request for Incurrence of Letter of Credit Obligations. The Borrower shall
give the Administrative Agent at least two (2) Business Days’ prior written
notice of its request for the incurrence of any Letter of Credit Obligation. The
notice shall be accompanied by the form of the Letter of Credit (which shall be
acceptable to the Administrative Agent and the L/C Issuer) and a completed
Application for Standby Letter of Credit, Application for Documentary Letter of
Credit or Application for Direct-Pay Letter of Credit, as applicable, in the
form of Exhibit B-1 or B-2 attached hereto, respectively, or such other
application as the applicable L/C Issuer may require. Notwithstanding anything
contained herein to the contrary, Letter of Credit applications by the Borrower
and approvals by the Administrative Agent and the L/C Issuer may be made and
transmitted pursuant to electronic codes and security measures mutually agreed
upon and established by and among the Borrower, the Administrative Agent and the
L/C Issuer.

(g) Obligation Absolute. The obligation of the Borrower to pay each
Reimbursement Obligation shall be absolute, unconditional and irrevocable,
without necessity of presentment, demand, protest or other formalities, and the
obligation of each Lender to make payments to the Administrative Agent with
respect to Letters of Credit shall be unconditional and irrevocable. Such
obligations of the Borrower and the Lenders shall be paid strictly in accordance
with the terms hereof under any and all circumstances whatsoever, irrespective
of the following:

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement or the other Related Documents or any other agreement;

 

Amended and Restated Receivables Funding and Administration Agreement

21



--------------------------------------------------------------------------------

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit, this Agreement or the other Related
Documents;

(iii) the existence of any claim, setoff, defense or other right that the
Borrower or any of its Affiliates, any Lender or any L/C Issuer may at any time
have against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such transferee may be acting), the
Administrative Agent, any Lender, any L/C Issuer or any other Person, whether in
connection with this Agreement, such Letter of Credit, the transactions
contemplated herein or therein or any unrelated transaction (including any
underlying transaction between the Borrower or any of its Affiliates and the
beneficiary for which such Letter of Credit was procured);

(iv) any draft, demand, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(v) payment by the Administrative Agent (except as otherwise expressly provided
in subsection (h)(ii)(C) below) or any L/C Issuer under any Letter of Credit or
guaranty thereof against presentation of a demand, draft or certificate or other
document that does not comply with the terms of such Letter of Credit or such
guaranty;

(vi) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the L/C Issuer or the Administrative Agent
in respect of any Letter of Credit or any other amendment or waiver of or any
consent to departure from all or any of the Related Documents;

(vii) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Borrower in respect of any Letter of Credit;

(viii) any other circumstance or event whatsoever, whether or not similar to the
foregoing, including, without limitation, any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Lender; or

(ix) the fact that a Termination Event or Incipient Termination Event has
occurred and is continuing.

(h) Indemnification; Nature of Lenders’ Duties. (i) In addition to amounts
payable as elsewhere provided in the Agreement, the Borrower hereby agrees to
pay and to protect, indemnify, and save harmless the Administrative Agent and
each Lender from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees and
reasonable allocated costs of internal counsel) that the Administrative Agent or
any Lender may incur or be subject to as a

 

Amended and Restated Receivables Funding and Administration Agreement

22



--------------------------------------------------------------------------------

consequence, direct or indirect, of (A) the issuance of any Letter of Credit or
guaranty thereof, or (B) the failure of the Administrative Agent or any Lender
seeking indemnification or of any L/C Issuer to honor a demand for payment under
any Letter of Credit or guaranty thereof as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority, in each case other than to the extent as a
result of the gross negligence or willful misconduct of the Administrative Agent
or such Lender (as finally determined by a court of competent jurisdiction).

(ii) As between the Administrative Agent and any Lender and the Borrower, the
Borrower assumes all risks of the acts and omissions of, or misuse of any Letter
of Credit, by beneficiaries of any Letter of Credit. In furtherance and not in
limitation of the foregoing, to the fullest extent permitted by law neither the
Administrative Agent nor any Lender or L/C Issuer shall be responsible for:
(A) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document issued by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged; (B) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to demand
payment under such Letter of Credit; provided, that in the case of any payment
by the Administrative Agent under any Letter of Credit or guaranty thereof, the
Administrative Agent shall be liable to the extent such payment was made as a
result of its gross negligence or willful misconduct (as finally determined by a
court of competent jurisdiction) in determining that the demand for payment
under such Letter of Credit or guaranty thereof complies on its face with any
applicable requirements for a demand for payment under such Letter of Credit or
guaranty thereof; (D) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not they may be in cipher; (E) errors in interpretation of technical
terms; (F) any loss or delay in the transmission or otherwise of any document
required in order to make a payment under any Letter of Credit or guaranty
thereof or of the proceeds thereof; (G) the credit of the proceeds of any
drawing under any Letter of Credit or guaranty thereof; and (H) any consequences
arising from causes beyond the control of the Administrative Agent or any
Lender. None of the above shall affect, impair, or prevent the vesting of any of
the Administrative Agent’s or any Lender’s rights or powers hereunder or under
the Agreement. Without limiting the foregoing, in no event shall the
Administrative Agent, the Swing Line Lender, any Lender or any L/C Issuer be
responsible for any special, indirect or consequential damages.

(iii) Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by the Borrower in favor of any L/C

 

Amended and Restated Receivables Funding and Administration Agreement

23



--------------------------------------------------------------------------------

Issuer in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between the Borrower and such L/C Issuer.

Section 2.12. Increase in Commitments.

(a) Request for Increase. Provided there exists no Event of Termination or
Incipient Event of Termination, upon notice to the Administrative Agent (which
shall promptly notify the Lenders), the Borrower may from time to time, request
an increase in the Aggregate Commitment by an amount (for all such requests) not
exceeding $75,000,000; provided, that any such request for an increase shall be
in a minimum amount of $25,000,000. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Pro Rata Share of such requested increase. Any Lender not responding within
such time period shall be deemed to have declined to increase its Commitment.
For the avoidance of doubt, any increase in a Lender’s Commitment pursuant to
this Section 2.12 shall be made at such Lender’s sole and absolute discretion.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent, the Borrower may also
invite additional Persons to become Lenders pursuant to a joinder agreement in
form and substance reasonably satisfactory to the Administrative Agent.

(d) Increase Effective Date and Allocations. If the Aggregate Commitment is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Increase Effective Date signed by an Authorized
Officer (i) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such increase, and (ii) certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained herein and the other Related Documents are true and correct on and as
of the Increase Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and (B) no Termination Event or
Incipient Termination Event exists. The Borrowers shall prepay any Revolving
Credit

 

Amended and Restated Receivables Funding and Administration Agreement

24



--------------------------------------------------------------------------------

Advances outstanding on the Increase Effective Date to the extent necessary to
keep the outstanding Committed Loans ratable with any revised Pro Rata Shares
arising from any nonratable increase in the Commitments under this Section.

(f) L/C Sublimit. With the consent of each Lender, the L/C Sublimit may be
increased on any Increase Effective Date in an amount not to exceed the amount
of the increase in the Aggregate Commitment on such Increase Effective Date.

(g) Conflicting Provisions. This Section shall supersede any provisions in this
Agreement to the contrary.

(h) Aggregate Commitment Increase Fee. On each Increase Effective Date, the
Borrower shall pay to GE Capital, for its sole account, a facility increase fee
in an amount equal to (i) the Incremental Commitment Fee Percentage in effect on
such Increase Effective Date multiplied by (ii) the amount of the increase in
the Aggregate Commitment on such Increase Effective Date.

Section 2.13. Non-Funding Lenders.

(a) If a Lender becomes a Non-Funding Lender, then, so long as such Lender
remains a Non-Funding Lender in accordance with clause (c) below,
notwithstanding any other provisions of this Agreement, any amount paid by the
Borrower for the account of such Non-Funding Lender under this Agreement
(whether on account of Advances, interest, Fees, indemnity payments or other
amounts) will not be paid or distributed to such Non-Funding Lender, but will,
so long as such Lender is a Non-Funding Lender, instead be retained by the
Administrative Agent in a segregated non-interest bearing account (the
“Non-Funding Lender Account”), until the Termination Date and will be applied by
the Administrative Agent, to the fullest extent permitted by law, to the making
of payments from time to time in the following order of priority (and the
Non-Funding Lender shall have no claims against the Borrower, the Administrative
Agent or any Lender for making such redirected payments): first, to the payment
of any amounts, if any, due and owing by such Non-Funding Lender to the
Administrative Agent under this Agreement, together with interest thereon owing
at the Index Rate; second, to the payment of interest due and payable to the
Other Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them; third, to the payment of fees then due
and payable to the Other Lenders, ratably among them in accordance with the
amounts of such fees then due and payable to them; fourth, if as of any
Settlement Date the Advances of any Other Lender exceeds its Pro Rata Share (as
determined without giving effect to the proviso in the definition thereof) of
the total Advances, to repay the Advances of each such Other Lender in the
amount necessary to eliminate such excess, pro rata based on the Advances of the
Other Lenders; fifth, to make any other mandatory reductions of the Advances of
the Other Lenders required under Section 2.08, pro rata based on the Advances of
such Other Lenders; sixth, to the ratable payment of other amounts then due and
payable to the Other Lenders; and seventh, to pay any interest, Advances or
other amounts owing under this Agreement to such Non-Funding Lender in the order
of priority set forth in Section 2.08(b) hereof or as

 

Amended and Restated Receivables Funding and Administration Agreement

25



--------------------------------------------------------------------------------

a court of competent jurisdiction may otherwise direct; provided that funds
shall be redirected from the Non-Funding Lender Account to pay amounts owed
under clauses second through sixth solely after application of other funds on
deposit in the Agent Account and only to the extent that such other funds are
insufficient to make such payments. Any funds redirected from the Non-Funding
Lender Account to make payments under clauses second through sixth above shall
not be deemed to be payment by the Borrower for purposes of determining whether
a Termination Event has occurred and shall not discharge any obligations of the
Borrower to make such payment. To the extent that any Other Lenders have been
paid with amounts redirected from the Non-Funding Lender Account, the
Non-Funding Lender shall, from and after payment in full of all interest,
Advances and other amounts owed to the Other Lender, be subrogated to the rights
of the Other Lenders to the extent of any such payments from the Non-Funding
Lender Account under clause seventh above.

(b) Notwithstanding clause (a) above, the Administrative Agent shall be
authorized at any time that any Commitments remain outstanding, at its sole and
absolute discretion, after payment of any amounts owed under clause first of the
first sentence of clause (a) above, to (i) retain amounts in any Non-Funding
Lender Account in an amount up to the related Non-Funding Lender’s unfunded
Commitment and (ii) use any portion of such retained amounts to pay such
Non-Funding Lender’s funding obligations hereunder. Upon any such unfunded
obligations owing by a Non-Funding Lender becoming due and payable, the
Administrative Agent shall be authorized to use the amounts in a Non-Funding
Lender’s Non-Funding Lender Account to make such payment on behalf of such
Non-Funding Lender. Upon the termination of all Commitments, any amounts in any
Non-Funding Lender Account shall be applied in accordance with the first
sentence of clause (a) above.

(c) If the Borrower and the Administrative Agent agree in writing in their
discretion that a Non-Funding Lender should no longer be deemed to be a
Non-Funding Lender, the Administrative Agent will so notify the other parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any amounts then held in the segregated account referred to in
Section 2.13(a)), such Non-Funding Lender shall, to the extent applicable,
purchase such portion of outstanding Advances of the Other Lenders and/or make
such other adjustments as the Administrative Agent may determine to be necessary
to cause the Advances of all of the Lenders to be on a pro rata basis in
accordance with their respective Commitments, whereupon such Lender will cease
to be a Non-Funding Lender, provided that no adjustments will be made
retroactively with respect to Fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Non-Funding Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties,
such notification will not constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Non-Funding Lender.

Section 2.14. Register; Registered Obligations.

 

Amended and Restated Receivables Funding and Administration Agreement

26



--------------------------------------------------------------------------------

(a) Register. The Administrative Agent, acting as a non-fiduciary agent of the
Borrower solely for tax purposes and solely with respect to the actions
described in this Section 2.14, shall establish and maintain at its address
referred to in Section 12.01 (or at such other address as the Administrative
Agent may notify the Borrower) (i) a record of ownership (the “Register”) in
which the Administrative Agent agrees to register by book entry the interests
(including any rights to receive payment hereunder) of the Administrative Agent,
the Swing Line Lender, the L/C Issuer and each Lender in the Revolving Credit
Advances, the Swing Line Advances, the Letter of Credit Obligations, each of
their obligations under this Agreement to participate in the each Revolving
Credit Advance, Swing Line Advance and Letter of Credit and any assignment of
any such interest, obligation or right and (ii) accounts in the Register in
accordance with its usual practice in which it shall record (1) the names and
addresses of the Lenders (and each change thereto pursuant to Sections 12.01 and
12.02), (2) the Revolving Commitment of each Lender, (3) the amount of each
Revolving Credit Advance and each funding of any participation described in
clause (i) above, (4) the amount of any principal or interest due and payable or
paid, and (5) any other payment received by the Administrative Agent from the
Borrower and its application to the Borrower Obligations. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(b) Registered Obligations. Notwithstanding anything to the contrary contained
in this Agreement, the Advances (including any notes evidencing such Advances)
are registered obligations, the right, title and interest of the Lenders and
their assignees in and to such Advances, as the case may be, shall be
transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section 2.14
and Section 12.02 shall be construed so that the Advances are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the IRC and any related regulations (and any successor
provisions).

ARTICLE III.

CONDITIONS PRECEDENT

Section 3.01. Conditions to Effectiveness of Agreement. This Agreement shall not
be effective until the date on which each of the following conditions have been
satisfied, in the sole discretion of, or waived in writing by, the Lenders and
the Administrative Agent (such date, the “Restatement Effective Date”):

(a) Funding Agreement; Other Related Documents. This Agreement and (to the
extent requested by the Lenders) the Notes shall have been duly executed by, and
delivered to, the parties hereto and the Lenders and the Administrative Agent
shall have received such other documents, instruments, agreements and legal
opinions as each Lender and the Administrative Agent shall request in connection
with the transactions contemplated by this Agreement, including all those listed
in the Schedule of Documents, each in form and substance satisfactory to each
Lender and the Administrative Agent.

 

Amended and Restated Receivables Funding and Administration Agreement

27



--------------------------------------------------------------------------------

(b) Governmental Approvals. The Lenders and the Administrative Agent shall have
received (i) satisfactory evidence that the Borrower, the Servicer and the
Originators have obtained all required consents and approvals of all Persons,
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Related Documents and the
consummation of the transactions contemplated hereby or thereby or (ii) an
Officer’s Certificate from each of the Borrower and the Servicer in form and
substance satisfactory to the Lenders and the Administrative Agent affirming
that no such consents or approvals are required.

(c) Compliance with Laws. The Borrower and the Transaction Parties shall be in
compliance with all applicable foreign, federal, state and local laws and
regulations, including, without limitation, those specifically referenced in
Section 5.01(a), except to the extent noncompliance could not reasonably be
expected to have a Material Adverse Effect.

(d) Payment of Fees. The Borrower shall have paid all fees required to be paid
by it on the Restatement Effective Date, including all fees required hereunder
and under the Fee Letter, and shall have reimbursed the Administrative Agent for
all reasonable fees, costs and expenses of closing the transactions contemplated
hereunder and under the other Related Documents, including the Administrative
Agent’s reasonable legal and audit expenses, and other reasonable document
preparation costs.

(e) Representations and Warranties. Each representation and warranty by the
Borrower and each Transaction Party contained herein and in each other Related
Document shall be true and correct as of the Restatement Effective Date, except
to the extent that such representation or warranty expressly relates solely to
an earlier date.

(f) No Termination Event. No Incipient Termination Event or Termination Event
hereunder or any “Event of Default” or “Default” (each as defined in the Credit
Agreement) shall have occurred and be continuing or would result after giving
effect to any of the transactions contemplated on the Restatement Effective
Date.

(g) Material Adverse Change. There will have been (i) no material adverse change
individually or in the aggregate, (x) in the business, the industry in which the
Parent, the Member or any Originator operates, the financial or other condition
or prospects of the Parent, the Member, the Servicer, or any Originator, or
(y) in the Receivables, taken as a whole, (ii) no litigation commenced which is
reasonably likely to be adversely determined, and if so determined, would have a
Material Adverse Effect on the Parent, the Member, the Servicer, the
Originators, their business, or which would challenge the transactions
contemplated under this Agreement, the Sale Agreement and the other Related
Documents, and (iii) since the Member’s last audited financial statements, no
material increase in the liabilities, liquidated or contingent, of the Member,
the Parent, the Servicer or the Originators, or material decrease in the assets
of the Parent, the Member, the Servicer or the Originators, taken as a whole.

 

Amended and Restated Receivables Funding and Administration Agreement

28



--------------------------------------------------------------------------------

Section 3.02. Conditions Precedent to All Advances and Letter of Credit
Obligations. No Lender shall be obligated to make any Advances hereunder
(including the initial Advances but excluding Advances made pursuant to
Section 2.01(b)(iii), Section 2.01(b)(iv) or Section 2.06(c)) on any date if, as
of the date thereof:

(a) any representation or warranty of the Borrower, the Servicer or any
Originator contained herein or in any of the other Related Documents shall be
untrue or incorrect in any material respect as of such date, either before or
after giving effect to the Advances to be made or Letter of Credit Obligations
to be incurred on such date and to the application of the proceeds therefrom,
except to the extent that such representation or warranty expressly relates to
an earlier date and except for changes therein expressly permitted by this
Agreement;

(b) any event shall have occurred, or would result from the making of such
Advances or the incurrence of such Letter of Credit Obligations or from the
application of the proceeds therefrom, that constitutes an Incipient Termination
Event, a Termination Event, an Incipient Servicer Termination Event or an Event
of Servicer Termination;

(c) the Commitment Termination Date shall have occurred;

(d) either before or after giving effect to such Advance or the incurrence of
any Letter of Credit Obligations and to the application of the proceeds
therefrom, a Funding Excess would exist;

(e) any Originator, the Borrower or the Servicer shall fail to have taken such
other action, including delivery of approvals, consents, opinions, documents and
instruments to the Lenders and the Administrative Agent, as any Lender or the
Administrative Agent may reasonably request;

(f) on or prior to such date, the Borrower or the Servicer shall have failed to
deliver any Monthly Report, Daily Report or Borrowing Base Certificate required
to be delivered in accordance with Section 5.02 hereof or the Sale Agreement and
such failure shall be continuing; or

(g) the Administrative Agent shall have reasonably determined that any event or
condition has occurred that has had, or could reasonably be expected to have or
result in, a Material Adverse Effect.

The delivery by the Borrower of a Borrowing Request and the acceptance by the
Borrower of the funds from the related Borrowing on any Advance Date or the
incurrence of any Letter of Credit Obligations shall be deemed to constitute, as
of any such Advance Date or the date on which such Letter of Credit Obligations
were incurred, as the case may be, a representation and warranty by the Borrower
that the conditions in this Section 3.02 have been satisfied.

 

Amended and Restated Receivables Funding and Administration Agreement

29



--------------------------------------------------------------------------------

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Borrower. To induce each
Lender to make Advances and to incur Letter of Credit Obligations from time to
time and the Administrative Agent to take any action required to be performed by
it hereunder, the Borrower makes the following representations and warranties to
each Lender and the Administrative Agent on the Restatement Effective Date and
each Advance Date and each date on which Letter of Credit Obligations are
incurred, each and all of which shall survive the execution and delivery of this
Agreement.

(a) Existence; Compliance with Law. The Borrower (i) is a limited liability
company duly formed, validly existing and in good standing under the laws of its
jurisdiction of incorporation, is a “registered organization” as defined in the
UCC of such jurisdiction and is not organized under the laws of any other
jurisdiction; (ii) is duly qualified to conduct business and is in good standing
in each other jurisdiction where its ownership or lease of property or the
conduct of its business requires such qualification; (iii) has the requisite
power and authority and the legal right to own, pledge, mortgage or otherwise
encumber and operate its properties, to lease the property it operates under
lease, and to conduct its business, in each case, as now, heretofore and
proposed to be conducted; (iv) has all licenses, permits, consents or approvals
from or by, and has made all filings with, and has given all notices to, all
Governmental Authorities having jurisdiction, to the extent required for such
ownership, operation and conduct; (v) is in compliance with its limited
liability company agreement; and (vi) subject to specific representations set
forth herein regarding ERISA, tax and other laws, is in compliance with all
applicable provisions of law, except where the failure to comply, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

(b) Executive Offices; Collateral Locations; Corporate or Other Names; FEIN. The
state of organization and the organization identification number of the Borrower
and current location of the Borrower’s chief executive office, principal place
of business, other offices, the premises within which any Borrower Collateral is
stored or located, and the locations of its records concerning the Borrower
Collateral (including originals of the Borrower Assigned Agreements) are set
forth in Schedule 4.01(b) and none of such locations has changed within the past
12 months (or such shorter time as the Borrower has been in existence). During
the prior five years (or such shorter time as the Borrower has been in
existence), except as set forth in Schedule 4.01(b), the Borrower has not been
known as or used any fictitious or trade name. In addition, Schedule 4.01(b)
lists the federal employer identification number of the Borrower.

(c) Power, Authorization, Enforceable Obligations. The execution, delivery and
performance by the Borrower of this Agreement and the other Related Documents to
which it is a party, and the creation and perfection of all Liens and ownership
interests provided for herein and therein: (i) are within the Borrower’s limited
liability company power; (ii) have been duly authorized by all necessary or
proper actions; (iii) do not

 

Amended and Restated Receivables Funding and Administration Agreement

30



--------------------------------------------------------------------------------

contravene any provision of the Borrower’s certificate of formation or limited
liability company agreement; (iv) do not violate any law or regulation, or any
order or decree of any court or Governmental Authority; (v) do not conflict with
or result in the breach or termination of, constitute a default under or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which the Borrower or any Originator is a party or by which the Borrower or any
Originator or any of the property of the Borrower or any Originator is bound;
(vi) do not result in the creation or imposition of any Adverse Claim upon any
of the property of the Borrower or any Originator; and (vii) do not require the
consent or approval of any Governmental Authority or any other Person, except
those which have been duly obtained, made or complied with prior to the
Restatement Effective Date as provided in Section 3.01(b). The exercise by each
of the Borrower, the Lenders or the Administrative Agent of any of its rights
and remedies under any Related Document to which it is a party do not require
the consent or approval of any Governmental Authority or any other Person,
except those which will have been duly obtained, made or complied with prior to
the Closing Date as provided in Section 3.01(b) of the Existing Receivables
Funding and Administration Agreement. Each of the Related Documents to which the
Borrower is a party shall have been duly executed and delivered by the Borrower
and each such Related Document shall then constitute a legal, valid and binding
obligation of the Borrower enforceable against it in accordance with its terms.

(d) No Litigation. No Litigation is now pending or, to the knowledge of the
Borrower, overtly threatened in writing against the Borrower that (i) challenges
the Borrower’s right or power to enter into or perform any of its obligations
under the Related Documents to which it is a party, or the validity or
enforceability of any Related Document or any action taken thereunder,
(ii) seeks to prevent the transfer, sale, pledge or contribution of any
Receivable or the consummation of any of the transactions contemplated under
this Agreement or the other Related Documents, or (iii) is reasonably likely to
be adversely determined and, if adversely determined, could reasonably be
expected to have a Material Adverse Effect. There is no Litigation pending or
threatened that seeks damages or injunctive relief against, or alleges criminal
misconduct by, the Borrower.

(e) Solvency. After giving effect to the sale or contribution of Receivables and
the Advances to be made or Letter of Credit Obligations to be incurred on such
date and to the application of the proceeds therefrom, the Borrower is and will
be Solvent.

(f) Material Adverse Effect. Since the date of the Borrower’s organization,
(i) the Borrower has not incurred any obligations, contingent or non-contingent
liabilities, liabilities for Charges, long-term leases or unusual forward or
long-term commitments, other than in connection with the transaction
contemplated by the Related Documents, (ii) no contract, lease or other
agreement or instrument has been entered into by the Borrower or has become
binding upon the Borrower’s assets, other than in connection with the Related
Documents, and no law or regulation applicable to the Borrower has been adopted
that has had or could reasonably be expected to have a Material Adverse Effect
and (iii) the Borrower is not in default and no third party is in default under
any

 

Amended and Restated Receivables Funding and Administration Agreement

31



--------------------------------------------------------------------------------

material contract, lease or other agreement or instrument to which the Borrower
is a party. Since the date of the Borrower’s organization, no event has occurred
with respect to the Borrower that alone or together with other events could
reasonably be expected to have a Material Adverse Effect.

(g) Ownership of Property; Liens. None of the properties and assets (including
the Transferred Receivables) of the Borrower are subject to any Adverse Claims
other than Permitted Encumbrances not attaching to Transferred Receivables, and
there are no facts, circumstances or conditions known to the Borrower that may
result in (i) with respect to the Transferred Receivables, any Adverse Claims
(including Adverse Claims arising under environmental laws) and (ii) with
respect to its other properties and assets, any Adverse Claims (including
Adverse Claims arising under environmental laws) other than Permitted
Encumbrances. The Borrower has received all assignments, bills of sale and other
documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect the Borrower’s right, title and
interest in and to the Transferred Receivables and its other properties and
assets. No effective financing statement or other similar instrument is of
record in any filing office listing the Borrower or any Originator as debtor and
covering any of the Transferred Receivables or the other Borrower Collateral
except with respect to the Liens granted to the Administrative Agent hereunder,
and the Liens granted to the Administrative Agent pursuant to Section 7.01 are
and will be at all times fully perfected first priority Liens in and to the
Borrower Collateral.

(h) Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.
The Borrower has no Subsidiaries, and is not engaged in any joint venture or
partnership with any other Person. The Borrower has no Investments in any Person
other than Permitted Investments. The Member is the only member of the Borrower.
There are no outstanding rights to purchase or options, warrants or similar
rights or agreements pursuant to which the Borrower may be required to issue,
sell, repurchase or redeem some or all of its membership interests. Other than
the Subordinated Loans, the Debt outstanding under this Agreement and the
Existing Receivables Funding and Administration Agreement, the Borrower has no
outstanding Debt on the Restatement Effective Date.

(i) Taxes. All tax returns, reports and statements, including information
returns, required by any Governmental Authority to be filed by the Borrower and
all material tax returns, reports and statements, including information returns,
required by any Governmental Authority to be filed by the Member, the Servicer
or any Originator, have in each case been filed with the appropriate
Governmental Authority and all Charges have been paid prior to the date on which
any fine, penalty, interest or late charge may be added thereto for nonpayment
thereof (or any such fine, penalty, interest, late charge or loss has been
paid), excluding Charges or other amounts being contested in accordance with
Section 5.01(e), unless the failure to file any such return, report or
statement, or the failure to pay any such charges or fine, penalty, interest,
late charge or loss, could reasonably not be expected to have a Material Adverse
Effect. As of the Restatement Effective Date, neither the Borrower nor any of
its Affiliates included in the

 

Amended and Restated Receivables Funding and Administration Agreement

32



--------------------------------------------------------------------------------

Parent Group has agreed or been requested to make any adjustment under IRC
481(a), by reason of a change in accounting method or otherwise, that could
reasonably be expected to have a Material Adverse Effect.

(j) Full Disclosure. All information contained in this Agreement, any Borrowing
Base Certificate or any of the other Related Documents, or any other written
statement or information furnished by or on behalf of the Borrower to any Lender
or the Administrative Agent relating to this Agreement, the Transferred
Receivables or any of the other Related Documents, is true and accurate in every
material respect, and none of this Agreement, any Borrowing Base Certificate or
any of the other Related Documents, or any other written statement or
information furnished by or on behalf of the Borrower to any Lender or the
Administrative Agent relating to this Agreement or any of the other Related
Documents contains any untrue statement of a material fact or omitted, omits or
will omit to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made. All information contained in this Agreement, any
Borrowing Base Certificate or any of the other Related Documents, or any other
written statement or information furnished to any Lender or the Administrative
Agent has been prepared in good faith by the management of the Borrower with the
exercise of reasonable diligence.

(k) ERISA. The Borrower is in compliance with ERISA and has not incurred and
does not expect to incur any liabilities (except for premium payments arising in
the ordinary course of business) payable to the PBGC under Title IV of ERISA.

(l) Brokers. No broker or finder acting on behalf of the Borrower was employed
or utilized in connection with this Agreement or the other Related Documents or
the transactions contemplated hereby or thereby and the Borrower has no
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

(m) Margin Regulations. The Borrower is not engaged in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin security,” as
such terms are defined in Regulation U of the Federal Reserve Board as now and
from time to time hereafter in effect (such securities being referred to herein
as “Margin Stock”). The Borrower owns no Margin Stock, and no portion of the
proceeds of the Advances made hereunder will be used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock, for the purpose of
reducing or retiring any Debt that was originally incurred to purchase or carry
any Margin Stock or for any other purpose that might cause any portion of such
proceeds to be considered a “purpose credit” within the meaning of Regulations
T, U or X of the Federal Reserve Board. The Borrower will not take or permit to
be taken any action that might cause any Related Document to violate any
regulation of the Federal Reserve Board.

(n) Nonapplicability of Bulk Sales Laws. No transaction contemplated by this
Agreement or any of the Related Documents requires compliance with any bulk
sales act or similar law.

 

Amended and Restated Receivables Funding and Administration Agreement

33



--------------------------------------------------------------------------------

(o) Government Regulation. The Borrower is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act.
The making of Advances and the incurrence of Letter of Credit Obligations by the
Lenders hereunder, the application of the proceeds thereof and the consummation
of the transactions contemplated by this Agreement and the other Related
Documents will not violate any provision of any such statute or any rule,
regulation or order issued by the Securities and Exchange Commission.

(p) Nonconsolidation. The Borrower is operated in such a manner that the
separate corporate existence of the Borrower, on the one hand, and any member of
the Parent Group, on the other hand, would not be disregarded in the event of
the bankruptcy or insolvency of any member of the Parent Group and, without
limiting the generality of the foregoing:

(i) the Borrower is a limited purpose limited liability company whose activities
are restricted in its limited liability company agreement to those activities
expressly permitted hereunder and under the other Related Documents and the
Borrower has not engaged, and does not presently engage, in any business or
other activity other than those activities expressly permitted hereunder and
under the other Related Documents, nor has the Borrower entered into any
agreement other than this Agreement, the other Related Documents to which it is
a party and, with the prior written consent of the Administrative Agent, any
other agreement necessary to carry out more effectively the provisions and
purposes hereof or thereof;

(ii) the Borrower has duly appointed a board of directors and its business is
managed solely by its own officers and directors, each of whom when acting for
the Borrower shall be acting solely in his or her capacity as an officer or
director of the Borrower and not as an officer, director, employee or agent of
any member of the Parent Group;

(iii) (A) Borrower shall compensate all employees (if any), consultants and
agents directly or indirectly through reimbursement of the Member, from its own
funds, for services provided to the Borrower by such employees (if any),
consultants and agents and, to the extent any employee (if any), consultant or
agent of the Borrower is also an employee, consultant or agent of such member of
the Parent Group on a basis which reflects the respective services rendered to
the Borrower and such member of the Parent Group and (B) Borrower shall not have
any employees;

(iv) Borrower shall pay its own incidental administrative costs and expenses
from its own funds, and shall allocate all other shared overhead expenses
(including, without limitation, telephone and other utility charges, the
services of shared consultants and agents, and reasonable legal and auditing
expenses) which are not reflected in the Servicing Fee, and other items of cost
and

 

Amended and Restated Receivables Funding and Administration Agreement

34



--------------------------------------------------------------------------------

expense shared between the Borrower and the Member on the basis of actual use to
the extent practicable and, to the extent such allocation is not practicable, on
a basis reasonably related to actual use or the value of services rendered;
except as otherwise expressly permitted hereunder, under the other Related
Documents and under the Borrower’s organizational documents, no member of the
Parent Group (A) pays the Borrower’s expenses, (B) guarantees the Borrower’s
obligations, or (C) advances funds to the Borrower for the payment of expenses
or otherwise;

(v) other than the purchase and acceptance through capital contribution of
Transferred Receivables pursuant to the Sale Agreement, the acceptance of
Subordinated Loans pursuant to the Sale Agreement, the payment of distributions
and the return of capital to the Member, the incurrence of indebtedness under
the L/C Note, the payment of Servicing Fees to the Servicer under the Sale
Agreement, the Borrower engages and has engaged in no intercorporate
transactions with any member of the Parent Group;

(vi) the Borrower maintains records and books of account separate from that of
each member of the Parent Group, holds regular meetings of its board of
directors and otherwise observes limited liability company formalities;

(vii) (A) the financial statements (other than consolidated financial
statements) and books and records of the Borrower and each member of the Parent
Group reflect the separate existence of the Borrower and (B) the consolidated
financial statements of the Parent Group shall contain disclosure to the effect
that the Borrower’s assets are not available to the creditors of any member of
the Parent Group;

(viii) (A) the Borrower maintains its assets separately from the assets of each
member of the Parent Group (including through the maintenance of separate bank
accounts and except for any Records to the extent necessary to assist the
Servicer in connection with the servicing of the Transferred Receivables),
(B) the Borrower’s funds (including all money, checks and other cash proceeds)
and assets, and records relating thereto, have not been and are not commingled
with those of any member of the Parent Group and (C) the separate creditors of
the Borrower will be entitled, on the winding-up of the Borrower, to be
satisfied out of the Borrower’s assets prior to any value in the Borrower
becoming available to the Member;

(ix) all business correspondence and other communications of the Borrower are
conducted in the Borrower’s own name, on its own stationery and through a
separately-listed telephone number;

(x) the Borrower has and shall maintain separate office space from the offices
of any member of the Parent Group and identify such office by a sign in its own
name;

 

Amended and Restated Receivables Funding and Administration Agreement

35



--------------------------------------------------------------------------------

(xi) the Borrower shall respond to any inquiries with respect to ownership of a
Transferred Receivable by stating that it is the owner of such Transferred
Receivable, and that such Transferred Receivable is pledged to the
Administrative Agent for the benefit of the Secured Parties;

(xii) the Borrower does not act as agent for any member of the Parent Group, but
instead presents itself to the public as a legal entity separate from each such
member and independently engaged in the business of purchasing and financing
Receivables;

(xiii) the Borrower maintains at least one Independent Director;

(xiv) the limited liability company agreement of the Borrower requires the
affirmative vote of each independent director before a voluntary petition under
Section 301 of the Bankruptcy Code may be filed by the Borrower;

(xv) Borrower shall maintain (1) correct and complete books and records of
account and (2) minutes of the meetings and other proceedings of its members and
board of directors;

(xvi) Borrower shall not hold out credit as being available to satisfy
obligations of others;

(xvii) Borrower shall not acquire obligations or Stock of any member of the
Parent Group;

(xviii) Borrower shall correct any known misunderstanding regarding its separate
identity; and

(xix) Borrower shall maintain adequate capital.

(q) Deposit and Disbursement Accounts. Schedule 4.01(q) lists all banks and
other financial institutions at which the Borrower maintains deposit or other
bank accounts as of the Restatement Effective Date, including any Account, and
such schedule correctly identifies the name, address and telephone number of
each depository, the name in which the account is held, a description of the
purpose of the account, and the complete account number therefor. Each Account
constitutes a deposit account within the meaning of the applicable UCC. The
Borrower (or the Servicer on its behalf) has delivered to the Administrative
Agent a fully executed agreement pursuant to which the Borrower Account Bank
(with respect to the Borrower Account), the Concentration Account Bank (in the
case of the Concentration Account) and each Collection Account Bank (with
respect to each Collection Account) has agreed to comply with all instructions
originated by the Administrative Agent directing the disposition of funds in the
Accounts without further consent by the Borrower, the Servicer or any
Originator. No Account is in the name of any person other than the Borrower or
the Administrative Agent, and the Borrower has not consented to any Bank
following the instructions of any Person other than the Administrative Agent.
Accordingly, the Administrative Agent has

 

Amended and Restated Receivables Funding and Administration Agreement

36



--------------------------------------------------------------------------------

a first priority perfected security interest in each Account, and all funds on
deposit therein.

(r) Transferred Receivables.

(i) Transfers. Each Transferred Receivable was purchased by or contributed to
the Borrower on the relevant Transfer Date pursuant to the Sale Agreement.

(ii) Eligibility. Each Transferred Receivable designated as an Eligible
Receivable in each Borrowing Base Certificate, Monthly Report or Daily Report,
as the case may be, constitutes an Eligible Receivable as of the date specified
in such Borrowing Base Certificate, Monthly Report or Daily Report, as
applicable.

(iii) No Material Adverse Effect. The Borrower has no actual knowledge of any
fact (including any defaults by the Obligor thereunder on any other Receivable)
that would cause it or should have caused it to expect that any payments on any
Transferred Receivable designated as an Eligible Receivable in any Borrowing
Base Certificate, Monthly Report or Daily Report, as applicable, will not be
paid in full when due or that has caused it to expect any material adverse
effect on any such Transferred Receivable.

(iv) Nonavoidability of Transfers. The Borrower shall (1) have purchased each
Sold Receivable from the applicable Originator for cash consideration or with
the proceeds of a Subordinated Loan or an increase to the aggregate outstanding
principal amount of the L/C Note and (2) have accepted assignment of any
Eligible Receivables transferred pursuant to clause (b) of Section 4.04 of the
Sale Agreement, in each case in an amount that constitutes fair consideration
and reasonably equivalent value therefor. No Sale has been made for or on
account of an antecedent debt owed by any Originator to the Borrower and no such
Sale is or may be avoidable or subject to avoidance under any bankruptcy laws,
rules or regulations.

(s) Assignment of Interest in Related Documents. The Borrower’s interests in, to
and under the Receivables Sale and Servicing Agreement and each Originator
Support Agreement, if any, have been assigned by the Borrower to the
Administrative Agent (for the benefit of itself and the Lenders) as security for
the Borrower Obligations.

(t) Notices to Obligors. Each Obligor of Transferred Receivables has been
directed to remit all payments with respect to such Receivables for deposit in a
Lockbox or Collection Account.

(u) Representations and Warranties in Other Related Documents. Each of the
representations and warranties of the Borrower contained in the Related
Documents (other than this Agreement) is true and correct in all material
respects and the Borrower hereby makes each such representation and warranty to,
and for the benefit of, the Lenders and the Administrative Agent as if the same
were set forth in full herein.

 

Amended and Restated Receivables Funding and Administration Agreement

37



--------------------------------------------------------------------------------

(v) Supplementary Representations.

(i) Receivables; Accounts. (A) Each Receivable constitutes an “account” or a
“general intangible” within the meaning of the applicable UCC, and (B) each
Account constitutes a “deposit account” within the meaning of the applicable
UCC.

(ii) Creation of Security Interest. The Borrower owns and has good and
marketable title to the Receivables, Accounts and Lockboxes, free and clear of
any Adverse Claim. The Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Receivables, Accounts and
Lockboxes in favor of the Administrative Agent (on behalf of itself and the
other Secured Parties), which security interest is prior to all other Adverse
Claims and is enforceable as such as against any creditors of and purchasers
from the Borrower.

(iii) Perfection. (A) The Borrower has caused the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law and entered into Account Agreements in order
to perfect the sale of the Receivables from the Originators to the Borrower
pursuant to the Sale Agreement and the security interest granted by the Borrower
to the Administrative Agent (on behalf of itself and the other Secured Parties)
in the Receivables hereunder; (B) With respect to the Borrower Account, the
Borrower has delivered to the Administrative Agent (on behalf of itself and the
other Secured Parties), a fully executed Borrower Account Agreement pursuant to
which the applicable Borrower Account Bank has agreed, following the occurrence
and continuation of a Termination Event, to comply with all instructions given
by the Administrative Agent with respect to all funds on deposit in the Borrower
Account, without further consent by the Borrower, the Servicer or any
Originator; and (C) With respect to each Account other than the Borrower
Account, the Borrower has delivered to the Administrative Agent (on behalf of
itself and the other Secured Parties), a fully executed Account Agreement
pursuant to which the applicable Bank has agreed to comply with all instructions
given by the Administrative Agent with respect to all funds on deposit in the
Accounts and the related Lockboxes, without further consent by the Borrower, the
Servicer or any Originator.

(iv) Priority. (A) Other than the transfer of the Receivables by the Originators
to the Borrower pursuant to the Sale Agreement and the grant of security
interest by the Borrower to the Administrative Agent (on behalf of itself and
the other Secured Parties) in the Receivables, the Accounts and the Lockboxes
hereunder, neither the Borrower nor any Originator has pledged, assigned, sold,
conveyed, or otherwise granted a security interest in any of the Receivables,
the Accounts and the Lockboxes to any other Person. (B) Neither the Borrower nor
any Originator has authorized, or is aware of, any filing of any financing
statement against the Borrower or any Originator that include a

 

Amended and Restated Receivables Funding and Administration Agreement

38



--------------------------------------------------------------------------------

description of collateral covering the Receivables or all other collateral
pledged to the Administrative Agent (on behalf of itself and the other Secured
Parties) pursuant to the Related Documents, other than any financing statement
filed pursuant to the Sale Agreement and this Agreement or financing statements
that have been validly terminated prior to the Closing Date. (C) As of the
Restatement Effective Date, the Borrower is not aware of any judgment, ERISA or
tax lien filings against either the Borrower or any Originator. (D) None of the
Accounts or Lockboxes is in the name of any Person other than the Borrower or
the Administrative Agent. Neither the Borrower, the Servicer or any Originator
has consented to any Bank complying with instructions of any person other than
the Administrative Agent.

(v) Survival of Supplemental Representations. Notwithstanding any other
provision of this Agreement or any other Related Document, the representations
contained in this Section 4.01(v) and Section 5.01(g) shall be continuing, and
remain in full force and effect until the Termination Date.

ARTICLE V.

GENERAL COVENANTS OF THE BORROWER

Section 5.01. Affirmative Covenants of the Borrower. The Borrower covenants and
agrees that from and after the Closing Date and until the Termination Date:

(a) Compliance with Agreements and Applicable Laws. The Borrower shall
(i) perform each of its obligations under this Agreement and the other Related
Documents and (ii) comply with all federal, state and local laws and regulations
applicable to it and the Transferred Receivables, including those relating to
truth in lending, retail installment sales, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices, privacy,
licensing, taxation, ERISA and labor matters and environmental laws and
environmental permits except, solely with respect to this clause (ii), where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.

(b) Maintenance of Existence and Conduct of Business. The Borrower shall: (i) do
or cause to be done all things necessary to preserve and keep in full force and
effect its limited liability company existence and its rights and franchises;
(ii) continue to conduct its business substantially as now conducted or as
otherwise permitted hereunder and in accordance with (1) the terms of its
limited liability company agreement, (2) Section 4.01(p) and (3) the assumptions
set forth in each opinion letter of Quarles & Brady LLP or other outside counsel
to the Borrower from time to time delivered pursuant to Section 3.02(d) of the
Sale Agreement with respect to issues of substantive consolidation and true sale
and absolute transfer; (iii) at all times maintain, preserve and protect all of
its assets and properties used or useful in the conduct of its business,
including all licenses, permits, charters and registrations, and keep the same
in good repair, working order and condition in all material respects (taking
into consideration ordinary wear and tear) and from time to time make, or cause
to be made, all necessary or

 

Amended and Restated Receivables Funding and Administration Agreement

39



--------------------------------------------------------------------------------

appropriate repairs, replacements and improvements thereto consistent with
industry practices; and (iv) transact business only in the name of Rexnord
Funding LLC.

(c) Deposit of Collections. The Borrower shall deposit or cause to be deposited
promptly into a Collection Account, and in any event no later than the first
Business Day after receipt thereof, all Collections it may receive with respect
to any Transferred Receivable.

(d) Use of Proceeds. The Borrower shall utilize the proceeds of the Advances
made hereunder solely for (i) the repayment of Advances made and Letter of
Credit Obligations incurred hereunder and the payment of any fees due hereunder,
(ii) the purchase of Receivables from the Originators pursuant to the Sale
Agreement, (iii) the payment of distributions to the Member, (iv) the repayment
of Subordinated Loans and the payment of the aggregate outstanding principal
amount of, and accrued and unpaid interest on, the L/C Note, and (v) the payment
of administrative fees or Servicing Fees or expenses to the Servicer or routine
administrative or operating expenses, in each case only as expressly permitted
by and in accordance with the terms of this Agreement and the other Related
Documents.

(e) Payment and Performance of Charges and other Obligations.

(i) Subject to Section 5.01(e)(ii), the Borrower shall pay, perform and
discharge or cause to be paid, performed and discharged promptly all charges and
claims payable by it, including (A) Charges imposed upon it, its income and
profits, or any of its property (real, personal or mixed) and all Charges with
respect to tax, social security and unemployment withholding with respect to its
employees, and (B) lawful claims for labor, materials, supplies and services or
otherwise before any thereof shall become past due.

(ii) The Borrower may in good faith contest, by appropriate proceedings, the
validity or amount of any charges or claims described in Section 5.01(e)(i);
provided, that (A) adequate reserves with respect to such contest are maintained
on the books of the Borrower, in accordance with GAAP, (B) such contest is
maintained and prosecuted continuously and with diligence, (C) none of the
Borrower Collateral becomes subject to forfeiture or loss as a result of such
contest, (D) no Lien shall be imposed to secure payment of such charges or
claims other than inchoate tax liens and (E) the Administrative Agent has not
advised the Borrower in writing that it reasonably believes that failure to pay
or to discharge such claims or charges could have or result in a Material
Adverse Effect.

(f) ERISA. The Borrower shall give the Administrative Agent prompt written
notice of any event that (i) could reasonably be expected to result in the
imposition of a Lien on any Borrower Collateral under Section 412 of the IRC or
Section 302 or 4068 of ERISA, or (ii) could reasonably be expected to result in
the incurrence by Borrower of any liabilities under Title IV of ERISA (other
than premium payments arising in the ordinary course of business).

 

Amended and Restated Receivables Funding and Administration Agreement

40



--------------------------------------------------------------------------------

(g) Borrower to Maintain Perfection and Priority. In order to evidence the
interests of the Administrative Agent and the Lenders under this Agreement, the
Borrower shall, from time to time take such action, or execute and deliver such
instruments (other than filing financing statements) as may be necessary or
advisable (including, such actions as are requested by the Administrative Agent)
to maintain and perfect, as a first-priority interest, the Administrative
Agent’s (on behalf of itself and the other Secured Parties) security interest in
the Receivables and all other collateral pledged to the Administrative Agent (on
behalf of itself and the other Secured Parties) pursuant to the Related
Documents. The Borrower shall, from time to time and within the time limits
established by law, prepare and present to the Administrative Agent upon request
for the Administrative Agent’s authorization and approval all financing
statements, amendments, continuations or initial financing statements in lieu of
a continuation statement in the, or other filings necessary to continue,
maintain and perfect the Administrative Agent’s (on behalf of itself and the
other Secured Parties) security interest in the Receivables and all other
collateral pledged to the Administrative Agent (on behalf of itself and the
other Secured Parties) pursuant to the Related Documents as a first-priority
interest. The Administrative Agent’s approval of such filings shall authorize
the Borrower to file such financing statements under the UCC without the
signature of the Borrower, any Originator or the Administrative Agent where
allowed by applicable law. Notwithstanding anything else in the Related
Documents to the contrary, neither the Borrower, the Servicer, nor any
Originator, shall have any authority to file a termination, partial termination,
release, partial release or any amendment that deletes the name of a debtor or
excludes collateral of any such financing statements, without the prior written
consent of the Administrative Agent.

(h) Maintenance of Limited Liability Company Agreement. The Borrower shall
maintain its limited liability company agreement in conformity with this
Agreement, such that its limited liability company agreement, at all times that
this Agreement is in effect, provides for not less than ten (10) days’ prior
written notice to the Administrative Agent of the replacement or appointment of
any director that is to serve as an Independent Director for purposes of this
Agreement and the condition precedent to giving effect to such replacement or
appointment that the Administrative Agent shall have determined in its
reasonable judgment that the designated Person satisfies the criteria set forth
in the definition herein of “Independent Director.”

(i) Appointment of Independent Director. The Borrower shall give the
Administrative Agent prompt written notice of the decision to appoint a new
director of the Borrower as the “Independent Director” for purposes of this
Agreement, such notice to be issued not less than ten (10) days prior to the
effective date of such appointment and to certify that the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Director.”

Section 5.02. Reporting Requirements of the Borrower. The Borrower hereby agrees
that from and after the Closing Date until the Termination Date, it shall
furnish or cause to be furnished to the Administrative Agent and the Lenders:

 

Amended and Restated Receivables Funding and Administration Agreement

41



--------------------------------------------------------------------------------

(a) The financial statements, notices, reports and other information at the
times, to the Persons and in the manner set forth in Annex 5.02(a).

(b) Such other reports, statements and reconciliations with respect to the
Borrowing Base or Borrower Collateral as any Lender or the Administrative Agent
shall from time to time request in its reasonable discretion (the “Borrowing
Base Certificate”).

Section 5.03. Negative Covenants of the Borrower. The Borrower covenants and
agrees that, without the prior written consent of the Requisite Lenders and the
Administrative Agent, from and after the Closing Date until the Termination
Date:

(a) Sale of Membership Interests and Assets. The Borrower shall not sell,
transfer, convey, assign or otherwise dispose of, or assign any right to receive
income in respect of, any of its properties or other assets or any of its
membership interests (whether in a public or a private offering or otherwise),
any Transferred Receivable or Contract therefor or any of its rights with
respect to any Lockbox or any Collection Account, the Agent Account or any other
deposit account in which any Collections of any Transferred Receivable are
deposited except as otherwise expressly permitted by this Agreement or any of
the other Related Documents.

(b) Liens. The Borrower shall not create, incur, assume or permit to exist
(i) any Adverse Claim on or with respect to its Transferred Receivables or
(ii) any Adverse Claim on or with respect to its other properties or assets
(whether now owned or hereafter acquired) except for the Liens set forth in
Schedule 5.03(b) and other Permitted Encumbrances. In addition, the Borrower
shall not become a party to any agreement, note, indenture or instrument or take
any other action that would prohibit the creation of a Lien on any of its
properties or other assets in favor of the Lenders as additional collateral for
the Borrower Obligations, except as otherwise expressly permitted by this
Agreement or any of the other Related Documents.

(c) Modifications of Receivables, Contracts or Credit and Collection Policies.
The Borrower shall not, without the prior written consent of the Administrative
Agent, (i) extend, amend, forgive, discharge, compromise, waive, cancel or
otherwise modify the terms of any Transferred Receivable or amend, modify or
waive any term or condition of any Contract related thereto, provided that the
Borrower may authorize the Servicer to take such actions as are expressly
permitted by the terms of any Related Document or the Credit and Collection
Policies (it being understood that, to the extent that any such modification
causes any Receivable to fail one or more of the criteria set forth in the
definition of “Eligible Receivable” in Annex X hereto, such Receivable shall
cease to be an Eligible Receivable for purposes of this Agreement).

(d) Changes in Instructions to Obligors. The Borrower shall not make any change
in its instructions to Obligors regarding the deposit of Collections with
respect to the Transferred Receivables, except to the extent the Administrative
Agent directs the Borrower to change such instructions to Obligors or the
Administrative Agent consents in writing to such change.

 

Amended and Restated Receivables Funding and Administration Agreement

42



--------------------------------------------------------------------------------

(e) Capital Structure and Business. The Borrower shall not (i) make any changes
in any of its business objectives, purposes or operations, (ii) make any change
in its capital structure, including the issuance of any membership interests,
warrants or other securities convertible into membership interests or any
revision of the terms of its outstanding membership interests, (iii) amend,
waive or modify any term or provision of its certificate of formation or limited
liability company agreement, (iv) make any change to its name indicated on the
public records of its jurisdiction of organization or (v) change its
jurisdiction of organization. The Borrower shall not engage in any business
other than as provided in its certificate of formation, limited liability
company agreement and the Related Documents.

(f) Mergers, Subsidiaries, Etc. The Borrower shall not directly or indirectly,
by operation of law or otherwise, (i) form or acquire any Subsidiary, or
(ii) merge with, consolidate with, acquire all or substantially all of the
assets or capital Stock of, or otherwise combine with or acquire, any Person.

(g) Sale Characterization; Receivables Sale and Servicing Agreement. The
Borrower shall not make statements or disclosures, prepare any financial
statements or in any other respect account for or treat the transactions
contemplated by the Sale Agreement (including for accounting, tax and reporting
purposes) in any manner other than with respect to each Sale of each Sold
Receivable effected pursuant to the Sale Agreement, as a true sale and absolute
assignment of the title to and sole record and beneficial ownership interest of
the Transferred Receivables by the Originators to the Borrower.

(h) Restricted Payments. Except for the amounts outstanding under the L/C Note,
the Borrower shall not enter into any lending transaction with any other Person.
The Borrower shall not at any time (i) advance credit to any Person or
(ii) declare any distributions, repurchase any membership interest, return any
capital, or make any other payment or distribution of cash or other property or
assets in respect of the Borrower’s membership interest or make a repayment with
respect to any Subordinated Loans if, after giving effect to any such advance or
distribution, a Funding Excess, Incipient Termination Event or Termination Event
would exist or otherwise result therefrom.

(i) Indebtedness. The Borrower shall not create, incur, assume or permit to
exist any Debt, except (i) Debt of the Borrower to any Affected Party,
Indemnified Person, the Servicer or any other Person expressly permitted by this
Agreement or any other Related Document, (ii) Subordinated Loans pursuant to the
Subordinated Notes and amounts outstanding under the L/C Note, (iii) deferred
taxes, (iv) unfunded pension fund and other employee benefit plan obligations
and liabilities to the extent they are permitted to remain unfunded under
applicable law, and (v) endorser liability in connection with the endorsement of
negotiable instruments for deposit or collection in the ordinary course of
business.

 

Amended and Restated Receivables Funding and Administration Agreement

43



--------------------------------------------------------------------------------

(j) Prohibited Transactions. The Borrower shall not enter into, or be a party
to, any transaction with any Person except as expressly permitted hereunder or
under any other Related Document.

(k) Investments. Except as otherwise expressly permitted hereunder or under the
other Related Documents, the Borrower shall not make any investment in, or make
or accrue loans or advances of money to, any Person, including the Member, any
director, officer or employee of the Borrower, the Parent or any of the Parent’s
other Subsidiaries, through the direct or indirect lending of money, holding of
securities or otherwise, except with respect to Transferred Receivables and
Permitted Investments.

(l) Commingling. The Borrower shall not deposit or permit the deposit of any
funds that do not constitute Collections of Transferred Receivables into any
Collection Account or the Concentration Account, except as otherwise
contemplated under Section 4.02(l) of the Sale Agreement. If funds that are not
Collections are deposited into a Collection Account or the Concentration
Account, the Borrower shall, or shall cause the Servicer to notify the
Administrative Agent in writing promptly upon discovery thereof, and, the
Administrative Agent shall promptly remit (or direct the applicable Collection
Account Bank or the Concentration Account Bank to remit) any such amounts that
are not Collections to the applicable Originator or other Person designated in
such notice.

(m) ERISA. The Borrower shall not, and shall not cause or permit any of its
ERISA Affiliates to, cause or permit to occur an event that (i) could reasonably
be expected to result in the imposition of a Lien on any Borrower Collateral
under Section 412 or 430 of the IRC or Section 302, 303 or 4068 of ERISA, or
(ii) could reasonably be expected to result in the incurrence by Borrower of any
liabilities under Title IV of ERISA (other than (x) premium payments arising in
the ordinary course of business and (y) liabilities arising under
Section 4041(b) of ERISA).

(n) Related Documents. The Borrower shall not amend, modify or waive any term or
provision of any Related Document without the prior written consent of the
Administrative Agent.

(o) Board Policies. The Borrower shall not modify the terms of any policy or
resolutions of its board of directors if such modification could reasonably be
expected to have or result in a Material Adverse Effect.

(p) Additional Members of Borrower. The Borrower shall not admit any additional
member without the prior written consent of the Administrative Agent other than
a “Special Member” as such term is defined in the Borrower’s limited liability
company agreement as of the date hereof.

ARTICLE VI.

ACCOUNTS

 

Amended and Restated Receivables Funding and Administration Agreement

44



--------------------------------------------------------------------------------

Section 6.01. Establishment of Accounts.

(a) Collection Accounts.

(i) The Borrower has established with each Collection Account Bank one or more
Collection Accounts subject, in each case, to a fully executed Collection
Account Agreement. The Borrower agrees that the Administrative Agent shall have
exclusive dominion and control of each Collection Account and all monies,
instruments and other property from time to time on deposit therein. The
Borrower shall not make or cause to be made, or have any ability to make or
cause to be made, any withdrawals from any Collection Account except as provided
in Section 6.01(b)(ii).

(ii) The Borrower (or the Servicer on Borrower’s behalf) has instructed all
existing Obligors of Transferred Receivables, and shall instruct all future
Obligors of such Receivables, to make payments in respect thereof only (A) by
check or money order mailed to one or more lockboxes or post office boxes under
the control of the Administrative Agent (each a “Lockbox” and collectively the
“Lockboxes”) or (B) by wire transfer or moneygram directly to a Collection
Account. The Borrower (or the Servicer on the Borrower’s behalf) has instructed
all Collection Account Banks to deposit all items sent to a Lockbox directly
into a Collection Account. Schedule 4.01(q) lists all Lockboxes and all
Collection Account Banks at which the Borrower maintains Collection Accounts as
of the Restatement Effective Date, and such schedule correctly identifies
(1) with respect to each such Collection Account Bank, the name, address and
telephone number thereof, (2) with respect to each Collection Account, the name
in which such account is held and the complete account number therefor, and
(3) with respect to each Lockbox, the lockbox number and address thereof. The
Borrower (or the Servicer on Borrower’s behalf) shall endorse, to the extent
necessary, all checks or other instruments received in any Lockbox so that the
same can be deposited in the Collection Account, in the form so received (with
all necessary endorsements), on the first Business Day after the date of receipt
thereof. In addition, the Borrower shall deposit or cause to be deposited into a
Collection Account all cash, checks, money orders or other proceeds of
Transferred Receivables or Borrower Collateral received by it other than in a
Lockbox or a Collection Account, in the form so received (with all necessary
endorsements), not later than the close of business on the first Business Day
following the date of receipt thereof, and until so deposited all such items or
other proceeds shall be held in trust for the benefit of the Administrative
Agent. The Borrower shall not make and shall not permit the Servicer to make any
deposits into a Lockbox or any Collection Account except in accordance with the
terms of this Agreement or any other Related Document.

(iii) If, for any reason, a Collection Account Agreement terminates or any
Collection Account Bank fails to comply with its obligations under the
Collection Account Agreement to which it is a party, then the Borrower shall

 

Amended and Restated Receivables Funding and Administration Agreement

45



--------------------------------------------------------------------------------

promptly notify all Obligors of Transferred Receivables who had previously been
instructed to make wire payments to a Collection Account maintained at any such
Collection Account Bank to make all future payments to a new Collection Account
in accordance with this Section 6.01(a)(iii). The Borrower shall not close any
Collection Account unless it shall have (A) received the prior written consent
of the Administrative Agent, (B) established a new account with the same
Collection Account Bank or with a new depositary institution satisfactory to the
Administrative Agent, (C) entered into an agreement covering such new account
with such Collection Account Bank or with such new depositary institution
substantially in the form of the predecessor Collection Account Agreement or
that is satisfactory in all respects to the Administrative Agent (whereupon, for
all purposes of this Agreement and the other Related Documents, such new account
shall become a Collection Account, such new agreement shall become a Collection
Account Agreement and any new depositary institution shall become a Collection
Account Bank), and (D) taken all such action as the Administrative Agent shall
reasonably require to grant and perfect a first priority Lien in such new
Collection Account to the Administrative Agent under Section 7.01 of this
Agreement. Except as permitted by this Section 6.01(a), the Borrower shall not,
and shall not permit the Servicer to, open any new Lockbox or Collection Account
without the prior written consent of the Administrative Agent.

(b) Concentration Account.

(i) The Borrower has established the Concentration Account subject to a fully
executed Concentration Account Agreement. The Borrower agrees that the
Administrative Agent shall have exclusive dominion and control of the
Concentration Account and all monies, instruments and other property from time
to time on deposit therein.

(ii) The Borrower (or the Servicer on Borrower’s behalf) has instructed all
Collection Account Banks that on a daily basis all collected and available funds
on deposit in each Collection Account are to be automatically transferred to the
Concentration Account. The Concentration Account Bank has been instructed by the
Borrower and the Servicer to automatically transfer all collected and available
funds on deposit in the Concentration Account to the Agent Account on a daily
basis.

(iii) If, for any reason, the Concentration Account Agreement relating to the
Concentration Account terminates or the Concentration Account Bank fails to
comply with its obligations under such Concentration Account Agreement, then the
Borrower shall promptly notify the Administrative Agent thereof and the
Borrower, the Servicer or the Administrative Agent, as the case may be, shall
instruct all Collection Account Banks who had previously been instructed to make
wire payments to the Concentration Account maintained at any such Concentration
Account Bank to make all future payments to a new Concentration Account in
accordance with this Section 6.01(b)(iii). The Borrower shall not

 

Amended and Restated Receivables Funding and Administration Agreement

46



--------------------------------------------------------------------------------

close the Concentration Account unless it shall have (A) received the prior
written consent of the Administrative Agent, (B) established a new account with
the same Concentration Account Bank or with a new depositary institution
satisfactory to the Administrative Agent, (C) entered into an agreement covering
such new account with such Concentration Account Bank or with such new
depositary institution substantially in the form of the Concentration Account
Agreement or that is satisfactory in all respects to the Administrative Agent
(whereupon, for all purposes of this Agreement and the other Related Documents,
such new account shall become the Concentration Account, such new agreement
shall become a Concentration Account Agreement and any new depositary
institution shall become the Concentration Account Bank), and (D) taken all such
action as the Administrative Agent shall reasonably require to grant and perfect
a first priority Lien in such new Concentration Account to the Lender under
Section 7.01 of this Agreement. Except as permitted by this Section 6.01(b), the
Borrower shall not, and shall not permit the Servicer to open a new
Concentration Account without the prior written consent of the Administrative
Agent.

(c) Agent Account.

(i) The Administrative Agent has established and shall maintain the Agent
Account with Deutsche Bank Trust Company Americas (the “Depositary”). The Agent
Account shall be registered in the name of the Administrative Agent and the
Administrative Agent shall, subject to the terms of this Agreement, have
exclusive dominion and control thereof and of all monies, instruments and other
property from time to time on deposit therein.

(ii) The Lenders and the Administrative Agent may deposit into the Agent Account
from time to time all monies, instruments and other property received by any of
them as proceeds of the Transferred Receivables.

(iii) If, for any reason, the Depositary wishes to resign as depositary of the
Agent Account or fails to carry out the instructions of the Administrative
Agent, then the Administrative Agent shall promptly notify the Lenders. Neither
the Lenders nor the Administrative Agent shall close the Agent Account unless
(A) a new deposit account has been established with a new depositary
institution, (B) the Lenders and the Administrative Agent have entered into an
agreement covering such new account with such new depositary institution
satisfactory in all respects to the Administrative Agent (whereupon such new
account shall become the Agent Account and such new depositary institution shall
become the Depositary for all purposes of this Agreement and the other Related
Documents), and (C) the Lenders and the Administrative Agent have taken all such
action as the Administrative Agent shall require to grant and perfect a first
priority Lien in such new Agent Account to the Administrative Agent (on behalf
of itself and the other Secured Parties).

(d) Borrower Account.

 

Amended and Restated Receivables Funding and Administration Agreement

47



--------------------------------------------------------------------------------

(i) The Borrower has established the Borrower Account subject to a fully
executed Borrower Account Agreement and agrees that, subject to clause
(ii) below, the Administrative Agent shall have exclusive dominion and control
of such Borrower Account and all monies, instruments and other property from
time to time on deposit therein.

(ii) The Administrative Agent hereby agrees that until such time as it exercises
its right to take control of the Borrower Account under Section 7.05(d), the
Borrower Account Bank shall be entitled to follow the instructions of the
Borrower, or the Administrative Agent on behalf of the Borrower, with respect to
the withdrawal, transfer or payment of funds on deposit in the Borrower Account.

ARTICLE VII.

GRANT OF SECURITY INTERESTS

Section 7.01. Borrower’s Grant of Security Interest. The parties hereto intend
that this Agreement shall constitute a security agreement under applicable law.
To secure the prompt and complete payment, performance and observance of all
Borrower Obligations, and to induce the Administrative Agent and the Lenders to
enter into this Agreement and perform the obligations required to be performed
by them hereunder in accordance with the terms and conditions hereof, the
Borrower reaffirms its grant, assignment, conveyance, pledge, hypothecation and
transfers under the Existing Receivables Funding and Administration Agreement
and hereby grants, assigns, conveys, pledges, hypothecates and transfers to the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, a Lien upon and security interest in all of the Borrower’s
right, title and interest in, to and under, but none of its obligations arising
from, the following property, whether now owned by or owing to, or hereafter
acquired by or arising in favor of, the Borrower (including under any trade
names, styles or derivations of the Borrower), and regardless of where located
(all of which being hereinafter collectively referred to as the “Borrower
Collateral”):

(a) all Receivables;

(b) the Sale Agreement, all Collection Account Agreements, the Concentration
Account Agreement and all other Related Documents now or hereafter in effect
relating to the purchase, servicing, processing or collection of Receivables
(collectively, the “Borrower Assigned Agreements”), including (i) all rights of
the Borrower to receive moneys due and to become due thereunder or pursuant
thereto, (ii) all rights of the Borrower to receive proceeds of any insurance,
indemnity, warranty or guaranty with respect thereto, (iii) all claims of the
Borrower for damages or breach with respect thereto or for default thereunder
and (iv) the right of the Borrower to amend, waive or terminate the same and to
perform and to compel performance and otherwise exercise all remedies
thereunder;

(c) all of the following (collectively, the “Borrower Account Collateral”):

 

Amended and Restated Receivables Funding and Administration Agreement

48



--------------------------------------------------------------------------------

(i) the Collection Accounts, the Lockboxes, and all funds on deposit therein and
all certificates and instruments, if any, from time to time representing or
evidencing the Collection Accounts, the Lockboxes or such funds,

(ii) the Agent Account and all funds on deposit therein and all certificates and
instruments, if any, from time to time representing or evidencing the Agent
Account or such funds,

(iii) the Concentration Account and all funds on deposit therein and all
certificates and instruments, if any, from time to time representing or
evidencing the Concentration Account or such funds,

(iv) the Borrower Account and all funds on deposit therein and all certificates
and instruments, if any, from time to time representing or evidencing the
Borrower Account or such funds,

(v) the Cash Collateral Account and all funds and Cash Equivalents on deposit
therein and all certificates and instruments, if any, from time to time
representing or evidencing the Cash Collateral Account or such funds or Cash
Equivalents,

(vi) all notes, certificates of deposit and other instruments from time to time
delivered to or otherwise possessed by any Lender or any assignee or agent on
behalf of any Lender in substitution for or in addition to any of the then
existing Borrower Account Collateral, and

(vii) all interest, dividends, cash, instruments, investment property and other
property from time to time received, receivable or otherwise distributed with
respect to or in exchange for any and all of the then existing Borrower Account
Collateral;

(d) all other property relating to the Receivables that may from time to time
hereafter be granted and pledged by the Borrower or by any Person on its behalf
whether under this Agreement or otherwise, including any deposit with any Lender
or the Administrative Agent of additional funds by the Borrower; and

(e) to the extent not otherwise included, all proceeds and products of the
foregoing and all accessions to, substitutions and replacements for, and profits
of, each of the foregoing Borrower Collateral (including proceeds that
constitute property of the types described in Sections 7.01(a) through (d)).

Section 7.02. Borrower’s Agreements. The Borrower hereby (a) assigns, transfer
and conveys the benefits of the representations, warranties and covenants of
each Originator made to the Borrower under the Sale Agreement to the
Administrative Agent for the benefit of the Secured Parties hereunder;
(b) acknowledges and agrees that the rights of the Borrower to require payment
of a Rejected Amount from an Originator under the Sale Agreement may be enforced
by the Lenders and the Administrative Agent; and (c) certifies that the Sale
Agreement

 

Amended and Restated Receivables Funding and Administration Agreement

49



--------------------------------------------------------------------------------

provides that the representations, warranties and covenants described in
Sections 4.01, 4.02 and 4.03 thereof, the indemnification and payment provisions
of Article V thereof and the provisions of Sections 4.03(j), 6.12, 6.14 and 6.15
thereof shall survive the sale of the Transferred Receivables (and undivided
percentage ownership interests therein) and the termination of the Sale
Agreement and this Agreement.

Section 7.03. Delivery of Collateral. All certificates or instruments
representing or evidencing all or any portion of the Borrower Collateral shall
be delivered to and held by or on behalf of the Administrative Agent and shall
be in suitable form for transfer by delivery or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Administrative Agent. The
Administrative Agent shall have the right (a) at any time to exchange
certificates or instruments representing or evidencing Borrower Collateral for
certificates or instruments of smaller or larger denominations and (b) at any
time in its discretion following the occurrence and during the continuation of a
Termination Event and without notice to the Borrower, to transfer to or to
register in the name of the Administrative Agent or its nominee any or all of
the Borrower Collateral.

Section 7.04. Borrower Remains Liable. It is expressly agreed by the Borrower
that, anything herein to the contrary notwithstanding, the Borrower shall remain
liable under any and all of the Transferred Receivables, the Contracts therefor,
the Borrower Assigned Agreements and any other agreements constituting the
Borrower Collateral to which it is a party to observe and perform all the
conditions and obligations to be observed and performed by it thereunder. The
Lenders and the Administrative Agent shall not have any obligation or liability
under any such Receivables, Contracts or agreements by reason of or arising out
of this Agreement or the granting herein or therein of a Lien thereon or the
receipt by the Administrative Agent or the Lenders of any payment relating
thereto pursuant hereto or thereto. The exercise by any Lender or the
Administrative Agent of any of its respective rights under this Agreement shall
not release any Originator, the Borrower or the Servicer from any of their
respective duties or obligations under any such Receivables, Contracts or
agreements. None of the Lenders or the Administrative Agent shall be required or
obligated in any manner to perform or fulfill any of the obligations of any
Originator, the Borrower or the Servicer under or pursuant to any such
Receivable, Contract or agreement, or to make any payment, or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any such Receivable, Contract
or agreement, or to present or file any claims, or to take any action to collect
or enforce any performance or the payment of any amounts that may have been
assigned to it or to which it may be entitled at any time or times.

Section 7.05. Covenants of the Borrower Regarding the Borrower Collateral.

(a) Offices and Records. The Borrower shall maintain its principal place of
business and chief executive office and the office at which it stores its
Records at the respective locations specified in Schedule 4.01(b) or, upon 30
days’ prior written notice to the Administrative Agent, at such other location
in a jurisdiction where all action requested by the Administrative Agent
pursuant to Section 12.13 shall have been taken with respect to the Borrower
Collateral. The Borrower shall, and shall cause the Servicer to at its own cost
and expense, maintain adequate and complete records of the

 

Amended and Restated Receivables Funding and Administration Agreement

50



--------------------------------------------------------------------------------

Transferred Receivables and the Borrower Collateral, including records of any
and all payments received, credits granted and merchandise returned with respect
thereto and all other dealings therewith. The Borrower shall, and shall cause
the Servicer to, mark conspicuously with a legend, in form and substance
satisfactory to the Administrative Agent, its books and records (including
computer records) and credit files pertaining to the Borrower Collateral, and
its file cabinets or other storage facilities where it maintains information
pertaining thereto, to evidence this Agreement and the assignment and Liens
granted pursuant to this Article VII. Upon the occurrence and during the
continuance of a Termination Event, the Borrower shall, and shall cause the
Servicer to, deliver and turn over such books and records to the Administrative
Agent or its representatives at any time on demand of the Administrative Agent.
Prior to the occurrence of a Termination Event and upon notice from the
Administrative Agent, the Borrower shall, and shall cause the Servicer to,
permit any representative of the Administrative Agent to inspect such books and
records and shall provide photocopies thereof to the Administrative Agent as
more specifically set forth in Section 7.05(b).

(b) Access. The Borrower shall, and shall cause the Servicer to, at its or the
Servicer’s own expense, during normal business hours, from time to time upon one
Business Day’s prior notice as frequently as the Administrative Agent determines
to be appropriate: (i) provide the Lenders, the Administrative Agent and any of
their respective officers, employees and agents access to its properties
(including properties utilized in connection with the collection, processing or
servicing of the Transferred Receivables), facilities, advisors and employees
(including officers) and to the Borrower Collateral, (ii) permit the Lenders,
the Administrative Agent and any of their respective officers, employees and
agents to inspect, audit and make extracts from its books and records, including
all Records, (iii) permit each of the Lenders and the Administrative Agent and
their respective officers, employees and agents to inspect, review and evaluate
the Transferred Receivables and the Borrower Collateral and (iv) permit each of
the Lenders and the Administrative Agent and their respective officers,
employees and agents to discuss matters relating to the Transferred Receivables
or its performance under this Agreement or the other Related Documents or its
affairs, finances and accounts with any of its officers, directors, employees,
representatives or agents (in each case, with those persons having knowledge of
such matters) and, if a Termination Event has occurred and is continuing with
its independent certified public accountants (subject to reasonable requirements
of confidentiality, including requirements imposed by law or by contract). If
(i) the Administrative Agent in good faith deems any Lender’s rights or
interests in the Transferred Receivables, the Borrower Assigned Agreements or
any other Borrower Collateral insecure or the Administrative Agent in good faith
believes that an Incipient Termination Event or a Termination Event is imminent
or (ii) an Incipient Termination Event or a Termination Event shall have
occurred and be continuing, then the Borrower shall, and shall cause the
Servicer to, at its own expense, provide such access at all times without prior
notice from the Administrative Agent and provide the Administrative Agent with
access to the suppliers and customers of the Borrower and the Servicer. The
Borrower shall, and shall cause the Servicer to, make available to the
Administrative Agent and its counsel, as quickly as is possible under the
circumstances, originals or copies of all books and records, including Records,
that the Administrative Agent may

 

Amended and Restated Receivables Funding and Administration Agreement

51



--------------------------------------------------------------------------------

request. The Borrower shall, and shall cause the Servicer to, and the Servicer
shall deliver any document or instrument necessary for the Administrative Agent,
as the Administrative Agent may from time to time request, to obtain records
from any service bureau or other Person that maintains records for the Borrower
or the Servicer, and shall maintain duplicate records or supporting
documentation on media, including computer tapes and discs owned by the Borrower
or the Servicer.

(c) [RESERVED.]

(d) Collection of Transferred Receivables. In connection with the collection of
amounts due or to become due to the Borrower under the Transferred Receivables,
the Borrower Assigned Agreements and any other Borrower Collateral pursuant to
the Sale Agreement, the Borrower shall, or shall cause the Servicer to, take
such action as it, and from and after the occurrence and during the continuance
of a Termination Event, the Administrative Agent, may deem reasonably necessary
or desirable to enforce collection of the Transferred Receivables, the Borrower
Assigned Agreements and the other Borrower Collateral; provided that the
Borrower may, rather than commencing any such action or taking any other
enforcement action, at its option, elect to pay to the Administrative Agent, for
deposit into the Agent Account, an amount equal to the Outstanding Balance of
any such Transferred Receivable; provided, further, that if (i) an Incipient
Termination Event or a Termination Event shall have occurred and be continuing
or (ii) the Administrative Agent, in good faith believes that an Incipient
Termination Event or a Termination Event is imminent, then the Administrative
Agent may, without prior notice to the Seller or the Servicer, (x) exercise its
right to take exclusive ownership and control of (1) the Lockboxes and the
Collection Accounts in accordance with the terms of the applicable Collection
Account Agreements and (2) the Concentration Account and the Borrower Account
(in which case the Servicer shall be required, pursuant to the Sale Agreement,
to deposit any Collections it then has in its possession or at any time
thereafter receives, immediately in the Agent Account) and (y) notify any
Obligor under any Transferred Receivable or obligors under the Borrower Assigned
Agreements of the pledge of such Transferred Receivables or Borrower Assigned
Agreements, as the case may be, to the Administrative Agent (on behalf of itself
and the other Secured Parties) hereunder and direct that payments of all amounts
due or to become due to the Borrower thereunder be made directly to the
Administrative Agent or any servicer, collection agent or lockbox or other
account designated by the Administrative Agent and, upon such notification and
at the sole cost and expense of the Borrower, the Administrative Agent may
enforce collection of any such Transferred Receivable or the Borrower Assigned
Agreements and adjust, settle or compromise the amount or payment thereof. The
Administrative Agent shall provide prompt notice to the Borrower and the
Servicer of any such notification of pledge or direction of payment to the
Obligors under any Transferred Receivables.

(e) Performance of Borrower Assigned Agreements. The Borrower shall, and shall
cause the Servicer to, (i) perform and observe all the terms and provisions of
the Borrower Assigned Agreements to be performed or observed by it, maintain the
Borrower Assigned Agreements in full force and effect, enforce the Borrower
Assigned

 

Amended and Restated Receivables Funding and Administration Agreement

52



--------------------------------------------------------------------------------

Agreements in accordance with their terms and take all action as may from time
to time be reasonably requested by the Administrative Agent in order to
accomplish the foregoing, and (ii) upon the reasonable request of and as
directed by the Administrative Agent, make such demands and requests to any
other party to the Borrower Assigned Agreements as are permitted to be made by
the Borrower or the Servicer thereunder.

(f) License for Use of Software and Other Intellectual Property. Unless
expressly prohibited by the licensor thereof or any provision of applicable law,
if any, the Borrower hereby grants to the Administrative Agent (on behalf of
itself and the other Secured Parties) a limited license to use, without charge,
the Borrower’s and the Servicer’s computer programs, software, printouts and
other computer materials, technical knowledge or processes, data bases,
materials, trademarks, registered trademarks, trademark applications, service
marks, registered service marks, service mark applications, patents, patent
applications, trade names, rights of use of any name, labels, fictitious names,
inventions, designs, trade secrets, goodwill, registrations, copyrights,
copyright applications, permits, licenses, franchises, customer lists, credit
files, correspondence, and advertising materials or any property of a similar
nature, as it pertains to the Borrower Collateral, or any rights to any of the
foregoing, only as reasonably required in connection with the collection of the
Transferred Receivables and the advertising for sale, and selling any of the
Borrower Collateral, or exercising of any other remedies hereto, and the
Borrower agrees that its rights under all licenses and franchise agreements
shall inure to the Administrative Agent’s benefit (on behalf of itself and the
other Secured Parties) for purposes of the limited license granted herein.
Except upon the occurrence and during the continuation of a Termination Event,
the Administrative Agent and the Lenders agree not to use any such license
without giving the Borrower prior written notice.

ARTICLE VIII.

TERMINATION EVENTS

Section 8.01. Termination Events. If any of the following events (each, a
“Termination Event”) shall occur (regardless of the reason therefor):

(a) the Borrower shall fail (i) to make any payment of principal, interest or
Fees hereunder or under any other Related Document and the same shall remain
unremedied for one (1) Business Day or more or (ii) to make payment of any other
monetary Borrower Obligation when due and payable and the same shall remain
unremedied for one (1) Business Day or more after notice thereof from the
Administrative Agent; or

(b) the Borrower, any Originator or the Servicer shall fail or neglect to
perform, keep or observe any covenant or other provision of this Agreement or
the other Related Documents (other than any provision embodied in or covered by
any other clause of this Section 8.01) and the same shall remain unremedied for
two (2) Business Days or more following the earlier to occur of an Authorized
Officer of the Borrower becoming

 

Amended and Restated Receivables Funding and Administration Agreement

53



--------------------------------------------------------------------------------

aware of such breach and the Borrower’s receipt of notice thereof from the
Administrative Agent; or

(c) (i) an Originator, the Member, the Borrower, the Parent, the Servicer or any
Subsidiary of any Originator or the Servicer shall fail to make any payment with
respect to any of its Debts which, except with respect to the Borrower, is in an
aggregate principal amount in excess of $20,000,000 (other than Borrower
Obligations) when due, and the same shall remain unremedied after any applicable
grace period with respect thereto; or (ii) a default or breach or other
occurrence shall occur under any agreement, document or instrument to which an
Originator, the Member, the Borrower, the Parent, the Servicer or any Subsidiary
of any Originator or the Servicer is a party or by which it or its property is
bound (other than a Related Document) which relates to a Debt which, except with
respect to the Borrower, is in an aggregate principal amount in excess of
$20,000,000, which event has not been waived or shall remain unremedied within
the applicable grace period with respect thereto, and the effect of such
default, breach or occurrence is to cause or to permit the holder or holders
then to cause such Debt to become or be declared due prior to their stated
maturity; or

(d) a case or proceeding shall have been commenced against the Borrower, the
Member, any Originator, the Parent, the Servicer or any Subsidiary (other than
an Immaterial Subsidiary) of any Originator or the Servicer seeking a decree or
order in respect of any such Person under the Bankruptcy Code or any other
applicable federal, state or foreign bankruptcy or other similar law,
(i) appointing a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for any such Person or for any substantial
part of such Person’s assets, or (ii) ordering the winding up or liquidation of
the affairs of any such Person, and, so long as the Borrower is not a debtor in
any such case or proceedings, such case or proceeding continues for 60 days
unless dismissed or discharged; provided, however, that such 60-day period shall
be deemed terminated immediately if (x) a decree or order approving or ordering
any of the foregoing is entered by a court of competent jurisdiction with
respect to a case or proceeding described in this subsection (d) or (y) any of
the events described in Section 8.01(e) shall have occurred; or

(e) the Borrower, the Member, any Originator, the Parent, the Servicer or any
Subsidiary (other than an Immaterial Subsidiary) of any Originator or the
Servicer shall (i) file a petition seeking relief under the Bankruptcy Code or
any other applicable federal, state or foreign bankruptcy or other similar law,
(ii) consent or fail to object in a timely and appropriate manner to the
institution of any proceedings under the Bankruptcy Code or any other applicable
federal, state or foreign bankruptcy or similar law or to the filing of any
petition thereunder or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for any such Person or for any substantial part of such Person’s
assets, (iii) make an assignment for the benefit of creditors, or (iv) take any
corporate or limited liability company action in furtherance of any of the
foregoing; or

 

Amended and Restated Receivables Funding and Administration Agreement

54



--------------------------------------------------------------------------------

(f) the Borrower, the Member, any Originator, the Parent, the Servicer or any
Subsidiary (other than an Immaterial Subsidiary) of any Originator or the
Servicer (i) generally does not pay its debts as such debts become due or admits
in writing its inability to, or is generally unable to, pay its debts as such
debts become due or (ii) is not Solvent; or

(g) a final judgment or judgments for the payment of money in excess of
$20,000,000 in the aggregate at any time outstanding shall be rendered against
any Originator, the Parent, the Member, the Servicer or any Subsidiary of any
Originator or the Servicer and either (i) enforcement proceedings shall have
been commenced upon any such judgment or (ii) the same shall not, within 30 days
after the entry thereof, have been discharged or execution thereof stayed or
bonded pending appeal, or shall not have been discharged prior to the expiration
of any such stay; or

(h) a judgment or order for the payment of money shall be rendered against the
Borrower; or

(i) (i) any information contained in any Borrowing Base Certificate or any
Borrowing Request is untrue or incorrect in any respect, or (ii) any
representation or warranty of any Originator or the Borrower herein or in any
other Related Document or in any statement, report, financial statement or
certificate (other than a Borrowing Base Certificate or any Borrowing Request)
made or delivered by or on behalf of such Originator or the Borrower to any
Affected Party hereto or thereto is untrue or incorrect in any material respect
as of the date when made or deemed made; or

(j) any Governmental Authority (including the IRS or the PBGC) shall file notice
of a Lien with regard to any assets of any Originator, the Parent or any of
their respective ERISA Affiliates (other than a Lien (i) limited by its terms to
assets other than Receivables and (ii) not materially adversely affecting the
financial condition of such Originator, the Parent or any such ERISA Affiliate
or the ability of the Servicer to perform its duties hereunder or under the
Related Documents); or

(k) any Governmental Authority (including the IRS or the PBGC) shall file notice
of a Lien with regard to any of the assets of the Borrower; or

(l) (1) there shall have occurred any event which, in the reasonable judgment of
the Administrative Agent, materially and adversely impairs (i) the ability of
any Originator to originate Receivables of a credit quality which are at least
of the credit quality of the Receivables as of the Restatement Effective Date,
(ii) the financial condition or operations of any Originator, the Borrower or
the Parent, or (iii) the collectibility of Receivables, or (2) the
Administrative Agent shall have determined (and so notified the Borrower) that
any event or condition that has had or could reasonably be expected to have or
result in a Material Adverse Effect has occurred; or

(m) (i) a default or breach shall occur under any provision of the Sale
Agreement and the same shall remain unremedied for two (2) Business Days or more
following the earlier to occur of an Authorized Officer of the Borrower becoming
aware

 

Amended and Restated Receivables Funding and Administration Agreement

55



--------------------------------------------------------------------------------

of such breach and the Borrower’s receipt of notice thereof, or (ii) the Sale
Agreement shall for any reason cease to evidence the transfer to the Borrower of
the legal and equitable title to, and ownership of, the Transferred Receivables;
or

(n) except as otherwise expressly provided herein, any Collection Account
Agreement, the Concentration Account Agreement or the Sale Agreement shall have
been modified, amended or terminated without the prior written consent of the
Administrative Agent; or

(o) an Event of Servicer Termination shall have occurred; or

(p) (A) the Borrower shall cease to hold valid and properly perfected title to
and sole record and beneficial ownership in the Transferred Receivables and the
other Borrower Collateral or (B) the Administrative Agent (on behalf of itself
and the other Secured Parties) shall cease to hold a first priority, perfected
Lien in the Transferred Receivables or any of the Borrower Collateral; or

(q) a Change of Control shall occur; or

(r) the Borrower shall amend its certificate of formation or limited liability
company agreement without the express prior written consent of the Requisite
Lenders and the Administrative Agent; or

(s) the Borrower shall have received an Election Notice pursuant to
Section 2.01(d) of the Sale Agreement; or

(t) (i) the Defaulted Receivables Trigger Ratio shall exceed 4%; (ii) the
Delinquency Ratio shall exceed 6.0%; (iii) the Dilution Trigger Ratio shall
exceed 10.0%; or (iv) the Receivables Collection Turnover shall exceed 60 days;
or

(u) any material provision of any Related Document shall for any reason cease to
be valid, binding and enforceable in accordance with its terms (or any
Originator or the Borrower shall challenge the enforceability of any Related
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Related Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms); or

(v) the incurrence of a liability to the PBGC under Title IV of ERISA by the
Parent, any Originator or the Servicer (except for premium payments arising in
the ordinary course of business), in excess of $1,000,000; or

(w) a Funding Excess exists at any time and the Borrower has not repaid the
amount of such Funding Excess within one (1) Business Day in accordance with
Section 2.08 hereof; or

(x) any Person shall be appointed as an Independent Director of the Borrower
without prior notice thereof having been given to the Administrative Agent in
accordance

 

Amended and Restated Receivables Funding and Administration Agreement

56



--------------------------------------------------------------------------------

with Section 5.01(i) or without the written acknowledgement by the
Administrative Agent that such Person conforms, to the satisfaction of the
Administrative Agent, with the criteria set forth in the definition herein of
“Independent Director”;

then, and in any such event, the Administrative Agent may, and shall, at the
request of the Requisite Lenders, by notice to the Borrower, declare the
Commitment Termination Date to have occurred without demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, that the Commitment Termination Date shall automatically occur
(i) upon the occurrence of any of the Termination Events described in Sections
8.01(d) or (e), in each case without demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower. Upon the occurrence of
the Commitment Termination Date, all Borrower Obligations shall automatically be
and become due and payable in full, without any action to be taken on the part
of any Person. In addition, if any Event of Servicer Termination shall have
occurred, then, the Administrative Agent may, and shall, at the request of the
Requisite Lenders, by delivery of a Servicer Termination Notice to Buyer and the
Servicer, terminate the servicing responsibilities of the Servicer under the
Sale Agreement in accordance with the terms thereof.

ARTICLE IX.

REMEDIES

Section 9.01. Actions Upon Termination Event. If any Termination Event shall
have occurred and be continuing and the Administrative Agent shall have declared
the Commitment Termination Date to have occurred or the Commitment Termination
Date shall be deemed to have occurred pursuant to Section 8.01, then the
Administrative Agent may exercise in respect of the Borrower Collateral, in
addition to any and all other rights and remedies granted to it hereunder, under
any other Related Document or under any other instrument or agreement securing,
evidencing or relating to the Borrower Obligations or otherwise available to it,
all of the rights and remedies of a secured party upon default under the UCC
(such rights and remedies to be cumulative and nonexclusive), and, in addition,
may take the following actions:

(a) The Administrative Agent may, without notice to the Borrower except as
required by law and at any time or from time to time, (i) charge, offset or
otherwise apply amounts payable to the Borrower from the Agent Account, the
Borrower Account, the Concentration Account or any Collection Account against
all or any part of the Borrower Obligations and (ii) without limiting the terms
of Section 7.05(d), notify any Obligor under any Transferred Receivable or
obligors under the Borrower Assigned Agreements of the transfer of the
Transferred Receivables to the Borrower and the pledge of such Transferred
Receivables or Borrower Assigned Agreements, as the case may be, to the
Administrative Agent on behalf of the Secured Parties hereunder and direct that
payments of all amounts due or to become due to the Borrower thereunder be made
directly to the Administrative Agent or any servicer, collection agent or
lockbox or other account designated by the Administrative Agent.

 

Amended and Restated Receivables Funding and Administration Agreement

57



--------------------------------------------------------------------------------

(b) The Administrative Agent may, without notice except as specified below,
solicit and accept bids for and sell the Borrower Collateral or any part thereof
in one or more parcels at public or private sale, at any exchange, broker’s
board or any of the Lenders’ or the Administrative Agent’s offices or elsewhere,
for cash, on credit or for future delivery, and upon such other terms as the
Administrative Agent may reasonably deem to be commercially reasonable. The
Administrative Agent shall have the right to conduct such sales on the
Borrower’s premises or elsewhere and shall have the right to use any of the
Borrower’s premises without charge for such sales at such time or times as the
Administrative Agent reasonably deems necessary or advisable. The Borrower
agrees that, to the extent notice of sale shall be required by law, ten days’
notice to the Borrower of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Administrative Agent shall not be obligated to make any sale
of Borrower Collateral regardless of notice of sale having been given. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed for such sale, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. Every such sale shall operate to divest all right, title, interest,
claim and demand whatsoever of the Borrower in and to the Borrower Collateral so
sold, and shall be a perpetual bar, both at law and in equity, against each
Originator, the Borrower, any Person claiming any right in the Borrower
Collateral sold through any Originator or the Borrower, and their respective
successors or assigns. The Administrative Agent shall deposit the net proceeds
of any such sale in the Agent Account and such proceeds shall be applied against
all or any part of the Borrower Obligations.

(c) Upon the completion of any sale under Section 9.01(b), the Borrower shall
deliver or cause to be delivered to the purchaser or purchasers at such sale on
the date thereof, or within a reasonable time thereafter if it shall be
impracticable to make immediate delivery, all of the Borrower Collateral sold on
such date, but in any event full title and right of possession to such property
shall vest in such purchaser or purchasers upon the completion of such sale.
Nevertheless, if so requested by the Administrative Agent or by any such
purchaser, the Borrower shall confirm any such sale or transfer by executing and
delivering to such purchaser all proper instruments of conveyance and transfer
and releases as may be designated in any such request.

(d) At any sale under Section 9.01(b), any Lender or the Administrative Agent
may bid for and purchase the property offered for sale and, upon compliance with
the terms of sale, may hold, retain and dispose of such property without further
accountability therefor.

(e) The Administrative Agent may (but in no event shall be obligated to)
exercise, at the sole cost and expense of the Borrower, any and all rights and
remedies of the Borrower under or in connection with the Borrower Assigned
Agreements or the other Borrower Collateral, including any and all rights of the
Borrower to demand or otherwise require payment of any amount under, or
performance of any provisions of, the Borrower Assigned Agreements. Without
limiting the foregoing, the Administrative Agent shall, upon the occurrence of
any Event of Servicer Termination, have the right to

 

Amended and Restated Receivables Funding and Administration Agreement

58



--------------------------------------------------------------------------------

name any Successor Servicer (including itself) pursuant to Article VIII of the
Sale Agreement.

Section 9.02. Exercise of Remedies.

(a) No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege under this Agreement and no course of
dealing between any Originator, the Borrower or the Servicer, on the one hand,
and the Administrative Agent or any Lender, on the other hand, shall operate as
a waiver of such right, power or privilege, nor shall any single or partial
exercise of any right, power or privilege under this Agreement preclude any
other or further exercise of such right, power or privilege or the exercise of
any other right, power or privilege. The rights and remedies under this
Agreement are cumulative, may be exercised singly or concurrently, and are not
exclusive of any rights or remedies that the Administrative Agent or any Lender
would otherwise have at law or in equity. No notice to or demand on any party
hereto shall entitle such party to any other or further notice or demand in
similar or other circumstances, or constitute a waiver of the right of the party
providing such notice or making such demand to any other or further action in
any circumstances without notice or demand.

(b) Notwithstanding anything to the contrary contained herein or in any Related
Document, the authority to enforce rights and remedies hereunder and under the
Related Documents against the Borrower, the Servicer or the Borrower Collateral
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with the Related Documents for the
benefit of all the Lenders; provided that the foregoing shall not prohibit
(i) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the Related Documents, (ii) any Lender from
exercising setoff rights in accordance with Section 11.07, (iii) the Requisite
Lenders from directing the Administrative Agent to take actions expressly
contemplated herein (including any action described in the final paragraph of
Section 8.01 hereof) or (iv) any Lender from filing proofs of claim or appearing
and filing pleadings on its own behalf during the pendency of a proceeding under
the Bankruptcy Code or any other applicable debtor relief law; and provided
further that if at any time there is no Person acting as Administrative Agent
hereunder and under the Related Documents, then (A) the Requisite Lenders shall
have the rights otherwise ascribed to the Administrative Agent pursuant to this
Article IX and (B) in addition to the matters set forth in clauses (ii) and
(iii) of the preceding proviso and subject to Section 11.07, any Lender may,
with the consent of the Requisite Lenders, enforce any rights and remedies
available to it and as authorized by the Requisite Lenders.

Section 9.03. Power of Attorney. On the Restatement Effective Date, the Borrower
shall execute and deliver a power of attorney substantially in the form attached
hereto as Exhibit 9.03 (a “Power of Attorney”). The Power of Attorney is a power
coupled with an interest and shall be irrevocable until this Agreement has
terminated in accordance with its terms

 

Amended and Restated Receivables Funding and Administration Agreement

59



--------------------------------------------------------------------------------

and all of the Borrower Obligations are indefeasibly paid or otherwise satisfied
in full. The powers conferred on the Administrative Agent under each Power of
Attorney are solely to protect the Liens of the Administrative Agent and the
Lenders upon and interests in the Borrower Collateral and shall not impose any
duty upon the Administrative Agent to exercise any such powers. The
Administrative Agent shall not be accountable for any amount other than amounts
that it actually receives as a result of the exercise of such powers and none of
the Administrative Agent’s officers, directors, employees, agents or
representatives shall be responsible to the Borrower, any Originator, the
Servicer or any other Person for any act or failure to act, except to the extent
of damages attributable to their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction. Notwithstanding any
other provision herein or in any other Related Document to the contrary, the
Administrative Agent shall not exercise any powers pursuant to any Power of
Attorney unless a Termination Event or Servicer Termination Event shall have
occurred and be continuing.

Section 9.04. Continuing Security Interest. This Agreement shall create a
continuing Lien in the Borrower Collateral until the date such security interest
is released by Administrative Agent and the Lenders.

ARTICLE X.

INDEMNIFICATION

Section 10.01. Indemnities by the Borrower.

(a) Without limiting any other rights that the Lenders or the Administrative
Agent or any of their respective officers, directors, employees, attorneys,
agents, representatives, transferees, successors or assigns (each, an
“Indemnified Person”) may have hereunder or under applicable law, the Borrower
hereby agrees to indemnify and hold harmless each Indemnified Person from and
against any and all Indemnified Amounts that may be claimed or asserted against
or incurred by any such Indemnified Person in connection with or arising out of
the transactions contemplated under this Agreement or under any other Related
Document or any actions or failures to act in connection therewith, including
any and all reasonably legal costs and expenses arising out of or incurred in
connection with disputes between or among any parties to any of the Related
Documents; provided, that the Borrower shall not be liable for any
indemnification to an Indemnified Person to the extent that any such Indemnified
Amount (x) results from such Indemnified Person’s gross negligence or willful
misconduct, in each case as finally determined by a court of competent
jurisdiction or (y) constitutes recourse for uncollectible or uncollected
Transferred Receivables as a result of the insolvency, bankruptcy or the failure
(without cause or justification) or inability on the part of the related Obligor
to perform its obligations thereunder. Without limiting the generality of the
foregoing, the Borrower shall pay on demand to each Indemnified Person any and
all Indemnified Amounts relating to or resulting from:

(i) reliance on any representation or warranty made or deemed made by the
Borrower (or any of its officers) under or in connection with this

 

Amended and Restated Receivables Funding and Administration Agreement

60



--------------------------------------------------------------------------------

Agreement or any other Related Document (without regard to any qualifications
concerning the occurrence or non-occurrence of a Material Adverse Effect or
similar concepts of materiality) or on any other information delivered by the
Borrower pursuant hereto or thereto that shall have been incorrect when made or
deemed made or delivered;

(ii) the failure by the Borrower to comply with any term, provision or covenant
contained in this Agreement, any other Related Document or any agreement
executed in connection herewith or therewith (without regard to any
qualifications concerning the occurrence or non-occurrence of a Material Adverse
Effect or similar concepts of materiality), any applicable law, rule or
regulation with respect to any Transferred Receivable or the Contract therefor,
or the nonconformity of any Transferred Receivable or the Contract therefor with
any such applicable law, rule or regulation;

(iii) (1) the failure to vest and maintain vested in the Borrower valid and
properly perfected title to and sole record and beneficial ownership of the
Receivables that constitute Transferred Receivables, together with all
Collections in respect thereof and all other Borrower Collateral, free and clear
of any Adverse Claim and (2) the failure to maintain or transfer to the
Administrative Agent, for the benefit of itself and the other Secured Parties, a
first priority, perfected Lien in any portion of the Borrower Collateral;

(iv) any dispute, claim, offset or defense of any Obligor (other than its
discharge in bankruptcy) to the payment of any Transferred Receivable (including
a defense based on such Receivable or the Contract therefor not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services giving rise to such Receivable or the furnishing of or
failure to furnish such merchandise or services or relating to collection
activities with respect to such Receivable (if such collection activities were
performed by any of its Affiliates acting as Servicer);

(v) any products liability claim or other claim arising out of or in connection
with merchandise, insurance or services that is the subject of any Contract with
respect to any Transferred Receivable;

(vi) the commingling of Collections with respect to Transferred Receivables by
the Borrower at any time with its other funds or the funds of any other Person;

(vii) any failure by the Borrower to cause the filing of, or any delay in
filing, financing statements or to cause the effectiveness of other similar
instruments or documents under the UCC of any applicable jurisdiction or any
other applicable laws with respect to any Transferred Receivable hereunder or
any other Borrower Collateral, whether at the time of the Borrower’s acquisition

 

Amended and Restated Receivables Funding and Administration Agreement

61



--------------------------------------------------------------------------------

thereof or any Advance made or Letter of Credit Obligation incurred hereunder or
at any subsequent time;

(viii) any investigation, litigation or proceeding related to this Agreement or
any other Related Document or the ownership of Receivables or Collections with
respect thereto or any other investigation, litigation or proceeding relating to
the Borrower, the Servicer or any Originator in which any Indemnified Person
becomes involved as a result of any of the transactions contemplated hereby or
by any other Related Document;

(ix) any failure of (x) a Collection Account Bank to comply with the terms of
the applicable Collection Account Agreement, (y) the Concentration Account Bank
to comply with the terms of the Concentration Account Agreement, or (z) the
Borrower Account Bank to comply with the terms of the Borrower Account
Agreement;

(x) any Termination Event described in Section 8.01(d) or (e);

(xi) any failure of the Borrower to give reasonably equivalent value to the
applicable Originator under the Sale Agreement in consideration of the transfer
by such Originator of any Receivable, or any attempt by any Person to void such
transfer under statutory provisions or common law or equitable action;

(xii) any action or omission by Borrower or any Transaction Party which reduces
or impairs the rights of the Administrative Agent or the Secured Parties with
respect to any Receivable or the value of any such Receivable;

(xiii) any attempt by any Person to void any Borrowing or the Lien granted
hereunder under statutory provisions or common law or equitable action; or

(xiv) any withholding, deduction or Charge imposed upon any payments with
respect to any Transferred Receivable, any Borrower Assigned Agreement or any
other Borrower Collateral.

(b) Any Indemnified Amounts subject to the indemnification provisions of this
Section 10.01 not paid in accordance with Section 2.08 shall be paid by the
Borrower to the Indemnified Person entitled thereto within five Business Days
following demand therefor.

ARTICLE XI.

ADMINISTRATIVE AGENT

Section 11.01. Authorization and Action. The Administrative Agent may take such
action and carry out such functions under this Agreement as are authorized to be
performed by it pursuant to the terms of this Agreement, any other Related
Document or otherwise

 

Amended and Restated Receivables Funding and Administration Agreement

62



--------------------------------------------------------------------------------

contemplated hereby or thereby or are reasonably incidental thereto; provided,
that the duties of the Administrative Agent set forth in this Agreement shall be
determined solely by the express provisions of this Agreement, and, other than
the duties set forth in Section 11.02, any permissive right of the
Administrative Agent hereunder shall not be construed as a duty.

Section 11.02. Reliance. None of the Administrative Agent, any of its Affiliates
or any of their respective directors, officers, agents or employees shall be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or the other Related Documents, except for
damages solely caused by its or their own gross negligence or willful misconduct
as finally determined by a court of competent jurisdiction. Without limiting the
generality of the foregoing, and notwithstanding any term or provision hereof to
the contrary, the Borrower and each Lender hereby acknowledge and agree that the
Administrative Agent as such (a) has no duties or obligations other than as set
forth expressly herein, and has no fiduciary obligations to any person, (b) acts
as a representative hereunder for the Lenders and has no duties or obligations
to, shall incur no liabilities or obligations to, and does not act as an agent
in any capacity for, the Borrower (other than, with respect to the
Administrative Agent, under the Power of Attorney with respect to remedial
actions), the Servicer, the Parent, the Member or the Originators, (c) may
consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts, (d) makes no representation or warranty hereunder to any
Affected Party and shall not be responsible to any such Person for any
statements, representations or warranties made in or in connection with this
Agreement or the other Related Documents, (e) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or the other Related Documents on the
part of the Borrower, the Servicer, any Originator, the Parent, the Member or
any Lender, or to inspect the property (including the books and records) of the
Borrower, the Servicer, any Originator, the Parent, the Member or any Lender,
(f) shall not be responsible to the Borrower, the Servicer, any Lender or any
other Person for the due execution by any Person other than the Administrative
Agent, or the legality, validity, enforceability, genuineness, sufficiency or
value, of this Agreement or the other Related Documents or any other instrument
or document furnished pursuant hereto or thereto, (g) shall incur no liability
under or in respect of this Agreement or the other Related Documents by acting
upon any notice, consent, certificate or other instrument or writing believed by
it to be genuine and signed, sent or communicated by the proper party or parties
and (h) shall not be bound to make any investigation into the facts or matters
stated in any notice or other communication hereunder and may conclusively rely
on the accuracy of such facts or matters.

Section 11.03. GE Capital and Affiliates. GE Capital and its Affiliates may
generally engage in any kind of business with any Obligor, the Parent, the
Member, the Originators, the Borrower, the Servicer, any Lender, any of their
respective Affiliates and any Person who may do business with or own securities
of such Persons or any of their respective Affiliates, all as if GE Capital were
not the Administrative Agent and without the duty to account therefor to any
Obligor, the Parent, the Member, any Originator, the Borrower, the Servicer, any
Lender or any other Person.

 

Amended and Restated Receivables Funding and Administration Agreement

63



--------------------------------------------------------------------------------

Section 11.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based upon such documents and information as it has deemed
appropriate, made its own credit and financial analysis of the Borrower and its
own decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

Section 11.05. Indemnification. Each of the Lenders severally agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligations of the Borrower hereunder), ratably
according to their respective Pro Rata Shares, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any other Related Document or
any action taken or omitted by the Administrative Agent in connection herewith
or therewith; provided, however, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
Administrative Agent’s gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction. Without limiting the foregoing,
each Lender agrees to reimburse the Administrative Agent promptly upon demand
for its ratable share of any out-of-pocket expenses (including counsel fees)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and each
other Related Document, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrower.

Section 11.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving not less than thirty (30) days’ prior written
notice thereof to each of the Lenders and the Borrower. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within 30 days after the resigning the Administrative Agent’s giving notice of
resignation, then the resigning Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a Lender, if a
Lender is willing to accept such appointment, or otherwise shall be a commercial
bank or financial institution or a subsidiary of a commercial bank or financial
institution which commercial bank or financial institution is organized under
the laws of the United States of America or of any State thereof. If no
successor Administrative Agent has been appointed pursuant to the foregoing, by
the 30th day after the date such notice of resignation was given by the
resigning Administrative Agent, such resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of the Administrative
Agent hereunder until such time, if any, as the Requisite Lenders appoint a
successor Administrative Agent as provided above. Upon the acceptance of any
appointment as the Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall succeed to and become vested
with all the rights, powers,

 

Amended and Restated Receivables Funding and Administration Agreement

64



--------------------------------------------------------------------------------

privileges and duties of the resigning Administrative Agent. Upon the earlier of
the acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent or the effective date of the resigning
Administrative Agent’s resignation, the resigning Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Related Documents, except that any indemnity rights or other rights in favor of
such resigning Administrative Agent shall continue. After any resigning
Administrative Agent’s resignation hereunder, the provisions of this Article XI
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent under this Agreement and the other Related
Documents.

Section 11.07. Setoff and Sharing of Payments. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Termination Event,
each Lender is hereby authorized at any time or from time to time, without
notice to the Borrower or to any other Person, any such notice being hereby
expressly waived (but subject to Section 2.03(b)(i)), to set off and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of the Borrower (regardless of whether such balances are then
due to the Borrower) and any other properties or assets any time held or owing
by that Lender or that holder to or for the credit or for the account of the
Borrower against and on account of any of the Borrower Obligations which are not
paid when due. Any Lender or holder of any Note exercising a right to set off or
otherwise receiving any payment on account of the Borrower Obligations in excess
of its Pro Rata Share thereof shall purchase for cash (and the other Lenders or
holders shall sell) such participations in each such other Lender’s or holder’s
Pro Rata Share of the Borrower Obligations as would be necessary to cause such
Lender to share the amount so set off or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares. Each
Lender’s obligation pursuant to this Section 11.07 is in addition to and not in
limitation of its obligations to purchase a participation equal to its Pro Rata
Share of the Swing Line Loan pursuant to Section 2.01(b) or to purchase a
participation equal to its Pro Rata Share of Letter of Credit Obligations
pursuant to Section 2.11(b). The Borrower agrees, to the fullest extent
permitted by law, that (a) any Lender or holder may exercise its right to set
off with respect to amounts in excess of its Pro Rata Share of the Borrower
Obligations and may sell participations in such amount so set off to other
Lenders and holders and (b) any Lender or holders so purchasing a participation
in the Advances made or Letter of Credit Obligations incurred or other Borrower
Obligations held by other Lenders or holders may exercise all rights of set off,
bankers’ lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender or holder were a direct holder of the Advances,
Letter of Credit Obligations and the other Borrower Obligations in the amount of
such participation. Notwithstanding the foregoing, if all or any portion of the
set-off amount or payment otherwise received is thereafter recovered from the
Lender that has exercised the right of set-off, the purchase of participations
by that Lender shall be rescinded and the purchase price restored without
interest.

ARTICLE XII.

MISCELLANEOUS

 

Amended and Restated Receivables Funding and Administration Agreement

65



--------------------------------------------------------------------------------

Section 12.01. Notices. Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other parties, or whenever any of the parties desires to give or
serve upon any other parties any communication with respect to this Agreement,
each such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be deemed to have been validly
served, given or delivered (a) upon the earlier of actual receipt and three
Business Days after deposit in the United States Mail, registered or certified
mail, return receipt requested, with proper postage prepaid, (b) upon
transmission, when sent by email of the signed notice in PDF form or facsimile
(with such email or facsimile promptly confirmed by delivery of a copy by
personal delivery or United States Mail as otherwise provided in this
Section 12.01), (c) one Business Day after deposit with a reputable overnight
courier with all charges prepaid or (d) when delivered, if hand delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number set forth below or to such other address (or
facsimile number) as may be substituted by notice given as herein provided. The
giving of any notice required hereunder may be waived in writing by the party
entitled to receive such notice. Failure or delay in delivering copies of any
notice, demand, request, consent, approval, declaration or other communication
to any Person (other than any Lender and the Administrative Agent) designated in
any written notice provided hereunder to receive copies shall in no way
adversely affect the effectiveness of such notice, demand, request, consent,
approval, declaration or other communication. Notwithstanding the foregoing,
whenever it is provided herein that a notice is to be given to any other party
hereto by a specific time, such notice shall only be effective if actually
received by such party prior to such time, and if such notice is received after
such time or on a day other than a Business Day, such notice shall only be
effective on the immediately succeeding Business Day.

Borrower:

Rexnord Funding LLC

4701 West Greenfield Ave.

Milwaukee, Wisconsin 53214

Attention: Chief Financial Officer/Treasurer

Telephone: (414) 643-2344

Facsimile: (414) 643-4584

Administrative Agent:

General Electric Capital Corporation

401 Merritt 7

Norwalk, Connecticut 06851

Attention: Trade A/R Securitization Portfolio Administrator

Telephone: (203) 229-1482

Facsimile: (203) 956-4002

Section 12.02. Binding Effect; Assignability.

 

Amended and Restated Receivables Funding and Administration Agreement

66



--------------------------------------------------------------------------------

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, each Lender and the Administrative Agent and their respective
successors and permitted assigns. The Borrower may not assign, transfer,
hypothecate or otherwise convey any of its rights or obligations hereunder or
interests herein without the express prior written consent of the Requisite
Lenders and the Administrative Agent. Any such purported assignment, transfer,
hypothecation or other conveyance by the Borrower without the prior express
written consent of the Requisite Lenders and the Administrative Agent shall be
void.

(b) The Borrower hereby consents to any Lender’s assignment or pledge of, and/or
sale of participations in, at any time or times after the Closing Date of the
Related Documents, Advances, Letter of Credit Obligations and any Commitment or
of any portion thereof or interest therein, including any Lender’s rights,
title, interests, remedies, powers or duties thereunder (including, without
limitation, an assignment by the Swing Line Lender of all or any portion of its
Swing Line Commitment), whether evidenced by a writing or not, made in
accordance with this Section 12.02(b). Any assignment by a Lender shall
(i) require the execution of an assignment agreement (an “Assignment Agreement”)
substantially in the form attached hereto as Exhibit 12.02(b) or otherwise in
form and substance satisfactory to the Administrative Agent, and acknowledged
by, the Administrative Agent and other than in the case of an assignment by a
Lender to one of its Affiliates, the consent of the Administrative Agent and, so
long as no Termination Event has occurred and is continuing, the Borrower (which
consent shall not be unreasonably withheld or delayed); (ii) if a partial
assignment, be in an amount at least equal to $5,000,000 and, after giving
effect to any such partial assignment, the assigning Lender shall have retained
Commitments in an amount at least equal to $5,000,000; (iii) require the
delivery to the Administrative Agent by the assignee or participant, as the case
may be, of any forms, certificates or other evidence with respect to United
States tax withholding matters, and (iv) other than in the case of an assignment
by a Lender to one of its Affiliates, include a payment to the Administrative
Agent by the assignor or assignee Lender of an assignment fee of $3,500. In the
case of an assignment by a Lender under this Section 12.02, the assignee shall
have, to the extent of such assignment, the same rights, benefits and
obligations as it would if it were a Lender hereunder. The assigning Lender
shall be relieved of its obligations hereunder with respect to its Commitments
or assigned portion thereof from and after the date of such assignment. The
Borrower hereby acknowledges and agrees that any assignment made in accordance
with this Section 12.02(b) will give rise to a direct obligation of the Borrower
to the assignee and that the assignee shall thereupon be a “Lender” for all
purposes. In all instances, each Lender’s obligation to make Revolving Credit
Advances and incur Letter of Credit Obligations hereunder shall be several and
not joint and shall be limited to such Lender’s Pro Rata Share of the applicable
Commitment. In the event any Lender assigns or otherwise transfers all or any
part of a Revolving Note or the Swing Line Note, the Borrower shall, upon the
request of such Lender, execute new Revolving Notes or Swing Line Notes in
exchange for the Revolving Notes or Swing Line Notes, as the case may be, being
assigned. Notwithstanding the foregoing provisions of this Section 12.02(b), any
Lender may at any time pledge or assign all or any portion of such Lender’s
rights under this Agreement and the other Related Documents to any Federal
Reserve Bank or

 

Amended and Restated Receivables Funding and Administration Agreement

67



--------------------------------------------------------------------------------

to any holder or trustee of such Lender’s securities; provided, however, that no
such pledge or assignment to any Federal Reserve Bank, holder or trustee shall
release such Lender from such Lender’s obligations hereunder or under any other
Related Document and no such holder or trustee shall be entitled to enforce any
rights of such Lender hereunder unless such holder or trustee becomes a Lender
hereunder through execution of an Assignment Agreement as set forth above.

(c) In addition to the foregoing right, any Lender may, without notice to or
consent from the Administrative Agent or the Borrower, (x) grant to an SPV the
option to make all or any part of any Advance that such Lender would otherwise
be required to make hereunder (and the exercise of such option by such SPV and
the making of Loans pursuant thereto shall satisfy the obligation of such Lender
to make such Loans hereunder); (y) assign to an SPV all or a portion of its
rights (but not its obligations) under the Related Documents, including a sale
of any Advances or other Borrower Obligations hereunder and such Lender’s right
to receive payment with respect to any such Borrower Obligation and (z) sell
participations to one or more Persons in or to all or a portion of its rights
and obligations under the Related Documents (including all its rights and
obligations with respect to the Advances); provided, however, that (x) no such
SPV or participant shall have a commitment, or be deemed to have made an offer
to commit, to make Advances hereunder, and none shall be liable to any Person
for any obligations of such Lender hereunder (it being understood that nothing
in this Section 12.02(c) shall limit any rights the Lender may have as against
such SPV or participant under the terms of the applicable option, sale or
participation agreement between or among such parties); and (y) no such SPV or
holder of any such participation shall be entitled to require such Lender to
take or omit to take any action hereunder except actions directly affecting
(i) any reduction in the principal amount of, or interest rate or Fees payable
with respect to, any Advance or Letter of Credit Obligation in which such holder
participates, (ii) any extension of any scheduled payment of the principal
amount of any Advance in which such holder participates or the final maturity
date thereof, and (iii) any release of all or substantially all of the Borrower
Collateral (other than in accordance with the terms of this Agreement or the
other Related Documents). Solely for purposes of Sections 2.08, 2.09 and 9.01,
Borrower acknowledges and agrees that each such sale or participation shall give
rise to a direct obligation of the Borrower to the participant or SPV and each
such participant or SPV shall be considered to be a “Lender” for purposes of
such sections. Except as set forth in the preceding sentence, such Lender’s
rights and obligations, and the rights and obligations of the other Lenders and
the Administrative Agent towards such Lender under any Related Document shall
remain unchanged and none of the Borrower, the Administrative Agent or any
Lender (other than the Lender selling a participation or assignment to an SPV)
shall have any duty to any participant or SPV and may continue to deal solely
with the assigning or selling Lender as if no such assignment or sale had
occurred.

(d) Except as expressly provided in this Section 12.02, no Lender shall, as
between the Borrower and that Lender, or between the Administrative Agent and
that Lender, be relieved of any of its obligations hereunder as a result of any
sale, assignment, transfer or negotiation of, or granting of participation in,
all or any part of the Advances,

 

Amended and Restated Receivables Funding and Administration Agreement

68



--------------------------------------------------------------------------------

the Letter of Credit Obligations, the Revolving Notes, the Swing Line Note or
other Borrower Obligations owed to such Lender.

(e) The Borrower shall assist any Lender permitted to sell assignments or
participations under this Section 12.02 as reasonably required to enable the
assigning or selling Lender to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes and other
documents and instruments as shall be reasonably requested and the participation
of management in meetings with potential assignees or participants. The Borrower
shall, if the Administrative Agent so requests in connection with an initial
syndication of the Commitments hereunder, assist in the preparation of
informational materials for such syndication.

(f) A Lender may furnish any information concerning the Borrower, the
Originator, the Parent, the Member, the Servicer and/or the Receivables in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants). Each Lender shall obtain
from all prospective and actual assignees or participants confidentiality
covenants substantially equivalent to those contained in Section 12.05.

Section 12.03. Termination; Survival of Borrower Obligations Upon Commitment
Termination Date.

(a) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the Termination Date.

(b) Except as otherwise expressly provided herein or in any other Related
Document, no termination or cancellation (regardless of cause or procedure) of
any commitment made by any Affected Party under this Agreement shall in any way
affect or impair the obligations, duties and liabilities of the Borrower or the
rights of any Affected Party relating to any unpaid portion of the Borrower
Obligations, due or not due, liquidated, contingent or unliquidated or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date. Except as otherwise expressly provided herein or in any other Related
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Borrower and all rights of any Affected
Party hereunder, all as contained in the Related Documents, shall not terminate
or expire, but rather shall survive any such termination or cancellation and
shall continue in full force and effect until the Termination Date; provided,
that the rights and remedies provided for herein with respect to any breach of
any representation or warranty made by the Borrower pursuant to Article IV, the
indemnification and payment provisions of Article X and Sections 11.05 and 12.05
shall be continuing and shall survive the Termination Date.

Section 12.04. Costs, Expenses and Taxes. (a) The Borrower shall reimburse the
Administrative Agent for all reasonable out of pocket expenses incurred in
connection with the

 

Amended and Restated Receivables Funding and Administration Agreement

69



--------------------------------------------------------------------------------

negotiation and preparation of this Agreement and the other Related Documents
(including the reasonable fees and expenses of all of its special counsel,
advisors, consultants and auditors retained in connection with the transactions
contemplated thereby and advice in connection therewith). The Borrower shall
reimburse each Lender and the Administrative Agent for all reasonable fees,
costs and expenses, including the fees, costs and expenses of counsel or other
advisors (including environmental and management consultants and appraisers) for
advice, assistance, or other representation in connection with:

(i) the forwarding to the Borrower or any other Person on behalf of the Borrower
by any Lender of any proceeds of Advances made by such Lender hereunder;

(ii) the issuance of Letters of Credit on behalf of the Borrower;

(iii) any amendment, modification or waiver of, consent with respect to, or
termination of this Agreement or any of the other Related Documents or advice in
connection with the administration hereof or thereof or their respective rights
hereunder or thereunder;

(iv) any Litigation, contest or dispute (whether instituted by the Borrower, any
Lender, the Administrative Agent or any other Person as a party, witness, or
otherwise) in any way relating to the Borrower Collateral, any of the Related
Documents or any other agreement to be executed or delivered in connection
herewith or therewith, including any Litigation, contest, dispute, suit, case,
proceeding or action, and any appeal or review thereof, in connection with a
case commenced by or against the Borrower, the Servicer or any other Person that
may be obligated to any Lender or the Administrative Agent by virtue of the
Related Documents, including any such Litigation, contest, dispute, suit,
proceeding or action arising in connection with any work-out or restructuring of
the transactions contemplated hereby during the pendency of one or more
Termination Events;

(v) any attempt to enforce any remedies of a Lender or the Administrative Agent
against the Borrower, the Servicer or any other Person that may be obligated to
them by virtue of any of the Related Documents, including any such attempt to
enforce any such remedies in the course of any work-out or restructuring of the
transactions contemplated hereby during the pendency of one or more Termination
Events;

(vi) any work-out or restructuring of the transactions contemplated hereby
during the pendency of one or more Termination Events; and

(vii) efforts to (A) monitor the Advances, Letter of Credit Obligations or any
of the Borrower Obligations, (B) evaluate, observe or assess the Originators,
the Parent, the Borrower, the Member or the Servicer or their respective
affairs, and (C) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Borrower Collateral;

 

Amended and Restated Receivables Funding and Administration Agreement

70



--------------------------------------------------------------------------------

including all reasonable attorneys’ and other professional and service
providers’ fees arising from such services, including those in connection with
any appellate proceedings, and all reasonable expenses, costs, charges and other
fees incurred by such counsel and others in connection with or relating to any
of the events or actions described in this Section 12.04, all of which shall be
payable, on demand, by the Borrower to the applicable Lender or the
Administrative Agent, as applicable. Without limiting the generality of the
foregoing, such reasonable expenses, costs, charges and fees may include: fees,
costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
facsimile charges; secretarial overtime charges; and reasonable expenses for
travel, lodging and food paid or incurred in connection with the performance of
such legal or other advisory services.

(b) In addition, the Borrower shall pay on demand any and all stamp, sales,
excise and other taxes (excluding income taxes imposed by the jurisdiction under
the laws of which such person is organized), gross receipts or franchise taxes
and fees payable or determined to be payable in connection with the execution,
delivery, filing or recording of this Agreement or any other Related Document,
and the Borrower agrees to indemnify and save each Indemnified Person harmless
from and against any and all liabilities with respect to or resulting from any
delay or failure to pay such taxes and fees.

Section 12.05. Confidentiality.

(a) Except to the extent otherwise required by applicable law or as required to
be filed publicly with the Securities and Exchange Commission, or unless the
Administrative Agent shall otherwise consent in writing, the Borrower agrees to
maintain the confidentiality of this Agreement (and all drafts hereof and
documents ancillary hereto), in its communications with third parties other than
any Affected Party or any Indemnified Person and otherwise not to disclose,
deliver or otherwise make available to any third party (other than its
directors, officers, employees, accountants or counsel) the original or any copy
of all or any part of this Agreement (or any draft hereof and documents
ancillary hereto) except to an Affected Party or an Indemnified Person or any
financial institution party to the Credit Agreement.

(b) The Borrower, the Administrative Agent and each Lender severally agrees that
it shall not (and shall not permit any of its Subsidiaries to) issue any news
release or make any public announcement pertaining to the transactions
contemplated by this Agreement and the other Related Documents without the prior
written consent of the Borrower, the Requisite Lenders and the Administrative
Agent (which consent shall not be unreasonably withheld) unless such news
release or public announcement is required by law, in which case the Borrower,
the Administrative Agent and/or any Lender, as the case may be, shall consult
with the Borrower, the Administrative Agent and any Lenders specifically
referenced therein prior to the issuance of such news release or public
announcement. The Borrower may, however, disclose the general terms of the
transactions contemplated by this Agreement and the other Related Documents to
trade

 

Amended and Restated Receivables Funding and Administration Agreement

71



--------------------------------------------------------------------------------

creditors, suppliers and other similarly-situated Persons so long as such
disclosure is not in the form of a news release or public announcement.

(c) The Administrative Agent and each Lender agrees to maintain the
confidentiality of the Information (as defined below), and will not use such
confidential Information for any purpose or in any matter except in connection
with this Agreement, except that Information may be disclosed (1) to (i) each
Affected Party (ii) its and each Affected Party’s and their respective
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and to not
disclose or use such Information in violation of Regulation FD (17 C.F.R. §
243.100-243.103)) and (iii) industry trade organizations for inclusion in league
table measurements, (2) any regulatory authority (it being understood that it
will to the extent reasonably practicable provide the Borrower with an
opportunity to request confidential treatment from such regulatory authority),
(3) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (4) to any other party to this Agreement, (5) to the
extent required in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Related
Document or the enforcement of rights hereunder or thereunder, (6) subject to an
agreement containing provisions substantially the same as those of this Section,
to any assignee of (or participant in), or any prospective assignee of (or
participant in), any of its rights or obligations under this Agreement, (7) with
the consent of the Borrower or (8) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or any
other confidentiality agreement to which it is party with the Borrower or the
Parent or any subsidiary thereof or (ii) becomes available to the Administrative
Agent, or any Lender on a nonconfidential basis from a source other than the
Parent or any subsidiary thereof. For the purposes of this Section,
“Information” means all information received from the Borrower and Servicer
relating to the Borrower, the Servicer, the Parent or any subsidiary thereof or
their businesses, or any Obligor, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by Borrower or Servicer; provided that in the case of
information received from the Borrower or Servicer after the Closing Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 12.06. Complete Agreement; Modification of Agreement. This Agreement and
the other Related Documents constitute the complete agreement among the parties
hereto with respect to the subject matter hereof and thereof, supersede all
prior agreements and understandings relating to the subject matter hereof and
thereof, and may not be modified, altered or amended except as set forth in
Section 12.07.

Section 12.07. Amendments and Waivers.

 

Amended and Restated Receivables Funding and Administration Agreement

72



--------------------------------------------------------------------------------

(a) Except for actions expressly permitted to be taken by the Administrative
Agent, no amendment, modification, termination or waiver of any provision of
this Agreement or any Note, or any consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Borrower, the Administrative Agent and by the Requisite
Lenders or, to the extent required under clause (b) below, by all affected
Lenders and the Swing Line Lender or the L/C Issuers, as applicable, and, to the
extent required under clause (b) or clause (c) below, by the Administrative
Agent. Except as set forth in clause (b) below, all amendments, modifications,
terminations or waivers requiring the consent of any Lenders without specifying
the required percentage of Lenders shall require the written consent of the
Requisite Lenders.

(b) (i) No amendment, modification, termination or waiver shall, unless in
writing and signed by each Lender directly affected thereby, do any of the
following: (1) increase the principal amount of any Lender’s Commitment;
(2) reduce the principal of, rate of interest on or Fees payable with respect to
any Advance or Letter of Credit Obligation incurred made by any affected Lender;
(3) extend any scheduled payment date or final maturity date of the principal
amount of any Advance of any affected Lender; (4) waive, forgive, defer, extend
or postpone any payment of interest or Fees as to any affected Lender;
(5) change the percentage of the Aggregate Commitments or of the aggregate
Outstanding Principal Amount which shall be required for Lenders or any of them
to take any action hereunder; (6) release all or substantially all of the
Borrower Collateral; or (7) amend or waive this Section 12.07 or the definition
of the term “Requisite Lenders” insofar as such definition affects the substance
of this Section 12.07. Furthermore, no amendment, modification, termination or
waiver shall be effective to the extent that it (x) affects the rights or duties
of the Administrative Agent under this Agreement or any other Related Document
unless in writing and signed by the Administrative Agent, (y) affects the rights
or duties of the Swing Line Lender under this Agreement or modifies or amends
any other provision of this Agreement or any other Related Document relating the
Swing Line Loan, Swing Line Advances or the Swing Line Lender unless in writing
and signed by the Swing Line Lender, or (z) affects the rights or duties of any
L/C Issuer under this Agreement or modifies or amends any other provision of
this Agreement or any other Related Document relating to Letter of Credit
Obligations, the issuance of Letters of Credit or any L/C Issuer unless in
writing and signed by (or with the prior written consent of) each L/C Issuer.

(ii) Each amendment, modification, termination or waiver shall be effective only
in the specific instance and for the specific purpose for which it was given. No
amendment, modification, termination or waiver shall be required for the
Administrative Agent to take additional Borrower Collateral pursuant to any
Related Document. No notice to or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances.

(c) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”):

 

Amended and Restated Receivables Funding and Administration Agreement

73



--------------------------------------------------------------------------------

(i) requiring the consent of all affected Lenders, the consent of Requisite
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described this
clause (i) or in clause (ii) below being referred to as a “Non-Consenting
Lender”), or

(ii) requiring the consent of Requisite Lenders, the consent of Lenders holding
51% or more of the Aggregate Commitments is obtained, but the consent of
Requisite Lenders is not obtained,

then, so long as the Administrative Agent is not a Non-Consenting Lender, at the
Borrower’s request the Administrative Agent, or a Person acceptable to the
Administrative Agent, shall have the right with the Administrative Agent’s
consent and in the Administrative Agent’s sole discretion (but shall have no
obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon the Administrative Agent’s
request, sell and assign to the Administrative Agent or such Person, all of the
Commitments of such Non-Consenting Lender for an amount equal to the principal
balance of all Advances held by the Non-Consenting Lender and all accrued
interest and Fees with respect thereto through the date of sale, such purchase
and sale to be consummated pursuant to an executed Assignment Agreement.

(d) Upon indefeasible payment in full in cash and performance of all of the
Borrower Obligations (other than indemnification obligations under
Section 10.01), termination of the Aggregate Commitment and a release of all
claims against the Administrative Agent and Lenders, and so long as no suits,
actions, proceedings or claims are pending or threatened against any Indemnified
Person asserting any damages, losses or liabilities that are Indemnified
Liabilities, the Administrative Agent shall deliver to the Borrower termination
statements and other documents necessary or appropriate to evidence the
termination of the Liens securing payment of the Borrower Obligations.

Section 12.08. No Waiver; Remedies. The failure by any Lender or the
Administrative Agent, at any time or times, to require strict performance by the
Borrower or the Servicer of any provision of this Agreement, any Receivables
Assignment or any other Related Document shall not waive, affect or diminish any
right of any Lender or the Administrative Agent thereafter to demand strict
compliance and performance herewith or therewith. Any suspension or waiver of
any breach or default hereunder shall not suspend, waive or affect any other
breach or default whether the same is prior or subsequent thereto and whether
the same or of a different type. None of the undertakings, agreements,
warranties, covenants and representations of the Borrower or the Servicer
contained in this Agreement, any Receivables Assignment or any other Related
Document, and no breach or default by the Borrower or the Servicer hereunder or
thereunder, shall be deemed to have been suspended or waived by any Lender or
the Administrative Agent unless such waiver or suspension is by an instrument in
writing signed by an officer of or other duly authorized signatory of the
applicable Lenders and the Administrative Agent and directed to the Borrower or
the Servicer, as applicable, specifying such suspension or waiver. The rights
and remedies of the Lenders and the Administrative Agent under this Agreement
and the other Related Documents shall be cumulative and nonexclusive of any
other rights and remedies that the Lenders and the Administrative Agent

 

Amended and Restated Receivables Funding and Administration Agreement

74



--------------------------------------------------------------------------------

may have hereunder, thereunder, under any other agreement, by operation of law
or otherwise. Neither the Administrative Agent nor any of the Lenders shall be
obligated to exhaust its recourse to or any remedy related to the Borrower
Collateral prior to its enforcement of its rights and remedies against the
Borrower hereunder.

Section 12.09. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT AND EACH OTHER RELATED DOCUMENT (EXCEPT TO THE EXTENT THAT
ANY RELATED DOCUMENT EXPRESSLY PROVIDES TO THE CONTRARY) AND THE OBLIGATIONS
ARISING HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS (INCLUDING 735
ILCS SECTION 105/5-1 ET. SEQ. BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS
PROVISIONS) EXCEPT TO THE EXTENT THAT THE PERFECTION, EFFECT OF PERFECTION OR
PRIORITY OF THE INTERESTS OF THE ADMINISTRATIVE AGENT IN THE RECEIVABLES OR
REMEDIES HEREUNDER OR THEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS
OF A JURISDICTION OTHER THAN THE STATE OF ILLINOIS, AND ANY APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA.

(b) EACH PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN CHICAGO, ILLINOIS SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR
AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THEM PERTAINING TO THIS AGREEMENT
OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
RELATED DOCUMENT; PROVIDED, THAT EACH PARTY HERETO ACKNOWLEDGES THAT ANY APPEALS
FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF CHICAGO,
ILLINOIS; PROVIDED FURTHER THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE ANY LENDER OR THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE BORROWER
COLLATERAL OR ANY OTHER SECURITY FOR THE BORROWER OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE LENDERS OR THE ADMINISTRATIVE
AGENT. EACH PARTY HERETO SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH PARTY HERETO HEREBY
WAIVES ANY OBJECTION THAT SUCH PARTY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR

 

Amended and Restated Receivables Funding and Administration Agreement

75



--------------------------------------------------------------------------------

EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH PARTY HERETO
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO SUCH PARTY AT THE ADDRESS PROVIDED FOR IN SECTION 12.01 HEREOF AND
THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH PARTY’S
ACTUAL RECEIPT THEREOF OR THREE DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL,
PROPER POSTAGE PREPAID. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

(c) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER RELATED
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

Section 12.10. Counterparts. This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement. Delivery of an executed counterpart of this Agreement
by facsimile or other electronic imaging system shall be deemed as effective as
delivery of an originally executed counterpart.

Section 12.11. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

Section 12.12. Section Titles. The section, titles and table of contents
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.

 

Amended and Restated Receivables Funding and Administration Agreement

76



--------------------------------------------------------------------------------

Section 12.13. Further Assurances.

(a) The Borrower shall, or shall cause the Servicer to, at its sole cost and
expense, upon request of any of the Lenders or the Administrative Agent,
promptly and duly execute and deliver any and all further instruments and
documents and take such further action that may be necessary or desirable or
that any of the Lenders or the Administrative Agent may request to (i) perfect,
protect, preserve, continue and maintain fully the Liens granted to the
Administrative Agent for the benefit of itself and the Lenders under this
Agreement, (ii) enable the Lenders or the Administrative Agent to exercise and
enforce its rights under this Agreement or any of the other Related Documents or
(iii) otherwise carry out more effectively the provisions and purposes of this
Agreement or any other Related Document. Without limiting the generality of the
foregoing, the Borrower shall, upon request of any of the Lenders or the
Administrative Agent, (A) execute and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices that may be necessary or desirable or that any of the
Lenders or the Administrative Agent may request to perfect, protect and preserve
the Liens granted pursuant to this Agreement, free and clear of all Adverse
Claims, (B) mark, or cause the Servicer to mark, each Contract evidencing each
Transferred Receivable with a legend, acceptable to each Lender and the
Administrative Agent evidencing that the Borrower has purchased such Transferred
Receivables and that the Administrative Agent, for the benefit of the Secured
Parties, has a security interest in and lien thereon, (C) mark, or cause the
Servicer to mark, its master data processing records evidencing such Transferred
Receivables with such a legend and (D) notify or cause the Servicer to notify
Obligors of the Liens on the Transferred Receivables granted hereunder.

(b) Without limiting the generality of the foregoing, the Borrower hereby
authorizes the Lenders and the Administrative Agent, and each of the Lenders
hereby authorizes the Administrative Agent, to file one or more financing or
continuation statements, or amendments thereto or assignments thereof, relating
to all or any part of the Transferred Receivables, including Collections with
respect thereto, or the Borrower Collateral without the signature of the
Borrower or, as applicable, the Lenders, as applicable, to the extent permitted
by applicable law (including, for administrative convenience, financing
statements with respect to the Borrower describing the collateral covered by any
such UCC-1 financing statement as “all assets” or language similar thereto). A
carbon, photographic or other reproduction of this Agreement or of any notice or
financing statement covering the Transferred Receivables, the Borrower
Collateral or any part thereof shall be sufficient as a notice or financing
statement where permitted by law.

Section 12.14. Amendment and Restatement. The parties hereto agree that as of
the Restatement Effective Date, the terms and conditions of the Existing
Receivables Funding and Administration Agreement shall be and hereby are
amended, superseded, and restated in their entirety by the terms and provisions
of this Agreement. This Agreement is not intended to and shall not constitute a
novation of the Existing Receivables Funding and Administration Agreement or the
indebtedness incurred thereunder. With respect to any date or time period

 

Amended and Restated Receivables Funding and Administration Agreement

77



--------------------------------------------------------------------------------

occurring and ending prior to the Restatement Effective Date, the rights and
obligations of the parties to the Existing Receivables Funding and
Administration Agreement shall be governed by the Existing Receivables Funding
and Administration Agreement and the “Related Documents” (as defined therein),
and with respect to any date or time period occurring and ending on or after the
Restatement Effective Date, the rights and obligations of the parties hereto
shall be governed by this Agreement and the other Related Documents (as defined
herein).

Section 12.15. Alternate Account. Pursuant to Sections 2.03(b)(i), 2.08(b)(ix)
and 2.08(c)(xii) hereof, the Borrower hereby directs the Administrative Agent
to, unless and until the Borrower otherwise requests in writing or the
Administrative Agent otherwise instructs the Borrower, disburse all proceeds of
any Advances and all proceeds released to the Borrower from the Agent Account to
the following account and not to the Borrower Account as otherwise contemplated
under this Agreement:

Bank Name:

Bank Address:

Bank ABA#:

Account Name:

Account No.:

SWIFT:

The Borrower acknowledges that all such disbursements are made to the
Originators in satisfaction of the Borrower’s obligations under the Sale
Agreement and the Subordinated Notes, and that all such disbursements, when so
made to the above-referenced account, shall be deemed to be payment to the
Borrower pursuant to this Agreement and shall be without liability of any kind
or character to the Administrative Agent or any Lender.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Amended and Restated Receivables Funding and Administration Agreement

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amended and Restated
Receivables Funding and Administration Agreement to be executed by their
respective officers thereunto duly authorized, as of the date first above
written.

 

REXNORD FUNDING LLC, as the Borrower

By

 

 

Name

 

 

Title

 

 

Commitment: $100,000,000

     

  GENERAL ELECTRIC CAPITAL CORPORATION,

     

  as a Lender and as Swing Line Lender

By:

 

 

Name:

 

 

Title:

 

Duly Authorized Signatory

GENERAL ELECTRIC CAPITAL CORPORATION,

as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

Duly Authorized Signatory

Signature Page to Amended and Restated Receivables Funding and Administration
Agreement



--------------------------------------------------------------------------------

Exhibit 2.01(a)(ii) to Funding Agreement

FORM OF REVOLVING NOTE

 

$                        

  [            ], 20    

FOR VALUE RECEIVED, the undersigned, REXNORD FUNDING LLC, a Delaware limited
liability company (the “Borrower”), HEREBY PROMISES TO PAY to the order of
[                                ] (the “Lender”), at the offices of GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as agent for the Lender
(the “Administrative Agent”), at its address at 401 Merritt Seven, Norwalk, CT
06851, or at such other place as the Administrative Agent may designate from
time to time in writing, in lawful money of the United States of America and in
immediately available funds, the amount of                          DOLLARS AND
         CENTS ($                        ) or, if less, the aggregate unpaid
amount of all Revolving Credit Advances made to the undersigned under the
“Funding Agreement” (as hereinafter defined). All capitalized terms used but not
otherwise defined herein have the meanings given to them in the Funding
Agreement.

This Revolving Note is one of the Revolving Notes issued pursuant to that
certain Amended and Restated Receivables Funding and Administration Agreement
dated as of May 20, 2011 by and among the Borrower, the Lender (and any other
“Lender” party thereto), and the Administrative Agent (including all annexes,
exhibits and schedules thereto, and as from time to time amended, restated,
supplemented or otherwise modified, the “Funding Agreement”), and is entitled to
the benefit and security of the Funding Agreement and all of the other Related
Documents referred to therein. Reference is hereby made to the Funding Agreement
for a statement of all of the terms and conditions under which the Revolving
Credit Advances evidenced hereby are made and are to be repaid. The date and
amount of each Revolving Credit Advance made by the Lender to the Borrower, the
rates of interest applicable thereto and each payment made on account of the
principal thereof, shall be recorded by the Administrative Agent on its books;
provided that the failure of the Administrative Agent to make any such
recordation shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Funding Agreement or this Revolving Note
in respect of the Revolving Credit Advances actually made by the Lender to the
Borrower.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Funding Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Funding
Agreement.

If any payment on this Revolving Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

 

Amended and Restated Receivables Funding and Administration Agreement



--------------------------------------------------------------------------------

Upon and after the occurrence of any Termination Event, this Revolving Note may,
as provided in the Funding Agreement, and without demand, notice or legal
process of any kind, be declared, and immediately shall become, due and payable.

Time is of the essence of this Revolving Note. Demand, presentment, protest and
notice of nonpayment and protest are hereby waived by the Borrower.

Except as provided in the Funding Agreement, this Revolving Note may not be
assigned by the Lender to any Person.

THIS REVOLVING NOTE SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF ILLINOIS (INCLUDING 735 ILCS SECTION 105/5-1 ET. SEQ. BUT
OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS).

 

REXNORD FUNDING LLC

By:

 

 

Name:

 

Title:

 

 

Amended and Restated Receivables Funding and Administration Agreement

Exhibit 2.01(a)(ii)

Page-2



--------------------------------------------------------------------------------

Exhibit 2.01(b)(ii) to Funding Agreement

FORM OF AMENDED AND RESTATED SWING LINE NOTE

 

$100,000,000   [            ], 20    

FOR VALUE RECEIVED, the undersigned, REXNORD FUNDING LLC, a Delaware limited
liability company (the “Borrower”), HEREBY PROMISES TO PAY to the order of
GENERAL ELECTRIC CAPITAL CORPORATION (“GE Capital”), a Delaware corporation (the
“Swing Line Lender”), at the offices of GE Capital, as agent (in such capacity,
the “Administrative Agent”), at the Agent’s address at 401 Merritt Seven,
Norwalk, CT 06851, or at such other place as the Administrative Agent may
designate from time to time in writing, in lawful money of the United States of
America and in immediately available funds, the amount of ONE HUNDRED MILLION
DOLLARS AND NO CENTS ($100,000,000.00) or, if less, the aggregate unpaid amount
of all Swing Line Advances made to the undersigned under the “Funding Agreement”
(as hereinafter defined). All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Funding Agreement.

This Amended and Restated Swing Line Note is issued pursuant to that certain
Amended and Restated Receivables Funding and Administration Agreement dated as
of May 20, 2011 by and among the Borrower, the Swing Line Lender, the other
“Lenders” party thereto, and the Administrative Agent (including all annexes,
exhibits and schedules thereto and as from time to time amended, restated,
supplemented or otherwise modified, the “Funding Agreement”), and is entitled to
the benefit and security of the Funding Agreement and all of the other Related
Documents referred to therein. Reference is hereby made to the Funding Agreement
for a statement of all of the terms and conditions under which the Swing Line
Advances evidenced hereby are made and are to be repaid. The date and amount of
each Swing Line Advance made by Swing Line Lender to the Borrower, the rate of
interest applicable thereto and each payment made on account of the principal
thereof, shall be recorded by the Administrative Agent on its books; provided
that the failure of the Administrative Agent to make any such recordation shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Funding Agreement or this Amended and Restated Swing Line
Note in respect of the Swing Line Advances made by Swing Line Lender to the
Borrower.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Funding Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Funding
Agreement.

If any payment on this Amended and Restated Swing Line Note becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension.

 

Amended and Restated Receivables Funding and Administration Agreement



--------------------------------------------------------------------------------

Upon and after the occurrence of any Termination Event, this Amended and
Restated Swing Line Note may, as provided in the Funding Agreement, and without
demand, notice or legal process of any kind, be declared, and immediately shall
become, due and payable.

Time is of the essence of this Amended and Restated Swing Line Note. Demand,
presentment, protest and notice of nonpayment and protest are hereby waived by
Borrower.

THIS AMENDED AND RESTATED SWING LINE NOTE SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS (INCLUDING 735 ILCS SECTION
105/5-1 ET. SEQ. BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS).

This Amended and Restated Swing Line Note amends and restates in full that
certain Swing Line Note dated September 26, 2007 (the “Existing Swing Line
Note”) made by the Borrower in favor of the Swing Line Lender and evidences all
amounts outstanding thereunder as of the date hereof as well as amounts
hereafter incurred as described above, which Existing Swing Line Note shall,
from and after the date hereof, be of no further force and effect. This Amended
and Restated Swing Line Note is given in substitution for, and not in payment
of, such Existing Swing Line Note, and is not intended to constitute a novation
of the Existing Swing Line Note.

 

REXNORD FUNDING LLC

By:

 

 

Name:

 

Title:

 

 

Amended and Restated Receivables Funding and Administration Agreement

Exhibit 2.01(b)(ii)

Page-2



--------------------------------------------------------------------------------

Exhibit 2.02(a) to Funding Agreement

FORM OF COMMITMENT REDUCTION NOTICE

[Insert Date]

General Electric Capital Corporation,

as Administrative Agent

401 Merritt Seven

Norwalk, Connecticut 06851

Attention: Vice President – Portfolio/Underwriting

 

  Re:

  Amended and Restated Receivables Funding and Administration

   

  Agreement dated as of May 20, 2011

Ladies and Gentlemen:

This notice is given pursuant to Section 2.02(a) of that certain Amended and
Restated Receivables Funding and Administration Agreement dated as of May 20,
2011 (the “Funding Agreement”), by and among Rexnord Funding LLC (the
“Borrower”), the financial institutions party thereto as lenders (the “Lenders”)
and General Electric Capital Corporation, as Lender, Swing Line Lender and as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Funding Agreement.

Pursuant to Section 2.02(a) of the Funding Agreement, the Borrower hereby
irrevocably notifies the Lenders and the Administrative Agent of its election to
permanently reduce the Aggregate Commitment to [$        ], effective as of
[             ], [        ].1 [[This reduction is the [first/second] reduction
[for the current calendar year] permitted by Section 2.02(a) of the Funding
Agreement.]] After such reduction, the Aggregate Commitment will not be less
than the Outstanding Principal Amount.

 

Very truly yours, REXNORD FUNDING LLC By  

 

Name  

 

Title  

 

 

 

1 

This day shall be a Business Day at least ten Business Day after the date this
notice is given.

 

Amended and Restated Receivables Funding and Administration Agreement



--------------------------------------------------------------------------------

Exhibit 2.02(b) to Funding Agreement

FORM OF COMMITMENT TERMINATION NOTICE

[Insert Date]

General Electric Capital Corporation,

as Administrative Agent

401 Merritt Seven

Norwalk, Connecticut 06851

Attention: Vice President – Portfolio/Underwriting

 

  Re:

  Amended and Restated Receivables Funding and Administration

   

  Agreement dated as of May 20, 2011

Ladies and Gentlemen:

This notice is given pursuant to Section 2.02(b) of that certain Amended and
Restated Receivables Funding and Administration Agreement dated as of May 20,
2011 (the “Funding Agreement”), by and among Rexnord Funding LLC (the
“Borrower”), the financial institutions party thereto as lenders (the “Lenders”)
and General Electric Capital Corporation, as a Lender, Swing Line Lender and as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Funding Agreement.

Pursuant to Section 2.02(b) of the Funding Agreement, the Borrower hereby
irrevocably notifies the Lenders and the Administrative Agent of its election to
terminate the Aggregate Commitment effective as of [             ], [        
]2. In connection therewith, the Borrower shall reduce Outstanding Principal
Amount to zero on or prior to such date and make all other payments required by
Section 2.03(g) and pay any other fees that are due and payable pursuant to the
Fee Letter at the time and in the manner specified therein.

 

Very truly yours, REXNORD FUNDING LLC By  

 

Name  

 

Title  

 

 

 

2 

Which day shall be a Business Day at least 30 days after the date this notice is
given.

 

Amended and Restated Receivables Funding and Administration Agreement



--------------------------------------------------------------------------------

Exhibit 2.03(a) to Funding Agreement

FORM OF BORROWING REQUEST

[Insert Date]

General Electric Capital Corporation,

as Administrative Agent

401 Merritt Seven

Norwalk, Connecticut 06851

Attention: Vice President – Portfolio/Underwriting

 

  Re:

  Amended and Restated Receivables Funding and Administration

   

  Agreement dated as of May 20, 2011

Ladies and Gentlemen:

This notice is given pursuant to Section 2.03(a) of that certain Amended and
Restated Receivables Funding and Administration Agreement dated as of May 20,
2011 (the “Funding Agreement”), by and among Rexnord Funding LLC (the
“Borrower”), the financial institutions party thereto as lenders (the “Lenders”)
and General Electric Capital Corporation, as a lender, a Swing Line Lender and
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Funding Agreement.

Pursuant to Section 2.01 of the Funding Agreement, the Borrower hereby requests
that a Borrowing be made to the Borrower on [             ], [        ], in the
amount of [$        ] which shall be a [Swing Line Advance][Revolving Credit
Advance] consisting of [LIBOR Rate Advances]3, to be disbursed to the Borrower
in accordance with Section 2.04(a) of the Funding Agreement. The Borrower hereby
represents and warrants that the conditions set forth in Section 3.02 of the
Funding Agreement have been satisfied. Attached hereto is a certificate setting
forth a pro forma calculation of the Borrowing Base after giving effect to the
acquisition by the Borrower of new Transferred Receivables and the receipt of
Collections since the date of the most recent Borrowing Base Certificate, and
the making of such Borrowing.

 

Very truly yours, REXNORD FUNDING LLC By  

 

Name  

 

Title  

 

 

 

3 

Subject to the proviso to the definition of “LIBOR Rate” all Revolving Credit
Advances shall be LIBOR Rate Advances.

 

Amended and Restated Receivables Funding and Administration Agreement



--------------------------------------------------------------------------------

Exhibit to Borrowing Request

Pro Forma Calculation of Borrowing Base

[Attached]

 

Amended and Restated Receivables Funding and Administration Agreement

Exhibit 2.03(a)

Page-2



--------------------------------------------------------------------------------

Exhibit 2.03(g) to Funding Agreement

FORM OF REPAYMENT NOTICE

[Insert Date]

General Electric Capital Corporation,

as Administrative Agent

401 Merritt Seven

Norwalk, Connecticut 06851

Attention: Vice President – Portfolio/Underwriting

 

  Re:

  Amended and Restated Receivables Funding and Administration

   

  Agreement dated as of May 20, 2011

Ladies and Gentlemen:

This notice is given pursuant to Section 2.03(g) of that certain Amended and
Restated Receivables Funding and Administration Agreement dated as of May 20,
2011 (the “Funding Agreement”), by and among Rexnord Funding LLC (the
“Borrower”), the financial institutions party thereto as lenders (the
“Lenders”), and General Electric Capital Corporation, as a lender (in such
capacity, the “Lender”) and as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”). Capitalized terms used and not otherwise
defined herein shall have the respective meanings ascribed to them in the
Funding Agreement.

Pursuant to Section 2.03(g) of the Funding Agreement, the Borrower hereby
notifies the Lenders and the Administrative Agent of its request to repay the
principal amount of outstanding Advances in an amount equal to [$        ] on
[             ], [        ] (which is a Business Day), from [Collections/other
sources]. In connection therewith, the Borrower will pay to the Administrative
Agent all interest accrued on the outstanding principal balance of Advances
being repaid through but excluding the date of such repayment.

 

Very truly yours, REXNORD FUNDING LLC By  

 

Name  

 

Title  

 

 

Amended and Restated Receivables Funding and Administration Agreement



--------------------------------------------------------------------------------

Exhibit 9.03 to Funding Agreement

Form of

POWER OF ATTORNEY

This Power of Attorney is executed and delivered by Rexnord Funding LLC, as
Borrower, (“Grantor”) under the Funding Agreement (as defined below), to General
Electric Capital Corporation, as Administrative Agent under the Funding
Agreement (hereinafter referred to as “Attorney”), pursuant to that certain
Amended and Restated Receivables Funding and Administration Agreement dated as
of May 20, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Funding Agreement”), by and among Grantor, the other parties
thereto and Attorney and the other Related Documents. Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Funding Agreement. No person to whom this Power of Attorney is presented, as
authority for Attorney to take any action or actions contemplated hereby, shall
be required to inquire into or seek confirmation from Grantor as to the
authority of Attorney to take any action described below, or as to the existence
of or fulfillment of any condition to this Power of Attorney, which is intended
to grant to Attorney unconditionally the authority to take and perform the
actions contemplated herein, and Grantor irrevocably waives any right to
commence any suit or action, in law or equity, against any person or entity that
acts in reliance upon or acknowledges the authority granted under this Power of
Attorney. The power of attorney granted hereby is coupled with an interest and
may not be revoked or cancelled by Grantor until all Borrower Obligations under
the Related Documents have been indefeasibly paid in full and Attorney has
provided its written consent thereto.

Grantor hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or agents designated by Attorney), with full power of substitution, as
its true and lawful attorney in fact with full irrevocable power and authority
in its place and stead and in its name or in Attorney’s own name, from time to
time in Attorney’s discretion, to take any and all appropriate action and to
execute and deliver any and all documents and instruments that may be necessary
or desirable to accomplish the purposes of the Funding Agreement, and, without
limiting the generality of the foregoing, hereby grants to Attorney the power
and right, on its behalf, without notice to or assent by it, upon the occurrence
and during the continuance of any Termination Event, to do the following:
(a) open mail for it, and ask, demand, collect, give acquaintances and receipts
for, take possession of, or endorse and receive payment of, any checks, drafts,
notes, acceptances, or other instruments for the payment of moneys due in
respect of Transferred Receivables, and sign and endorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, and notices in connection with any Borrower
Collateral; (b) pay or discharge any taxes, Liens, or other encumbrances levied
or placed on or threatened against any Borrower Collateral; (c) defend any suit,
action or proceeding brought against it or any Borrower Collateral if the
Grantor does not defend such suit, action or proceeding or if Attorney believes
that it is not pursuing such defense in a manner that will maximize the recovery
to Attorney, and settle, compromise or adjust any suit, action, or proceeding
described above and, in connection therewith, give such discharges or releases
as Attorney may deem appropriate; (d) file or prosecute any claim,

 

Amended and Restated Receivables Funding and Administration Agreement



--------------------------------------------------------------------------------

Litigation, suit or proceeding in any court of competent jurisdiction or before
any arbitrator, or take any other action otherwise deemed appropriate by
Attorney for the purpose of collecting any and all such moneys due with respect
to any Borrower Collateral or otherwise with respect to the Related Documents
whenever payable and to enforce any other right in respect of its property;
(e) sell, transfer, pledge, make any agreement with respect to, or otherwise
deal with, any Borrower Collateral, and execute, in connection with such sale or
action, any endorsements, assignments or other instruments of conveyance or
transfer in connection therewith; and (f) cause the certified public accountants
then engaged by it to prepare and deliver to Attorney at any time and from time
to time, promptly upon Attorney’s request, any and all financial statements or
other reports required to be delivered by or on behalf of Grantor under the
Related Documents, all as though Attorney were the absolute owner of its
property for all purposes, and to do, at Attorney’s option and its expense, at
any time or from time to time, all acts and other things that Attorney
reasonably deems necessary to perfect, preserve, or realize upon the Borrower
Collateral and the Lenders’ Liens thereon, all as fully and effectively as it
might do. Grantor hereby ratifies, to the extent permitted by law, all that said
attorneys shall lawfully do or cause to be done by virtue hereof.

IN WITNESS WHEREOF, this Power of Attorney is executed by Grantor, and Grantor
has caused its seal to be affixed pursuant to the authority of its board of
directors this      day of [        ], 20[    ].

 

Grantor

 

ATTEST:                                                     

 

By:                                                            

 

(SEAL)

Title:                                                         

 

[Notarization in appropriate form for the state of execution is required.]

 

Amended and Restated Receivables Funding and Administration Agreement

Exhibit 9.03

Page-2



--------------------------------------------------------------------------------

Exhibit 12.02(b) to Funding Agreement

FORM OF ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Agreement”) is made as of                  ,
         by and between                                          
                                        (“Assignor Lender”) and
                                         (“Assignee Lender”) and acknowledged
and consented to by GENERAL ELECTRIC CAPITAL CORPORATION, as administrative
agent (“Administrative Agent”). All capitalized terms used in this Agreement and
not otherwise defined herein will have the respective meanings set forth in the
Funding Agreement as hereinafter defined.

RECITALS:

WHEREAS, Rexnord Funding LLC, a Delaware limited liability company (the
“Borrower”), the financial institutions signatory thereto from time to time as
lenders (the “Lenders”), and the Administrative Agent have entered into that
certain Amended and Restated Receivables Funding and Administration Agreement
dated as of May 20, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Funding Agreement”) pursuant to which the
Lenders (including the Assignor Lender) have agreed to make certain Advances to
and incur Letter of Credit Obligations on behalf of, Borrower;

WHEREAS, Assignor Lender desires to assign to Assignee Lender [all/a portion] of
its interest in the Advances and Letter of Credit Obligations (as described
below) and the Borrower Collateral and to delegate to Assignee Lender [all/a
portion] of its Commitment and other duties with respect to such Advances,
Letter of Credit Obligations and Borrower Collateral;

WHEREAS, Assignee Lender desires to become a Lender under the Funding Agreement
and to accept such assignment and delegation from Assignor Lender; and

WHEREAS, Assignee Lender desires to appoint the Administrative Agent to serve as
agent for Assignee Lender under the Funding Agreement;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions,
and covenants herein contained, Assignor Lender and Assignee Lender agree as
follows:

 

1.

ASSIGNMENT, DELEGATION, AND ACCEPTANCE

1.1 Assignment. Assignor Lender hereby transfers and assigns to Assignee Lender,
without recourse and without representations or warranties of any kind (except
as set forth in Section 3.2 below), [all/such percentage] of Assignor Lender’s
right, title, and interest in the Advances, Letter of Credit Obligations,
Related Documents and Borrower Collateral as will result in Assignee Lender
having as of the Effective Date (as hereinafter defined) a Pro Rata Share
thereof, as follows:

 

Amended and Restated Receivables Funding and Administration Agreement



--------------------------------------------------------------------------------

Assignee Lender’s Loans

  

Principal Amount

    

Pro Rata Share

 

Revolving Credit Advances

   $                           % 

Participation interests in respect of Swing Line Advances

   $                           % 

Letter of Credit Obligations

   $                           % 

1.2 Delegation. Assignor Lender hereby irrevocably assigns and delegates to
Assignee Lender [all/a portion] of its Commitments and its other duties and
obligations as a Lender under the Related Documents equivalent to [100%/    %]
of Assignor Lender’s Commitment (such percentage representing a commitment of $
            ).

1.3 Acceptance by Assignee Lender. By its execution of this Agreement, Assignee
Lender irrevocably purchases, assumes and accepts such assignment and delegation
and agrees to be a Lender with respect to the delegated interest under the
Related Documents and to be bound by the terms and conditions thereof. By its
execution of this Agreement, Assignor Lender agrees, to the extent provided
herein, to relinquish its rights and be released from its obligations and duties
under the Funding Agreement.

1.4 Effective Date. Such assignment and delegation by Assignor Lender and
acceptance by Assignee Lender will be effective and Assignee Lender will become
a Lender under the Related Documents as of the date of this Agreement
(“Effective Date”) and upon payment of the Assigned Amount and the Assignment
Fee (as each term is defined below).

 

2.

INITIAL PAYMENT AND DELIVERY OF NOTES

2.1 Payment of the Assigned Amount. Assignee Lender will pay to Assignor Lender,
in immediately available funds, not later than 12:00 noon (New York City time)
on the Effective Date, an amount equal to its Pro Rata Share of the then
outstanding principal amount of the Advances and Letter of Credit Obligations as
set forth above in Section 1.1 together with accrued interest, fees and other
amounts as set forth on Schedule 2.1 (the “Assigned Amount”).

2.2 Payment of Assignment Fee. [Assignor Lender] [Assignee Lender] will pay to
the Administrative Agent, for its own account in immediately available funds,
not later than 12:00 noon (New York City time) on the Effective Date, an
assignment fee in the amount of $3,500 (the “Assignment Fee”) as required
pursuant to Section 12.02(b) of the Funding Agreement.

2.3 Execution and Delivery of Notes. Following payment of the Assigned Amount
and the Assignment Fee, Assignor Lender will deliver to the Administrative Agent
the Revolving Notes previously delivered to Assignor Lender for redelivery to
Borrower and the Administrative Agent will obtain from Borrower for delivery to
[Assignor Lender and] Assignee Lender, new executed Revolving Notes evidencing
Assignee Lender’s [and Assignor Lender’s respective] Pro Rata Share[s] in the
Advances and Letter of Credit Obligations after giving effect to the assignment
described in Section 1. Each new Revolving Note will be issued in the aggregate

 

Amended and Restated Receivables Funding and Administration Agreement



--------------------------------------------------------------------------------

maximum principal amount of the Commitment of [the Assignee Lender] [and the
Assignor Lender].

 

3.

REPRESENTATIONS, WARRANTIES AND COVENANTS

3.1 Assignee Lender’s Representations, Warranties and Covenants. Assignee Lender
hereby represents, warrants, and covenants the following to Assignor Lender and
the Administrative Agent:

(a) This Agreement is a legal, valid, and binding agreement of Assignee Lender,
enforceable according to its terms;

(b) The execution and performance by Assignee Lender of its duties and
obligations under this Agreement and the Related Documents will not require any
registration with, notice to, or consent or approval by any Governmental
Authority;

(c) Assignee Lender is familiar with transactions of the kind and scope
reflected in the Related Documents and in this Agreement;

(d) Assignee Lender has made its own independent investigation and appraisal of
the financial condition and affairs of the Borrower and its Affiliates, has
conducted its own evaluation of the Advances, Letter of Credit Obligations, the
Related Documents and the Borrower’s and its Affiliates’ creditworthiness, has
made its decision to become a Lender to Borrower under the Funding Agreement
independently and without reliance upon Assignor Lender, any other Lender or the
Administrative Agent, and will continue to do so;

(e) Assignee Lender is entering into this Agreement in the ordinary course of
its business, and is acquiring its interest in the Advances for its own account
and not with a view to or for sale in connection with any subsequent
distribution; provided, however, that at all times the distribution of Assignee
Lender’s property shall, subject to the terms of the Funding Agreement, be and
remain within its control;

(f) No future assignment or participation granted by Assignee Lender pursuant to
Section 12.02 of the Funding Agreement will require Assignor Lender, the
Administrative Agent, or Borrower to file any registration statement with the
Securities and Exchange Commission or to apply to qualify under the blue sky
laws of any state;

(g) Assignee Lender will not enter into any written or oral agreement with, or
acquire any equity or other ownership interest in, the Borrower or any of its
Affiliates without the prior written consent of the Administrative Agent; and

(h) As of the Effective Date, Assignee Lender is entitled to receive payments of
principal and interest under the Funding Agreement without deduction for or on
account of any taxes imposed by the United States of America or any political
subdivision thereof and Assignee Lender will indemnify the Administrative Agent
from and against all liabilities, obligations,

 

Amended and Restated Receivables Funding and Administration Agreement

Exhibit 9.03

Page-2



--------------------------------------------------------------------------------

losses, damages, penalties, actions, judgments, suits, costs, or expenses that
are not paid by the Borrower pursuant to the terms of the Funding Agreement.

3.2 Assignor Lender’s Representations, Warranties and Covenants. Assignor Lender
hereby represents, warrants and covenants the following to Assignee Lender:

(a) Assignor Lender is the legal and beneficial owner of the Assigned Amount;

(b) This Agreement is a legal, valid and binding agreement of Assignor Lender,
enforceable according to its terms;

(c) The execution and performance by Assignor Lender of its duties and
obligations under this Agreement will not require any registration with, notice
to or consent or approval by any Governmental Authority;

(d) Assignor Lender has full power and authority, and has taken all action
necessary to execute and deliver this Agreement and to fulfill the obligations
hereunder and to consummate the transactions contemplated hereby;

(e) Assignor Lender is the legal and beneficial owner of the interests being
assigned hereby, free and clear of any adverse claim, lien, encumbrance,
security interest, restriction on transfer, purchase option, call or similar
right of a third party; and

(f) This Agreement complies, in all material respects, with the terms of the
Related Documents.

 

4.

LIMITATIONS OF LIABILITY

Neither Assignor Lender (except as provided in Section 3.2) nor the
Administrative Agent makes any representations or warranties of any kind, nor
assumes any responsibility or liability whatsoever, with regard to (a) the
Related Documents or any other document or instrument furnished pursuant thereto
or the Advances, Letter of Credit Obligations or other Borrower Obligations,
(b) the creation, validity, genuineness, enforceability, sufficiency, value or
collectibility of any of them, (c) the amount, value or existence of the
Borrower Collateral, (d) the perfection or priority of any Lien upon the
Borrower Collateral, or (e) the financial condition of Borrower or any of its
Affiliates or other obligor or the performance or observance by Borrower or any
of its Affiliates of its obligations under any of the Related Documents. Neither
Assignor Lender nor the Administrative Agent has or will have any duty, either
initially or on a continuing basis, to make any investigation, evaluation,
appraisal of, or any responsibility or liability with respect to the accuracy or
completeness of, any information provided to Assignee Lender which has been
provided to Assignor Lender or the Administrative Agent by Borrower or any of
its Affiliates. Nothing in this Agreement or in the Related Documents shall
impose upon the Assignor Lender or the Administrative Agent any fiduciary
relationship in respect of the Assignee Lender.

 

5.

FAILURE TO ENFORCE

 

 

Amended and Restated Receivables Funding and Administration Agreement

Exhibit 9.03

Page-3



--------------------------------------------------------------------------------

No failure or delay on the part of the Administrative Agent or Assignor Lender
in the exercise of any power, right, or privilege hereunder or under any Related
Document will impair such power, right, or privilege or be construed to be a
waiver of any default or acquiescence therein. No single or partial exercise of
any such power, right, or privilege will preclude further exercise thereof or of
any other right, power, or privilege. All rights and remedies existing under
this Agreement are cumulative with, and not exclusive of, any rights or remedies
otherwise available.

 

6.

NOTICES

Unless otherwise specifically provided herein, any notice or other communication
required or permitted to be given will be in writing and addressed to the
respective party as set forth below its signature hereunder, or to such other
address as the party may designate in writing to the other.

 

7.

AMENDMENTS AND WAIVERS

No amendment, modification, termination, or waiver of any provision of this
Agreement will be effective without the written concurrence of Assignor Lender,
the Administrative Agent and Assignee Lender.

 

8.

SEVERABILITY

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law. In the event any
provision of this Agreement is or is held to be invalid, illegal, or
unenforceable under applicable law, such provision will be ineffective only to
the extent of such invalidity, illegality, or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of the
Agreement. In addition, in the event any provision of or obligation under this
Agreement is or is held to be invalid, illegal, or unenforceable in any
jurisdiction, the validity, legality, and enforceability of the remaining
provisions or obligations in any other jurisdictions will not in any way be
affected or impaired thereby.

 

9.

SECTION TITLES

Section and Subsection titles in this Agreement are included for convenience of
reference only, do not constitute a part of this Agreement for any other
purpose, and have no substantive effect.

 

10.

SUCCESSORS AND ASSIGNS

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

11.

APPLICABLE LAW

 

 

Amended and Restated Receivables Funding and Administration Agreement

Exhibit 9.03

Page-4



--------------------------------------------------------------------------------

THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ILLINOIS (INCLUDING 735 ILCS SECTION 105/5-1 ET. SEQ. BUT OTHERWISE
WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS).

 

12.

COUNTERPARTS

This Agreement and any amendments, waivers, consents, or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when so executed and delivered, will be
deemed an original and all of which shall together constitute one and the same
instrument.

 

Amended and Restated Receivables Funding and Administration Agreement

Exhibit 9.03

Page-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

Assignee Lender

   

Assignor Lender

 

   

 

By:                                                                    
                                       

   

By:                                                                       
                                   

Name:                                                                      
                                

   

Name:                                                                      
                                

Title:                                                                      
                                  

   

Title:                                                                      
                                 

Notice Address

   

Notice Address

Account Information

   

Account Information

Acknowledged and Consented to:

   

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Administrative Agent

By:

 

 

 

Name:

 

Title:

SCHEDULE 2.1

Assignor Lender’s Loans

Principal Amount

 

       

Revolving Credit Advances $            

 

Amended and Restated Receivables Funding and Administration Agreement

Exhibit 9.03

Page-6



--------------------------------------------------------------------------------

Participation Interests in Swing Line Advances

    

$            

  

Accrued Interest

    

$            

  

Revolving Credit Advances

    

$            

  

Letter of Credit Obligations

    

$            

  

Unused Line Fee

    

$            

  

Letter of Credit Fee

    

$            

  

Other + or-    $            

  

Total $

  

All determined as of the Effective Date

 

Amended and Restated Receivables Funding and Administration Agreement

Exhibit 9.03

Page-7



--------------------------------------------------------------------------------

Exhibit A to Funding Agreement

CREDIT AND COLLECTION POLICY

[Attached]

 

Amended and Restated Receivables Funding and Administration Agreement



--------------------------------------------------------------------------------

Exhibit B-1 to Funding Agreement

APPLICATION FOR STANDBY LETTER OF CREDIT OR DIRECT PAY LETTER OF

CREDIT

TO: General Electric Capital Corporation

The undersigned Applicant hereby requests General Electric Capital Corporation
(“GE Capital”) to issue and transmit by:

¨  Teletransmission                     ¨ Mail                    ¨  Overnight
Courier                     ¨  Other, Explain                     

the [Standby][Direct-Pay] Letter of Credit (the “Credit”) substantially as set
forth below. In issuing the Credit, GE Capital is expressly authorized to make
such changes from the terms herein below set forth as GE Capital, in its sole
discretion, may deem advisable.

 

Applicant (Full Name and Address)

 

  

Advising Bank:

 

Beneficiary (Full Name and Address)    Amount in Figures:      Amount in Words:
            Expiration Date            

*  Special Instructions

 

     Is EVERGREEN language required?        ¨ Yes    ¨ No      If yes, what is
the number of days notification required for customary non-renewal notice?     
¨ Thirty days     ¨ Sixty days     ¨ Ninety days     ¨ Other        Charges: GE
Capital’s charges are for its account, all other charges are to be paid by
beneficiary.

Credit to be available to payment against beneficiary’s draft(s) at sight drawn
on GE Capital or its correspondent at GE Capital’s option accompanied by the
following documents:

 

•  

Statement, purportedly signed by the beneficiary, reading as follows (please
state below exact wording to appear on the statement):

 

•  

Other Documents

 

•  

Special Conditions

 

•  

Issue substantially in form of attached specimen. (Specimen must also be signed
by applicant)

 

Amended and Restated Receivables Funding and Administration Agreement



--------------------------------------------------------------------------------

Complete only when the Beneficiary is to issue its undertaking based on this
Credit.

 

•      

 

 

Request Beneficiary to issue and deliver their (specify the type of undertaking)
                                                  in favor
of                                               for an amount not exceeding the
amount specified above, effective immediately relative to (specify contract
number or other pertinent reference)                                          
                                                         
                        to expire on                                         .
(This date must be at least 15 days prior to the expiry date indicated above).
It is understood that if the Credit is issued in favor of any bank or other
financial or commercial entity which has issued or is to issue an undertaking on
behalf of Applicant of the Credit in connection with the Credit, Applicant
hereby agrees to remain liable under this Application in respect of the Credit
(even after its expiry date) until GE Capital is released by such bank or
entity.

 

 

Amended and Restated Receivables Funding and Administration Agreement

Exhibit B-1

Page-2



--------------------------------------------------------------------------------

[                    ] (the “Applicant”) hereby affirms that it has fully read
and agrees to this Application For [Standby][Direct-Pay] Letter of Credit. In
consideration of GE Capital’s issuance of the Credit, Applicant agrees to be
bound by the Amended and Restated Receivables Funding and Administration
Agreement dated as of May 20, 2011, among the Applicant, as borrower, the
lenders from time to time party thereto and GE Capital, as Administrative Agent,
the terms of which are incorporated by reference. All actions to be taken by GE
Capital hereunder or in connection with any Credit may be taken by any bank
designated by GE Capital as GE Capital’s agent.

(The Credit issued pursuant to this Application for Standby Letter of Credit
will be subject to the International Standby Practices, International Chamber of
Commerce Publication No. 590 (“ISP98”).

 

 

    

 

(Print or type name of Applicant)

 

    

(Print or type name of Applicant)

 

(Address)

 

    

(Address)

 

 

Authorized Signature (Title)

 

    

 

Authorized Signature (Title)

 

Authorized Signature (Title)      Authorized Signature (Title)

 

 

Customer Contact      City:                          
                                       Telephone:                          
                                      

 

 

GE CAPITAL USE ONLY

(NOTE: Application will NOT be processed if this section is not complete.)

 

Approved:   

 

                                                                        
            Date:                     

 

                                                                           
           (Print name and title)         

 

Amended and Restated Receivables Funding and Administration Agreement

Exhibit B-1

Page-3



--------------------------------------------------------------------------------

Exhibit B-2 to Funding Agreement

APPLICATION FOR DOCUMENTARY LETTER OF CREDIT

Dear Sir/Madam:

The undersigned hereby requests General Electric Capital Corporation (the
“Issuer”), to open (as the undersigned’s agent) the irrevocable Letter of
Credit.

 

Applicant: (Full Name, Address and Tele #)

 

  

Beneficiary: (Full Name and Address)

 

Up to an aggregate amount of:   

Available by drafts at                      drawn at the issuer’s option, on the
Issuer or it’s correspondent for                      % of invoice value

 

Presented no later than                                          
                   

                                             (Letter of Credit Expiration date)

Evidencing shipment of                                          
                                         
                                                                               

(PLEASE MENTION COMMODITY ONLY, OMITTING DETAILS ON PRICE, GRADE, QUALITY, ETC.)

DOCUMENTS REQUIRED (indicate # originals and copies)

Commercial Invoice:    US Special Customs Form #5515: Insurance
Policy/Certificate/Address (Insurance to be effected by the undersigned if
“Insurance Policy/Certificate” is not completed):    Packing List:     
Certificate Of Origin:     

Other Documents (use a separate page (“3”) if needed noting here “see
attached”):

 

 

SHIPPING DOCUMENTS/TERMS: Air Way Bill consigned to
                                         
                                         
                                         
                                                   Full set clean on board ocean
Bills of Lading issued or endorsed to the order of
                                                                             
Marked Freight              Collect              Prepaid Latest Shipping Date
                                         
                                                         Notify Party:
                                         
                                         
                                         
                                                                

Shipment From                                          
                                                                    

 

To                                          
                                         
                                                 

 

Partial shipments          are          are not permitted. Transhipments
         are          are not permitted.

 

Indicate shipping terms: (FOB, C&F, CIF)                      Container
shipments          are          are not permitted.

 

-Documents must be presented for payment, acceptance or negotiation within
             days after the date of issuance of the Bill of Lading or other
shipping documents (latest date of presentation, 21 days if silent).

-Unless otherwise stated, all banking charges outside USA are for account of the
Beneficiary

-The negotiating bank, if any, is to be authorized to forward all documents in
one registered airmail.

 

Amended and Restated Receivables Funding and Administration Agreement



--------------------------------------------------------------------------------

-The Amended and Restated Receivables Funding and Administration Agreement dated
as of May 20, 2011, among the Applicant, the lenders from time to time party
thereto and GE Capital, as Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Funding Agreement”),
the terms of which are incorporated by reference.

 

Name of Applicant:  

Applicant Authorized Signature and Title:

 

Date:

GE Capital Unit and Region:  

GE Official Signature and Title:

 

Date:

Other Documents:

        

 

        

INITIAL GE CAPITAL INITIAL    APPLICANT AUTHORIZED

SIGNATURE

            

 

                

 

Amended and Restated Receivables Funding and Administration Agreement

Exhibit B-2

Page-2



--------------------------------------------------------------------------------

SCHEDULE 4.01(b)

to

FUNDING AGREEMENT

JURISDICTION OF ORGANIZATION; EXECUTIVE OFFICES; COLLATERAL

LOCATIONS; CORPORATE, LEGAL AND OTHER NAMES; IDENTIFICATION

NUMBERS

 

State of Organization

  

Delaware

  

Location of Chief Executive Office

  

4701 West Greenfield Avenue

     

Milwaukee, WI 53214

  

Principal Place of Business

  

4701 West Greenfield Avenue

     

Milwaukee, WI 53214

  

Other offices

  

None

  

Premises wherein Collateral (other than

  

4701 West Greenfield Avenue

  

Receivables) and Records concerning

  

Milwaukee, WI 53214

  

Borrower Collateral are stored

     

Premises wherein the Receivables are located

  

3001 West Canal Street

     

Milwaukee, WI 53208

  

Fictitious Names or Tradenames

  

None

  

FEIN

     

 

Amended and Restated Receivables Funding and Administration Agreement



--------------------------------------------------------------------------------

SCHEDULE 4.01(i)

to

FUNDING AGREEMENT

TAX MATTERS/BORROWER

None.

 

Amended and Restated Receivables Funding and Administration Agreement



--------------------------------------------------------------------------------

SCHEDULE 4.01(q)

to

FUNDING AGREEMENT

DEPOSIT AND DISBURSEMENT ACCOUNTS

 

Account Name

  

Bank Name

  

Address

   Phone Number   

Account
Number

  

Purpose

Rexnord

Funding LLC

  

M&I

Marshall & Isley Bank

   770 North Water St., Milwaukee, WI 53202    414-765-7846       Concentration
Account

Rexnord

Funding LLC

  

M&I

Marshall & Isley Bank

   770 North Water St., Milwaukee, WI 53202    414-765-7846       Borrower
Account

Rexnord

Industries LLC

   JPMChase    JPM Chase, 1 Chase Plaza, Chicago, IL 60670    888-434-3030      
Lockbox Account

Rexnord

Industries LLC

   Mellon Bank    Mellon Client Service Center, Attn: Document Control Group
Manager, 500 Ross St., Room 1380, Pittsburgh, PA 15262-0001    412-234-4172   
   Lockbox Account

Rexnord

Industries LLC

   Mellon Bank    Mellon Client Service Center, Attn: Document Control Group
Manager, 500 Ross St., Room 1380, Pittsburgh, PA 15262-0001    412-234-4172   
   Lockbox Account

Rexnord

Industries LLC

   Mellon Bank    Mellon Client Service Center, Attn: Document Control Group
Manager, 500 Ross St., Room 1380, Pittsburgh, PA 15262-0001    412-234-4172   
   Lockbox Account

Rexnord

Industries LLC

   Mellon Bank    Mellon Client Service Center, Attn: Document Control Group
Manager, 500 Ross St., Room 1380, Pittsburgh, PA 15262-0001    414-234-4172   
   Lockbox Account

 

Amended and Restated Receivables Funding and Administration Agreement



--------------------------------------------------------------------------------

SCHEDULE 5.03(b)

to

FUNDING AGREEMENT

EXISTING LIENS

None.

 

Amended and Restated Receivables Funding and Administration Agreement



--------------------------------------------------------------------------------

ANNEX 5.02(a)

to

FUNDING AGREEMENT

REPORTING REQUIREMENTS OF THE BORROWER

The Borrower shall furnish, or cause to be furnished, to each Lender and the
Administrative Agent:

 

 

(a)

Reporting.

(i) Monthly Report. As soon as available, and in any event no later than 11:00
a.m. (New York time) on the fifteenth day of each calendar month, a monthly
report (a “Monthly Report”) in the form attached hereto prepared by the Borrower
as of the last day of the previous calendar month, together with an unaudited
monthly balance sheet of the Borrower certified by an officer of the Borrower.
It is hereby understood and agreed that the Borrower shall be required to
deliver a Monthly Report pursuant to the terms of this subsection (a)(i)
notwithstanding that the Borrower may also be required to deliver Daily Reports
as hereinafter described.

(ii) Daily Report. If (A) an Event of Termination has occurred and is continuing
or (B) the Borrower has elected to deliver reports on a daily basis hereunder,
no later than 10:00 a.m. (New York time) on the Business Day immediately
following the date on which the daily reporting obligation arose, a daily report
(a “Daily Report”) in the form attached hereto, prepared by the Borrower as of
the close of business on the immediately preceding Business Day. The Borrower
shall be required to deliver a Daily Report by no later than 10:00 a.m. (New
York time) on each Business Day thereafter (each Daily Report relating to the
immediately preceding Business Day).

Notwithstanding anything in the Funding Agreement to the contrary, categories of
Ineligible Receivables with Outstanding Balances of $50,000 or less for six
consecutive monthly periods will not be required to be calculated by the
Servicer on a monthly basis but instead would be addressed for purposes of
determining availability based on a reserve sized by the Agent in its reasonable
discretion. The amount of each such category of Ineligible Receivable would be
required to be determined in connection with semi-annual audits of the
Receivables and would be required to be determined on a monthly basis only if
the outstanding balances are $100,000 or higher as of any date of determination.

(b) Annual Audited Financials. As soon as available, and in any event within
ninety (90) days after the end of each fiscal year, a copy of (1) the audited
consolidated financial statements for such year for each of the Member and its
Subsidiaries, certified in each case without qualification in a manner
satisfactory to the Administrative Agent by nationally recognized independent
public accountants acceptable to the Administrative Agent, with such financial
statements being prepared in accordance with GAAP applied consistently
throughout

 

Amended and Restated Receivables Funding and Administration Agreement



--------------------------------------------------------------------------------

the period involved (except as approved by such accountants and disclosed
therein) and (2) the unaudited consolidating financial statements for the
Borrower and its Subsidiaries. Such financial information shall be accompanied
by the certification of the Chief Financial Officer of the Member that (A) such
financial information presents fairly in accordance with GAAP the financial
position and results of operations of the Member and its Subsidiaries on a
consolidated and consolidating basis, in each case as at the end of such year
and for the period then ended and (B) any other information presented is true,
correct and complete in all material respects and that there was no Incipient
Termination Event or Termination Event in existence as of such time or, if an
Incipient Termination Event or Termination Event shall have occurred and be
continuing, describing the nature thereof and all efforts undertaken to cure
such Incipient Termination Event or Termination Event (it being understood that
the delivery by the Borrower of annual reports on Form 10-K of the Member and
its consolidated subsidiaries shall satisfy the requirements of this clause
(b) to the extent such annual reports include the information specified herein).

(c) Quarterly Financials. As soon as available, and in any event within
forty-five (45) days after the end of each fiscal quarter (other than the last
quarter of such fiscal year), financial information regarding each of the Member
and its Subsidiaries, consisting of consolidated unaudited balance sheets as of
the close of such fiscal quarter and the related statements of income and cash
flows for that portion of the fiscal year ending as of the close of such fiscal
quarter, all prepared in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes (it being understood that the delivery
by the Borrower of quarterly reports on Form 10-Q of the Member and its
consolidated subsidiaries shall satisfy the requirements of this clause).

(d) Budgets. Within ninety (90) days after the beginning of each fiscal year, a
reasonably detailed consolidated quarterly budget for such fiscal year
(including a projected consolidated balance sheet of the Member and its
Subsidiaries as of the end of the following fiscal year, and the related
consolidated statements of projected case flow and projected income), including
a description of underlying assumptions with respect thereto (collectively, the
“Budget”), which Budget shall in each case be accompanied by the statement of a
the Chief Financial Officer of the Member to the effect that the Budget is based
on assumptions believed to be reasonable as of the date thereof.

(e) [RESERVED.]

(f) Default Notices. As soon as practicable, and in any event within five
Business Days after an Authorized Officer of the Borrower has actual knowledge
of the existence thereof, telephonic or telecopied notice of each of the
following events, in each case specifying the nature and anticipated effect
thereof and what action, if any, the Borrower proposes to take with respect
thereto, which notice, if given telephonically, shall be promptly confirmed in
writing on the next Business Day:

(i) any Incipient Termination Event or Termination Event;

 

Amended and Restated Receivables Funding and Administration Agreement

Annex 5.02(a)

Page-2



--------------------------------------------------------------------------------

(ii) any Adverse Claim made or asserted against any of the Borrower Collateral
of which it becomes aware;

(iii) the occurrence of any event that would have a material adverse effect on
the aggregate value of the Borrower Collateral or on the assignments and Liens
granted by the Borrower pursuant to the Funding Agreement;

(iv) the occurrence of any event of the type described in Sections 4.02(h)(i),
(ii) or (iii) of the Sale Agreement involving any Obligor obligated under
Transferred Receivables with an aggregate Outstanding Balance at such time of
$500,000 or more;

(v) the commencement of a case or proceeding by or against the Borrower, the
Parent, the Servicer, the Member, any Originator, any other Subsidiary of the
Servicer or any Originator or any Obligor seeking a decree or order in respect
of the Borrower, the Parent, the Servicer, the Member, any Originator, any other
Subsidiary of the Servicer or any Originator or any Obligor (A) under the
Bankruptcy Code or any other applicable federal, state or foreign bankruptcy or
other similar law, (B) appointing a custodian, receiver, liquidator, assignee,
trustee or sequestrator (or similar official) for the Borrower, the Parent, the
Servicer, the Member any Originator, any other Subsidiary of the Servicer or any
Originator or any Obligor or for any substantial part of its respective assets,
or (C) ordering the winding up or liquidation of the affairs of the Borrower,
the Parent, the Servicer, the Member, any Originator, any other Subsidiary of
the Servicer or any Originator or any Obligor;

(vi) the receipt of notice that (A) the Borrower, the Parent, the Servicer, the
Member, any Originator, any other Subsidiary of the Servicer or any Originator
or any Obligor is being placed under regulatory supervision, (B) any license,
permit, charter, registration or approval necessary for the conduct of the
business of the Borrower, the Parent, the Servicer, the Member, any Originator,
any other Subsidiary of the Servicer or any Originator or any Obligor is to be,
or may be, suspended or revoked, or (C) the Borrower, the Parent, the Servicer,
the Member, any Originator, any other Subsidiary of the Servicer or any
Originator or any Obligor is to cease and desist any practice, procedure or
policy employed by it in the conduct of its business if such cessation could
reasonably be expected to have a Material Adverse Effect; or

(vii) any other event, circumstance or condition that has had or could
reasonably be expected to have a Material Adverse Effect.

(g) ERISA Notices. Promptly after the filing or receiving thereof, copies of all
reports and notices that the Borrower, the Parent, the Servicer, the Member, any
Originator, any other Subsidiary of the Servicer or any Originator files under
ERISA with the Internal Revenue Services or the PBGC or the U.S. Department of
Labor or that the Borrower, the Parent,

 

Amended and Restated Receivables Funding and Administration Agreement

Annex 5.02(a)

Page-3



--------------------------------------------------------------------------------

the Servicer, the Member, any Originator, any other Subsidiary of the Servicer
or any Originator or any of its other Subsidiaries receives from any of the
foregoing or from any multiemployer plan (within the meaning of
Section 4001(a)(3) of ERISA) to which the Borrower, the Parent, the Servicer,
the Member, any Originator, any other Subsidiary of the Servicer or any
Originator is or was, within the preceding five years, a contributing employer,
in each case in respect of any accumulated funding deficiency under ERISA, any
“Reportable Event” under ERISA, or any assessment of withdrawal liability under
ERISA or ay other event or condition which could, in the aggregate, result in
the imposition of liability on the Borrower, the Parent, the Servicer, the
Member, any Originator, any other Subsidiary of the Servicer or any Originator
in excess of $1,000,000.

(h) Litigation. Promptly upon learning thereof, written notice of any Litigation
affecting the Borrower, the Transferred Receivables or the Borrower Collateral,
whether or not fully covered by insurance, and regardless of the subject matter
thereof that (i) seeks damages in excess of $1,000,000, (ii) seeks injunctive
relief, (iii) is asserted or instituted against any Plan, its fiduciaries (in
their capacity as a fiduciary of any such Plan) or its assets or against the
Borrower or any ERISA Affiliate of the Borrower in connection with any Plan,
(iv) alleges criminal misconduct by the Borrower or (v) would, if determined
adversely, have a Material Adverse Effect.

(i) Other Documents. Such other financial and other information respecting the
Transferred Receivables, the Contracts therefor or the condition or operations,
financial or otherwise, of the Borrower, the Member, any Originator, the Parent,
or any of its other Subsidiaries as any Lender or Administrative Agent shall,
from time to time, reasonably request.

 

Amended and Restated Receivables Funding and Administration Agreement

Annex 5.02(a)

Page-4



--------------------------------------------------------------------------------

Form of Monthly Report

[Attached]

 

Amended and Restated Receivables Funding and Administration Agreement

Annex 5.02(a)

Page-5



--------------------------------------------------------------------------------

Form of Daily Report

[Attached]

 

Amended and Restated Receivables Funding and Administration Agreement

Annex 5.02(a)

Page-6



--------------------------------------------------------------------------------

ANNEX W

ADMINISTRATIVE AGENT’S ACCOUNT/

LENDERS’ ACCOUNTS

 

Deutsche Bank Trust Company Americas

90 Hudson Street, 5th Floor

Jersey City, NJ 07302

 

ABA#

Account Name:

Account #

Reference:

 

Amended and Restated Receivables Funding and Administration Agreement

Annex W



--------------------------------------------------------------------------------

ANNEX X

to

RECEIVABLES SALE AND SERVICING AGREEMENT

dated as of

September 26, 2007

and

AMENDED AND RESTATED RECEIVABLES FUNDING AND ADMINISTRATION

AGREEMENT

dated as of

May 20, 2011

Definitions and Interpretation

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X



--------------------------------------------------------------------------------

SECTION 1. Definitions and Conventions. Capitalized terms used in the Sale
Agreement (as defined below) and the Funding Agreement (as defined below) shall
have (unless otherwise provided elsewhere therein) the following respective
meanings:

“Account” shall mean any of the Concentration Account, the Borrower Account or
the Collection Accounts.

“Account Agreement” shall mean any of the Borrower Account Agreement, the
Concentration Account Agreement or the Collection Account Agreements.

“Additional Amounts” shall mean any amounts payable to any Affected Party under
Sections 2.09 of the Funding Agreement.

“Additional Costs” shall have the meaning assigned to it in Section 2.09(b) of
the Funding Agreement.

“Adequate Security” means cash or deposit account balances pledged pursuant to
documentation in form and substance satisfactory to the Swing Line Lender or
deposited with the Administrative Agent or a Lien provided by the Borrower or a
Non-Funding Lender, in each case, for the benefit of the Swing Line Lender with
respect to the Pro Rata Share of the applicable Swing Line Advance of such
Non-Funding Lender, which the Swing Line Lender deems sufficient in its sole
discretion.

“Administrative Agent” shall have the meaning set forth in the Preamble of the
Funding Agreement.

“Advance” shall mean any Revolving Credit Advance or Swing Line Advance, as the
context may require.

“Advance Date” shall mean each day on which any Advance is made.

“Adverse Claim” shall mean any claim of ownership or any Lien, other than any
ownership interest or Lien created under the Sale Agreement or the Funding
Agreement.

“Affected Party” shall mean each of the following Persons: each Lender, the
Administrative Agent, the Depositary, each Affiliate of the foregoing Persons,
and any SPV or participant with the rights of a Lender under Section 12.02(c) of
the Funding Agreement and their respective successors, transferees and permitted
assigns.

“Affiliate” shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, five percent (5%) or more of the Stock having
ordinary voting power in the election of directors of such Person, (b) each
Person that controls, is controlled by or is under common control with such
Person, or (c) each of such Person’s officers, directors, joint venturers and
partners. For the purposes of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise. Notwithstanding the foregoing, a Person
shall not be deemed to be an Affiliate of another Person solely because such
Persons are both portfolio companies owned directly or indirectly by Apollo Fund
VI, L.P. or any Affiliate(s) thereof.

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

1



--------------------------------------------------------------------------------

“Agent Account” shall mean account number 50279513 with the Depositary in the
name of the Administrative Agent.

“Aggregate Commitment” shall mean as to all Lenders, the aggregate commitment of
all Lenders to make Advances, which aggregate commitment shall be One Hundred
Million Dollars ($100,000,000) on the Restatement Effective Date, as such amount
may be increased or decreased from time to time in accordance with the Funding
Agreement.

“Appendices” shall mean, with respect to any Related Document, all exhibits,
schedules, annexes and other attachments thereto, or expressly identified
thereto.

“Applicable Index Rate Margin” shall have the meaning assigned to it in the Fee
Letter.

“Applicable Margin” shall have the meaning assigned to it in the Fee Letter.

“Application for Documentary Letter of Credit” shall mean an application for a
documentary letter of credit in substantially the form attached to the Funding
Agreement as Exhibit B-2.

“Application for Standby Letter of Credit or Direct-Pay Letter of Credit” shall
mean an application for a standby letter of credit or a direct-pay letter of
credit in substantially the form attached to the Funding Agreement as Exhibit
B-1.

“Assignment Agreement” shall mean an assignment agreement in the form of Exhibit
12.02 attached to the Funding Agreement.

“Authorized Officer” shall mean, with respect to any corporation or limited
liability company, the Chairman or Vice-Chairman of the Board, the President,
any Vice President, the General Counsel, the Secretary, the Treasurer, the
Controller, any Assistant Secretary, any Assistant Treasurer, any manager or
managing member and each other officer of such corporation or limited liability
company specifically authorized to sign agreements, instruments or other
documents on behalf of such corporation or limited liability company in
connection with the transactions contemplated by the Sale Agreement, the Funding
Agreement and the other Related Documents.

“Bank” shall mean any of the Collection Account Banks, the Concentration Account
Bank or the Borrower Account Bank.

“Bankruptcy Code” shall mean the provisions of title 11 of the United States
Code, 11 U.S.C. § § 101 et seq.

“Billed Amount” shall mean, with respect to any Receivable, the amount billed on
the Billing Date to the Obligor thereunder.

“Billing Date” shall mean, with respect to any Receivable, the date on which the
invoice with respect thereto was generated.

“BK Obligor” shall mean an Obligor that is (i) unable to make payment of its
obligations when due, (ii) a debtor in a voluntary or involuntary bankruptcy
proceeding, or (iii) the subject of a comparable receivership or insolvency
proceeding, unless, in the case of a bankruptcy proceeding in clause (ii) or
(iii), the applicable Originator has been designated as a “critical vendor” and
such Obligor has obtained (x) in the case of any Receivable originated
pre-petition, a final court order approving the payment of the pre-petition
claims of such Originator on an

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

2



--------------------------------------------------------------------------------

administrative priority basis or (y) in the case of any Receivable originated
post-petition, (A) a final court order approving the payment of the
post-petition claims of such Originator on an administrative priority basis and
(B) a debtor-in-possession financing facility that management of the applicable
Originator reasonably believes will be available to pay the Receivables owing by
such Obligor, and, in any such case, such Obligor has agreed post-petition to
pay the Receivables owing by such Obligor on a current basis in accordance with
their terms.

“Borrower” shall have the meaning assigned to it in the preamble to the Funding
Agreement.

“Borrower Account” shall mean that certain account maintained by the Borrower at
the Borrower Account Bank, which account shall be subject to a Borrower Account
Agreement.

“Borrower Account Agreement” shall mean any agreement among an Originator, the
Borrower, the Administrative Agent, and the Borrower Account Bank with respect
to the Borrower Account that provides, among other things, that (a) all items of
payment deposited in the Borrower Account are held by the Borrower Account Bank
as custodian for the Administrative Agent, (b) the Borrower Account Bank has no
rights of setoff or recoupment or any other claim against the Borrower Account,
as the case may be, other than for payment of its service fees and other charges
directly related to the administration of the Borrower Account and for returned
checks or other items of payment and (c) after notice from the Administrative
Agent to the Borrower Account Bank, the Borrower Account Bank agrees to forward
all Collections received in the Borrower Account to the Agent Account within one
Business Day of receipt, and is otherwise in form and substance acceptable to
the Administrative Agent.

“Borrower Account Bank” shall mean the bank or other financial institution at
which the Borrower Account is maintained, which shall initially be M&I
Marshall & Ilsley Bank.

“Borrower Account Collateral” shall have the meaning assigned to it in
Section 7.01(c) of the Funding Agreement.

“Borrower Assigned Agreements” shall have the meaning assigned to it in
Section 7.01(b) of the Funding Agreement.

“Borrower Collateral” shall have the meaning assigned to it in Section 7.01 of
the Funding Agreement.

“Borrower Obligations” shall mean all loans, advances, debts, liabilities,
indemnities and obligations for the performance of covenants, tasks or duties or
for payment of monetary amounts (whether or not such performance is then
required or contingent, or such amounts are liquidated or determinable) owing by
the Borrower to any Secured Party under the Funding Agreement, any other Related
Document and any document or instrument delivered pursuant thereto, and all
amendments, extensions or renewals thereof, and all covenants and duties
regarding such amounts, of any kind or nature, present or future, whether or not
evidenced by any note, agreement or other instrument, arising thereunder,
including the Outstanding Principal Amount, interest, Unused Commitment Fees,
amounts payable in respect of Funding Excess, Successor Servicing Fees and
Expenses, Additional Amounts, Additional Costs and Indemnified Amounts. This
term includes all principal, interest (including all interest that accrues after
the commencement of any case or proceeding by or against the Borrower in
bankruptcy, whether or not allowed in such case or proceeding), fees, charges,
expenses, attorneys’ fees and any other

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

3



--------------------------------------------------------------------------------

sum chargeable to the Borrower under any of the foregoing, whether now existing
or hereafter arising, voluntary or involuntary, whether or not jointly owed with
others, direct or indirect, absolute or contingent, liquidated or unliquidated,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations that
are paid to the extent all or any portion of such payment is avoided or
recovered directly or indirectly from any Secured Party or any assignee of any
Secured Party as a preference, fraudulent transfer or otherwise.

“Borrowing” shall mean (i) the Revolving Credit Advances of the Lenders (other
than the Swing Line Lender) made pursuant to the Funding Agreement, and
(ii) each Swing Line Advance made by the Swing Line Lender pursuant to the
Funding Agreement.

“Borrowing Base” shall mean, as of any date of determination, an amount equal to
the lesser of:

(i) the Aggregate Commitment,

and

(ii) an amount equal to the positive difference, if any, of:

(a) the product of (1) the Net Receivables Balance multiplied by (2) the Dynamic
Advance Rate

minus

(b) such other advance rates, standards of eligibility and reserves as the
Administrative Agent may determine from time to time upon reasonable prior
written notice to the Borrower thereof;

in each case as disclosed in the most recently submitted Borrowing Request,
Daily Report or Monthly Report or as otherwise determined by the Administrative
Agent based on Borrower Collateral information available to it, including any
information obtained from any audit or from any other reports with respect to
the Borrower Collateral, which determination shall be final, binding and
conclusive on all parties to the Funding Agreement (absent manifest error).

Notwithstanding anything herein to the contrary, it is understood and agreed
that the “annual returns reserve” and the “accrued discount reserve” implemented
for purposes of determining availability under the Existing Receivables Funding
and Administration Agreement shall not reduce the Borrowing Base from and after
the Restatement Effective Date (it being understood that all other eligibility
criteria and reserves shall be applicable to the Receivables that were subject
to the “annual returns reserve” and the “accrued discount reserve” calculated in
connection with the Existing Receivables Funding and Administration Agreement).

“Borrowing Base Certificate” shall have the meaning assigned to it in
Section 5.02(b) of the Funding Agreement.

“Borrowing Request” shall have the meaning assigned to it in Section 2.03(a) of
the Funding Agreement.

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York or,
with respect to any remittances to be made by any Collection Account Bank or the
Concentration Account Bank to

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

4



--------------------------------------------------------------------------------

any related Account, in the jurisdiction(s) in which the Accounts maintained by
such Banks are located.

“Buyer” shall have the meaning assigned to it in the preamble to the Sale
Agreement.

“Buyer Available Amounts” shall have the meaning assigned to it in Section 6.15
of the Sale Agreement.

“Buyer Indemnified Person” shall have the meaning assigned to it in Section 5.01
of the Sale Agreement.

“Capital Lease” shall mean, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.

“Capital Lease Obligation” shall mean, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

“Cash Collateral Account” shall have the meaning assigned to it in
Section 2.11(c)(i) of the Funding Agreement.

“Cash Equivalents” shall have the meaning assigned to it in Section 2.11(c)(i)
of the Funding Agreement.

A “Change in Control” shall be deemed to occur if:

(a) at any time, (i) Holdings shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of the Member and Rexnord, (ii) a majority of the seats (other than vacant
seats) on the board of directors of Holdings shall at any time be occupied by
persons who were neither (A) nominated by the board of directors of Holdings or
a Permitted Holder, (B) appointed by directors so nominated nor (C) appointed by
a Permitted Holder or (iii) a “change of control” (or similar event) shall occur
under the Senior Unsecured Notes Indenture (as defined in the Credit Agreement
as in effect as of the date hereof), Senior Subordinated Notes Indenture (as
defined in the Credit Agreement as in effect as of the date hereof), any
Permitted Ratio Debt (as defined in the Credit Agreement) or any Permitted
Refinancing Indebtedness (as defined in the Credit Agreement as in effect as of
the date hereof) in respect of any of the foregoing or any Disqualified Stock
(as defined in the Credit Agreement as in effect as of the date hereof);

(b) at any time prior to a Qualified IPO, any combination of Permitted Holders
shall fail to own beneficially (within the meaning of Rule 13d-5 of the
Securities Exchange Act as in effect on the Restatement Effective Date),
directly or indirectly, in the aggregate Equity Interests representing at least
a majority of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Holdings;

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

5



--------------------------------------------------------------------------------

(c) at any time after a Qualified IPO, any person or “group” (within the meaning
of Rules 13d-3 and 13d-5 under the Securities Exchange Act as in effect on the
Restatement Effective Date), other than any combination of the Permitted Holders
or any “group” including any Permitted Holders, shall have acquired beneficial
ownership of 35% or more on a fully diluted basis of the voting interest in
Holdings’ Equity Interests and the Permitted Holders shall own, directly or
indirectly, less than such person or “group” on a fully diluted basis of the
voting interest in Holdings’ Equity Interests;

(d) Holdings shall cease to directly or indirectly own and control all of the
economic and voting rights associated with all of the outstanding Equity
Interests of any Originator or the Borrower;

(e) the Member shall cease to own directly or indirectly and control all of the
economic and voting rights associated with the outstanding Equity Interests of
the Borrower; or

(f) any Transaction Party has sold, transferred, conveyed, assigned or otherwise
disposed of all or substantially all of its assets (other than such a sale of
assets from one Originator to another Originator).

“Charges” shall mean (i) all federal, state, provincial, county, city,
municipal, local, foreign or other governmental taxes (including taxes owed to
the PBGC at the time due and payable); (ii) all levies, assessments, charges, or
claims of any governmental entity or any claims of statutory lienholders, the
nonpayment of which could give rise by operation of law to a Lien on Borrower
Collateral or any other property of the Borrower or any Originator and (iii) any
such taxes, levies, assessment, charges or claims which constitute a lien or
encumbrance on any property of the Borrower or any Originator.

“Closing Date” shall mean September 26, 2007.

“Collection Account” shall mean any deposit account established by or assigned
to the Borrower for the deposit of Collections pursuant to and in accordance
with Section 6.01(a) of the Funding Agreement.

“Collection Account Agreement” shall mean any agreement among an Originator, the
Borrower, the Administrative Agent, and a Collection Account Bank with respect
to a Lockbox and Collection Account that provides, among other things, that
(a) all items of payment deposited in such Lockbox and Collection Account are
held by such Collection Account Bank as custodian for the Administrative Agent,
(b) such Collection Account Bank has no rights of setoff or recoupment or any
other claim against such Collection Account, as the case may be, other than for
payment of its service fees and other charges directly related to the
administration of such Collection Account and for returned checks or other items
of payment and (c) such Collection Account Bank agrees to forward all
Collections received in such Collection Account to the Concentration Account
within one Business Day of receipt, and is otherwise in form and substance
acceptable to the Administrative Agent.

“Collection Account Bank” shall mean any bank or other financial institution at
which one or more Collection Accounts are maintained.

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

6



--------------------------------------------------------------------------------

“Collections” shall mean, with respect to any Receivable, all cash collections
and other proceeds of such Receivable (including late charges, fees and interest
arising thereon, and all recoveries with respect thereto that have been written
off as uncollectible) and any amounts required to be paid by an Originator
pursuant to Section 2.05 of the Sale Agreement.

“Commitment” shall mean as to any Lender (other than the Swing Line Lender), the
aggregate commitment of such Lender to make Revolving Credit Advances and to
incur Letter of Credit Obligations as set forth in the signature page to the
Funding Agreement or in the most recent Assignment Agreement executed by such
Lender, as such amount may be adjusted, if at all, from time to time in
accordance with the Funding Agreement.

“Commitment Reduction Notice” shall have the meaning assigned to it in
Section 2.02(a) of the Funding Agreement.

“Commitment Termination Date” shall mean the earliest of:

(i) the Final Advance Date;

(ii) the date that is 91 days prior to the maturity date (as may be amended) of
any of the Debt of the Parent or any of its Subsidiaries which is in an
aggregate principal amount equal to or in excess of $100,000,000;

(iii) the date so designated pursuant to Section 8.01 of the Funding Agreement;
and

(iv) the date of termination of the Aggregate Commitment specified in a notice
from the Borrower to the Lenders delivered pursuant to and in accordance with
Section 2.02(b) of the Funding Agreement.

“Commitment Termination Notice” shall have the meaning assigned to it in
Section 2.02(b) of the Funding Agreement.

“Concentration Account” shall mean that certain account maintained by the
Borrower at Concentration Account Bank, which account shall be subject to a
Concentration Account Agreement.

“Concentration Account Agreement” shall mean any agreement among an Originator,
the Borrower, the Administrative Agent, and the Concentration Account Bank with
respect to the Concentration Account that provides, among other things, that
(a) all items of payment deposited in the Concentration Account are held by the
Concentration Account Bank as custodian for the Administrative Agent, (b) the
Concentration Account Bank has no rights of setoff or recoupment or any other
claim against the Concentration Account, as the case may be, other than for
payment of its service fees and other charges directly related to the
administration of the Concentration Account and for returned checks or other
items of payment and (c) the Concentration Account Bank agrees to forward all
Collections received in the Concentration Account to the Borrower Account within
one Business Day of receipt, and is otherwise in form and substance acceptable
to the Administrative Agent.

“Concentration Account Bank” shall mean the bank or other financial institution
at which the Concentration Account is maintained, which shall initially be M&I
Marshall & Ilsley Bank.

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

7



--------------------------------------------------------------------------------

“Concentration Percentage” shall mean, with respect to an Obligor or a group of
Obligors as of any date of determination, the General Concentration Percentage
or, if applicable, the Special Concentration Percentage for such Obligor or
group of Obligors at such date of determination.

“Contract” shall mean any agreement or invoice pursuant to, or under which, an
Obligor shall be obligated to make payments with respect to any Receivable.

“Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement, dated as of October 5, 2009, among the Member, Rexnord LLC, Chase
Acquisition I, Inc., the lenders from time to time party thereto and Credit
Suisse, Cayman Islands Branch, as Administrative Agent, and as in effect on the
Restatement Effective Date together with all amendments, restatements,
supplements or modifications thereto that are in effect on the Restatement
Effective Date or adopted from time to time thereafter to the extent not
prohibited under the Related Documents, and any refinancings, replacements or
refundings thereof that (a) are agreed to by the Administrative Agent and
Requisite Lenders or (b) (i) have terms and conditions that are not materially
less favorable (as determined by the Administrative Agent, in the exercise of
its reasonable credit judgment) to the Administrative Agent or any Lender than
the terms and conditions of the existing Credit Agreement and (ii) with respect
to which an intercreditor agreement having terms and conditions acceptable to
the Administrative Agent and the Lenders.

“Credit and Collection Policies” shall mean the written credit, collection,
customer relations and service policies of the Originators in effect on the
Closing Date and attached as Exhibit A to the Funding Agreement, as the same may
from time to time be amended, restated, supplemented or otherwise modified with
the prior written consent of the Administrative Agent.

“Daily Report” shall have the meaning assigned to it in paragraph (a) of
Annex 5.02(a) to the Funding Agreement.

“Debt” of any Person shall mean, without duplication, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services payment for which is deferred 90 days or more, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are not overdue by more than 90 days unless being contested in good faith,
(b) all reimbursement and other obligations with respect to letters of credit,
bankers’ acceptances and surety bonds, whether or not matured, (c) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations, (f) all obligations of such Person under
commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all liabilities of such Person under Title IV of ERISA, (i) all
Guaranteed Indebtedness of such Person, (j) all indebtedness referred to in
clauses (a) through (i) above secured by (or for which the holder of such
indebtedness has an

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

8



--------------------------------------------------------------------------------

existing right, contingent or otherwise, to be secured by) any Lien upon or in
property or other assets (including accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such indebtedness, (k) all “Indebtedness” as such term is defined in the
Credit Agreement, (l) all “Loans” and other obligations under the Credit
Agreement (which shall only be Debt of any Person who borrows or guarantees such
Debt), and (m) the Borrower Obligations.

“Default Rate” shall have the meaning assigned to it in Section 2.06(b) of the
Funding Agreement.

“Defaulted Receivable” shall mean any Receivable (a) with respect to which any
payment, or part thereof, remains unpaid for more than 90 days after its
Maturity Date, (b) with respect to which the Obligor thereunder is a BK Obligor
or (c) that otherwise has been or should be written off in accordance with the
Credit and Collection Policies.

“Defaulted Receivables Trigger Ratio” shall mean, as of the last day of any
Settlement Period, the ratio (expressed as a percentage) of:

(a) the sum of (without duplicating any amounts in clauses (i) and (ii) in
respect of any single Settlement Period) (i) the aggregate Outstanding Balances
of all Defaulted Receivables as of such day and as of the last day of each of
the two Settlement Periods ended immediately prior to such Settlement Period and
(ii) the Outstanding Balances of all Receivables written off during such
Settlement Period and during each of the two Settlement Periods ended
immediately prior to such Settlement Period (in each case, as of the date such
Transferred Receivables were written off),

to

(b) the sum of the aggregate Outstanding Balances of all Billed Receivables as
of such day and as of the last day of each of the two Settlement Periods ended
prior to such Settlement Period.

“Delinquency Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) of:

(a) the aggregate Outstanding Balance of all Receivables with respect to which
any payment, or part thereof, is between 60 and 90 days past due as of the last
day of the three Settlement Periods immediately preceding such date

to

(b) the aggregate Outstanding Balance of all Transferred Receivables as of the
last day of the three Settlement Periods immediately preceding such date.

“Depositary” shall have the meaning assigned to it in Section 6.01(c)(i) of the
Funding Agreement.

“Dilution Factors” shall mean, with respect to any Transferred Receivable, any
portion which (a) was reduced, canceled or written-off as a result of (i) any
credits, rebates, freight charges, cash discounts, volume discounts, cooperative
advertising expenses, royalty payments, warranties, cost of parts required to be
maintained by agreement (either express or implied),

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

9



--------------------------------------------------------------------------------

allowances for early payment, warehouse and other allowances, defective,
rejected, returned or repossessed merchandise or services, or any failure by any
Originator to deliver any merchandise or services or otherwise perform under the
underlying Contract or invoice, (ii) any change in or cancellation of any of the
terms of the underlying Contract or invoice or any cash discount, rebate,
retroactive price adjustment or any other adjustment by the applicable
Originator which reduces the amount payable by the Obligor on the related
Receivable except to the extent based on credit related reasons, or (iii) any
setoff in respect of any claim by the Obligor thereof (whether such claim arises
out of the same or a related transaction or an unrelated transaction) or (b) is
subject to any specific dispute, offset, counterclaim or defense whatsoever
(except discharge in bankruptcy of the Obligor thereof).

“Dilution Ratio” shall mean a ratio computed as of the last day of each
Settlement Period by dividing

(a) the aggregate Dilution Factors for all Transferred Receivables during such
Settlement Period,

by

(b) the aggregate Billed Amount of all Transferred Receivables originated during
the Settlement Period immediately preceding such Settlement Period (so that if
the Settlement Period referenced in (a) were the February Settlement Period, the
calendar month referenced in (b) would be the January Settlement Period).

“Dilution Reserve Rate” shall mean, as of any date of determination, a
percentage equal to the product of (i) 2 and (ii) the Dilution Reserve Ratio as
of the last day of such Settlement Period.

“Dilution Reserve Ratio” shall mean, as of any date of determination, the
highest Dilution Trigger Ratio occurring during the twelve most recent
Settlement Periods preceding such date.

“Dilution Trigger Ratio” shall mean, as of any date of determination, the
average of the Dilution Ratios for the three most recently ended Settlement
Periods.

“Dollars” or “$” shall mean lawful currency of the United States of America.

“Dynamic Advance Rate” shall mean, as of any date of determination, a percentage
equal to the lesser of:

(i) 85%; and

(ii) 100% minus the sum of (A) the Dilution Reserve Rate plus (B) the Loss
Reserve Rate.

“Election Notice” shall have the meaning assigned to it in Section 2.01(d) of
the Sale Agreement.

“Eligible Receivable” shall mean, as of any date of determination, a Transferred
Receivable:

(a) that is due and payable within 30 days of the Billing Date thereof and
(ii) with respect to which no payment or part thereof remains unpaid for more
than 60 days after its Maturity Date or more than 90 days after its Billing
Date;

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

10



--------------------------------------------------------------------------------

(b) that is not a liability of an Excluded Obligor or an Obligor with respect to
which more than 50% of the aggregate Outstanding Balance of all Receivables
owing by such Obligor are more than 60 days past due from the Maturity Date
thereof or more than 90 days past due from the Billing Date thereof;

(c) that is not a liability of an Obligor organized under the laws of any
jurisdiction outside of the United States of America (including the District of
Columbia but otherwise excluding its territories and possessions); provided,
that a Receivable otherwise satisfying the requirements of “Eligible Receivable”
but for this clause (c) may constitute an Eligible Receivable if (i) the
Outstanding Balance of such Receivable, when added to the Outstanding Balance of
all other Receivables then constituting Eligible Receivables by reason of clause
(i) of this proviso, does not exceed an amount equal to 5% of the Outstanding
Balance of all Eligible Receivables or (ii) (1) the Obligor is organized under
the laws of Canada and (2) if S&P’s rating of the foreign currency of Canada is
not “A” or higher, the Outstanding Balance of such Receivable, when added to the
Outstanding Balance of all other Receivables then constituting Eligible
Receivables by reason of clause (ii) of this proviso, does not exceed an amount
equal to 2% of the Outstanding Balance of all Eligible Receivables;

(d) that is denominated and payable in Dollars in the United States of America
and is not represented by a note or other negotiable instrument or by chattel
paper;

(e) that is not subject to any right of rescission, dispute, offset (including,
without limitation, as a result of customer promotional allowances, discounts,
rebates, or claims for damages), hold back defense, adverse claim or other claim
(with only the portion of any such Receivable subject to any such right of
rescission, dispute, offset (including, without limitation, as a result of
customer promotional allowances, discounts, rebates, or claims for damages),
hold back defense, adverse claim or other claim being considered an Ineligible
Receivable by virtue of this clause (e)), whether arising out of transactions
concerning the Contract therefor or otherwise;

(f) with respect to which the Obligor thereunder is not a BK Obligor;

(g) that is not an Unapproved Receivable;

(h) that does not represent “billed but not yet shipped” goods or merchandise,
partially performed or unperformed services, consigned goods or “sale or return”
goods and does not arise from a transaction for which any additional performance
by the Originator thereof, or acceptance by or other act of the Obligor
thereunder, including any required submission of documentation, remains to be
performed as a condition to any payments on such Receivable or the
enforceability of such Receivable under applicable law;

(i) as to which the representations and warranties of Sections 4.01(v)(ii)
through (iv) of the Sale Agreement are true and correct in all respects as of
the Transfer Date therefor;

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

11



--------------------------------------------------------------------------------

(j) that is not the liability of an Obligor that has any claim against or
affecting the Originator thereof or the property of such Originator which gives
rise to a right of set-off against such Receivable (with only that portion of
Receivables owing by such Obligor equal to the amount of such claim being an
Ineligible Receivable);

(k) that was originated in accordance with and satisfies in all material
respects all applicable requirements of the Credit and Collection Policies;

(l) that represents the genuine, legal, valid and binding obligation of the
Obligor thereunder enforceable by the holder thereof in accordance with its
terms;

(m) that is entitled to be paid pursuant to the terms of the Contract therefor
and has not been paid in full or been compromised, adjusted, extended, reduced,
satisfied, subordinated, rescinded or modified (except for adjustments to the
Outstanding Balance thereof to reflect Dilution Factors made in accordance with
the Credit and Collection Policies);

(n) that does not contravene any laws, rules or regulations applicable thereto
(including laws, rules and regulations relating to usury, consumer protection,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no party to the Contract therefor is in violation of any such law, rule or
regulation;

(o) with respect to which no proceedings or investigations are pending or
threatened before any Governmental Authority (i) asserting the invalidity of
such Receivable or the Contract therefor, (ii) asserting the bankruptcy or
insolvency of the Obligor thereunder; unless, in the case of a bankruptcy
proceeding, the applicable Originator has been designated as a “critical vendor”
and the Obligor thereunder has obtained (A) in the case of any Receivable
originated pre-petition, a final court order approving the payment of the
pre-petition claims of such Originator on an administrative priority basis or
(B) in the case of any Receivable originated post-petition, (1) a final court
order approving the payment of the post-petition claims of such Originator on an
administrative priority basis and (2) a debtor-in-possession financing facility
and management of the applicable Originator reasonably believes that such
financing will be available to pay the Receivables owing by such Obligor, and,
in any such case, such Obligor has agreed post-petition to pay the Receivables
owing by such Obligor on a current basis in accordance with its terms,
(iii) seeking payment of such Receivable or payment and performance of such
Contract or (iv) seeking any determination or ruling that could reasonably be
expected to materially and adversely affect the validity or enforceability of
such Receivable or such Contract;

(p) (i) that is an “account” or a “payment intangible” within the meaning of the
UCC (or any other applicable legislation) of the jurisdictions in which the each
of the Originators and the Borrower are “located” (within the meaning of Article
9 of the UCC) and (ii) under the terms of the related Contract, the right to
payment thereof may be freely assigned, including as a result of compliance with
applicable law (or with respect

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

12



--------------------------------------------------------------------------------

to which, the prohibition on the assignment of rights to payment are made fully
ineffective under applicable law);

(q) that is payable solely and directly to an Originator and not to any other
Person (including any shipper of the merchandise or goods that gave rise to such
Receivable), except to the extent that payment thereof may be made to a Lockbox
or otherwise as directed pursuant to Article VI of the Funding Agreement;

(r) with respect to which all material consents, licenses, approvals or
authorizations of, or registrations with, any Governmental Authority required to
be obtained, effected or given in connection with the creation of such
Receivable or the Contract therefor have been duly obtained, effected or given
and are in full force and effect;

(s) that is created through the provision of merchandise, goods or services by
the Originator thereof in the ordinary course of its business;

(t) [reserved];

(u) that does not constitute a rebilled amount arising from a deduction taken by
an Obligor with respect to a previously arising Receivable;

(v) as to which the Borrower has a first priority perfected ownership interest
and in which the Administrative Agent has a first priority perfected security
interest, in each case not subject to any Lien, right, claim, security interest
or other interest of any other Person (other than, in the case of the Borrower,
the Lien of the Administrative Agent for the benefit of the Lenders);

(w) to the extent such Transferred Receivable represents sales tax, such portion
of such Receivable shall not be an Eligible Receivable;

(x) that does not represent the balance owed by an Obligor on a Receivable in
respect of which the Obligor has made partial payment;

(y) with respect to which no check, draft or other item of payment was
previously received that was returned unpaid or otherwise;

(z) that is not owing by an Obligor that is a Governmental Authority; provided,
that a Receivable otherwise satisfying the requirements of “Eligible Receivable”
but for this clause (z) may constitute an Eligible Receivable if the Outstanding
Balance of such Receivable, when added to the Outstanding Balance of all other
Receivables then constituting Eligible Receivables by reason of this proviso,
does not exceed an amount equal to 5% of the Outstanding Balance of all Eligible
Receivables; and

(aa) that complies with such other criteria and requirements as the
Administrative Agent in its reasonable credit judgment may from time to time
specify to

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

13



--------------------------------------------------------------------------------

the Borrower or the Originator thereof upon not less than one Business Day’s
prior written notice.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and any
regulations promulgated thereunder.

“ERISA Affiliate” shall mean, with respect to any Originator, any trade or
business (whether or not incorporated) that, together with such Originator, are
treated as a single employer within the meaning of Sections 414(b), (c), (m) or
(o) of the IRC.

“ERISA Event” shall mean, with respect to any Originator or any ERISA Affiliate,
the occurrence of one or more of the following events: (a) any event described
in Section 4043(c) of ERISA with respect to a Title IV Plan unless the 30-day
requirement with respect thereto has been waived pursuant to the regulations
under Section 4043 of ERISA; (b) the withdrawal of any Originator or ERISA
Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a plan
year in which it was a “substantial employer,” as defined in Section 4001(a)(2)
of ERISA; (c) the complete or partial withdrawal of any Originator or any ERISA
Affiliate from any Multiemployer Plan; (d) the filing of a notice of intent to
terminate a Title IV Plan or the treatment of a plan amendment as a termination
under Section 4041 of ERISA; (e) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any
Originator or ERISA Affiliate to make when due required contributions to a
Multiemployer Plan or Title IV Plan unless such failure is cured within 30 days;
(g) any other event or condition that might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 of
ERISA; or (i) the loss of a Qualified Plan’s qualification or tax exempt status.

“ESOP” shall mean a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.

“Event of Servicer Termination” shall have the meaning assigned to it in
Section 8.01 of the Sale Agreement.

“Excess Concentration Amount” shall mean, with respect to any Obligor of a
Receivable and as of any date of determination after giving effect to all
Eligible Receivables transferred on such date, the amount by which the
Outstanding Balance of Eligible Receivables owing by such Obligor exceeds
(i) the Concentration Percentage for such Obligor multiplied by (ii) the
Outstanding Balance of all Eligible Receivables on such date; provided, however,
that in the case

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

14



--------------------------------------------------------------------------------

of an Obligor which is an Affiliate of other Obligors, the Excess Concentration
Amount for such Obligor shall be calculated as if such Obligor and such one or
more affiliated Obligors were one Obligor.

“Excluded Obligor” shall mean any Obligor (a) that is an Affiliate of any
Originator, the Parent, the Member or the Borrower, or (b) that is designated as
an Excluded Obligor upon ten (10) Business Days’ prior written notice from the
Administrative Agent to the Borrower and the Servicer.

“Federal Funds Rate” shall mean, for any day, a floating rate equal to the
weighted average of the rates on overnight federal funds transactions among
members of the Federal Reserve System, as determined by the Administrative
Agent.

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.

“Fee Letter” shall mean that certain letter agreement dated the Restatement
Effective Date between the Borrower and the Administrative Agent.

“Fees” shall mean any and all fees payable to the Administrative Agent or any
Lender pursuant to the Funding Agreement or any other Related Document,
including, without limitation, the Unused Commitment Fee and the Letter of
Credit Fee.

“Final Advance Date” shall mean May 20, 2016, as such date may be extended with
the consent of the Borrower, the Lenders and the Administrative Agent.

“Fund” shall mean Apollo Management VI, L.P.

“Fund Affiliate” shall mean (i) each Affiliate of the Fund that is neither a
“portfolio company” (which means a company actively engaged in providing goods
or services to unaffiliated customers), whether or not controlled, nor a company
controlled by a “portfolio company” and (ii) any individual who is a partner or
employee of Apollo Management, L.P., Apollo Management IV, L.P. or Apollo
Management V, L.P.

“Funding Agreement” shall mean the Amended and Restated Receivables Funding and
Administration Agreement dated as of the Restatement Effective Date, by and
among the Borrower, the Lenders the Swing Line Lender and the Administrative
Agent.

“Funding Availability” shall mean, as of any date of determination, the amount,
if any, by which the Borrowing Base exceeds the Outstanding Principal Amount, as
of the end of the immediately preceding day.

“Funding Excess” shall mean, as of any date of determination, the extent to
which the Outstanding Principal Amount exceeds the Borrowing Base, in each case
as disclosed in the most recently submitted Borrowing Request, Daily Report or
Monthly Report or as otherwise determined by the Administrative Agent based on
Borrower Collateral information available to it, including any information
obtained from any audit or from any other reports with respect to the Borrower
Collateral, which determination shall be final, binding and conclusive on all
parties to the Funding Agreement (absent manifest error).

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

15



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time, consistently applied as such term is
further defined in Section 2(a) of this Annex X.

“GE Capital” shall mean General Electric Capital Corporation, a Delaware
corporation.

“General Concentration Percentage” shall mean at any time of determination with
respect to any Obligor, an amount equal to:

(i) if the long-term debt rating of such Obligor is rated both (x) BBB- or
better by S&P and (y) Baa3 or better by Moody’s, 15%;

(ii) if the long-term debt rating of such Obligor is rated by both S&P and
Moody’s but is rated either (x) below BBB-1 by S&P or (y) below Baa3 by Moody’s,
7.5%; or

(iii) if the long-term debt rating of such Obligor is not rated by either S&P or
Moody’s, 5%.

“General Trial Balance” shall mean, with respect to any Originator and as of any
date of determination, such Originator’s accounts receivable trial balance
(whether in the form of a computer printout, magnetic tape or diskette) as of
such date, listing Obligors and the Receivables owing by such Obligors as of
such date together with the aged Outstanding Balances of such Receivables, in
form and substance satisfactory to the Borrower and the Administrative Agent.

“Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof, and any agency, department or
other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

“Guaranteed Indebtedness” shall mean, as to any Person, any obligation of such
Person guaranteeing any indebtedness, lease, dividend, or other obligation
(“primary obligation”) of any other Person (the “primary obligor”) in any
manner, including any obligation or arrangement of such Person to (a) purchase
or repurchase any such primary obligation, (b) advance or supply funds (i) for
the purchase or payment of any such primary obligation or (ii) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet condition of the primary
obligor, (c) purchase property, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the
primary obligor to make payment of such primary obligation, or (d) indemnify the
owner of such primary obligation against loss in respect thereof. The amount of
any Guaranteed Indebtedness at any time shall be deemed to be the amount equal
to the lesser at such time of (x) the stated or determinable amount of the
primary obligation in respect of which such Guaranteed Indebtedness is incurred
and (y) the maximum amount for which such Person may be liable pursuant to the
terms of the instrument embodying such Guaranteed Indebtedness; or, if not
stated or determinable, the maximum reasonably anticipated liability (assuming
full performance) in respect thereof.

“Holdings” shall mean Chase Acquisition I, Inc., a Delaware corporation.

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

16



--------------------------------------------------------------------------------

“Immaterial Subsidiary” shall mean, as of any date of determination, any
Subsidiary (i) which, as of the end of the then most recently ended fiscal
quarter of the Parent for the period of four consecutive fiscal quarters then
ended, contributes less than three percent (3.0%) of “Consolidated Net Income”
(as defined in the Credit Agreement as of the date hereof) for such period, or
(ii) the consolidated total assets reflected on the balance sheet of such
Subsidiary as of the end of such fiscal quarter were less than three percent
(3.0%) of the Parent’s “Consolidated Total Assets” (as defined in the Credit
Agreement as of the date hereof) as of such date.

“Incipient Servicer Termination Event” shall mean any event that, with the
passage of time or notice or both, would, unless cured or waived, become an
Event of Servicer Termination.

“Incipient Termination Event” shall mean any event that, with the passage of
time or notice or both, would, unless cured or waived, become a Termination
Event.

“Increase Effective Date” shall have the meaning assigned to it in Section 2.12
of the Funding Agreement.

“Incremental Commitment Fee Percentage” shall have the meaning assigned to it in
the Fee Letter.

“Indemnified Amounts” shall mean, with respect to any Person, any and all suits,
actions, proceedings, claims, damages, losses, liabilities and reasonable
expenses (including, but not limited to, reasonable attorneys’ fees and
disbursements and other costs of investigation or defense, including those
incurred upon any appeal).

“Indemnified Person” shall have the meaning assigned to it in Section 10.01(a)
of the Funding Agreement.

“Indemnified Taxes” shall have the meaning assigned to it in Section 2.08(h) of
the Funding Agreement.

“Independent Director” shall mean a member of the Board of Directors of the
Borrower who (i) shall not have been at the time of such Person’s appointment or
at any time during the preceding five years, and shall not be as long as such
Person is a director of the Borrower, (A) a director, officer, employee,
partner, shareholder, member, manager or Affiliate of any of the following
Persons: Member, Servicer, Originator, Parent or any of their respective
Subsidiaries or Affiliates (collectively with the Borrower, the “Independent
Parties”), (B) a supplier to any of the Independent Parties or a director,
officer, employee, partner, shareholder, member, manager or affiliate of a
supplier, (C) a Person controlling or under common control with any partner,
shareholder, member, manager, Affiliate or supplier of any of the Independent
Parties, or (D) a member of the immediate family of any director, officer,
employee, partner, shareholder, member, manager, Affiliate or supplier of any of
the Independent Parties; (ii) has prior experience as an independent director
for a corporation or limited liability company whose charter documents required
the unanimous consent of all independent directors thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(iii) has at least three years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities.

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

17



--------------------------------------------------------------------------------

“Index Rate” shall mean, for any day, a floating rate equal to the highest rate
determined by the Administrative Agent equal to the Applicable Index Rate Margin
plus the greatest of:

(i) the Prime Rate;

(ii) the Federal Funds Rate plus 0.50% per annum;

and

(iii) the sum of:

(a) 1.50% per annum;

and

(b) (1) the offered rate for deposits in United States Dollars as of such date
for a three month period in United States Dollars which appears on Reuters
Screen LIBOR01 Page as of 11:00 a.m., London time, on the second full LIBOR
Business Day preceding such day; divided by (2) a number equal to 1.0 minus the
aggregate (but without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on the day which is two (2) LIBOR
Business Days to such day (including basic, supplemental, marginal and emergency
reserves under any regulations of the Board of Governors of the Federal Reserve
system or other governmental authority having jurisdiction with respect thereto,
as now and from time to time in effect) for Eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D of such Board) which
are required to be maintained by a member bank of the Federal Reserve System;
provided that in no event shall the Index Rate for any day be less than the
LIBOR Rate for the Settlement Period in which such day occurs.

“Index Rate Advance” shall mean an Advance or portion thereof bearing interest
by reference to the Index Rate.

“Ineligible Receivable” shall mean any Receivable (or portion thereof) which
fails to satisfy all of the requirements of an “Eligible Receivable” set forth
in the definition thereof.

“Interest Period” shall mean, any calendar month, commencing with the first
Business Day of such calendar month, and ending with the last day of such
calendar month (or if the last day of such calendar month is not a Business Day,
the next succeeding business day of the following calendar month).

“Investment Company Act” shall mean the provisions of the Investment Company Act
of 1940, 15 U.S.C. § § 80a et seq., and any regulations promulgated thereunder.

“Investments” shall mean, with respect to any Borrower Account Collateral, the
certificates, instruments, investment property or other investments in which
amounts constituting such collateral are invested from time to time.

“IRC” shall mean the Internal Revenue Code of 1986 and any regulations
promulgated thereunder.

“IRS” shall mean the Internal Revenue Service.

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

18



--------------------------------------------------------------------------------

“Lender” shall have the meaning assigned to it in the preamble of the Funding
Agreement. For the avoidance of doubt, unless the context otherwise requires,
the term “Lenders” includes the Swing Line Lender.

“Lender-Related Distress Event” means, with respect to any Lender, that the
following has occurred with respect to such Lender or with respect to any Person
that directly or indirectly controls such Lender (each a “Distressed Person”):
(i) a voluntary or involuntary case with respect to such Distressed Person under
the Bankruptcy Code or any similar bankruptcy laws of its jurisdiction of
formation; (ii) a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets; (iii) such Distressed Person is subject to a forced
liquidation, merger, sale or other change of control supported in whole or in
part by guaranties or other support (including, without limitation, the
nationalization or assumption of majority ownership or operating control by)
from the U.S. government or other Governmental Authority; or (iv) such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Distressed Person or its assets to be, insolvent,
bankrupt, or deficient in meeting any capital adequacy or liquidity standard of
any such Governmental Authority.

“L/C Guaranty” shall have the meaning assigned to it in Section 2.11(a)(i) of
the Funding Agreement.

“L/C Issuer” shall mean (i) GE Capital or a Subsidiary thereof, (ii) any Lender
or (iii) any other bank or legally authorized Person, in each case, selected by
the Borrower and acceptable to Administrative Agent in its sole discretion.

“L/C Note” shall have the meaning assigned to it in Section 2.01(c)(iii) of the
Sale Agreement.

“L/C Sublimit” shall mean $25,000,000, as the same may be reduced or increased
from time to time pursuant to the Funding Agreement.

“Letter of Credit Fee” shall have the meaning assigned to it in the Fee Letter.

“Letter of Credit Obligations” shall mean, as of any date of determination, an
amount equal to the sum of (i) the maximum aggregate amount available for
drawing as of such date under all outstanding Letters of Credit, plus (ii) the
aggregate amount of all draws as of such date under all outstanding Letters of
Credit which have not been reimbursed either by the Borrower or through the
making of Revolving Credit Advances pursuant to Section 2.11(b) of the Funding
Agreement.

“Letters of Credit” shall mean documentary, direct-pay or standby letters of
credit issued for the account of the Borrower by any L/C Issuer, and bankers’
acceptances issued by the Borrower, for which the Administrative Agent and the
Lenders have incurred Letter of Credit Obligations.

“LIBOR Business Day” shall mean a Business Day on which banks in the city of
London are generally open for interbank or foreign exchange transactions.

“LIBOR Rate” shall mean, for any Interest Period, a per annum rate of interest
determined by the Administrative Agent equal to the Applicable Margin plus:

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

19



--------------------------------------------------------------------------------

(a) the offered rate for deposits in United States Dollars for a three-month
period which appears on Reuters Screen LIBOR01 Page as of 11:00 a.m., London
time, on the second full LIBOR Business Day next preceding the first day of such
Interest Period; divided by

(b) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day which is two (2) LIBOR Business Days prior to the beginning of such Interest
Period (including basic, supplemental, marginal and emergency reserves under any
regulations of the Board of Governors of the Federal Reserve system or other
governmental authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of such Board) which are required to
be maintained by a member bank of the Federal Reserve System;

provided, that if (i) the introduction of or any change in any law or regulation
(or any change in the interpretation thereof) shall make it unlawful, or any
central bank or other Governmental Authority shall assert that it is unlawful,
for a Lender to agree to make or to make or to continue to fund or maintain any
Advances at the LIBOR Rate or (ii) a LIBOR Rate Disruption Event shall have
occurred, the LIBOR Rate shall in all such cases be equal to the Index Rate. For
the avoidance of doubt, except as provided in the immediately preceding proviso,
the LIBOR Rate determined for any calendar month shall remain fixed for such
calendar month.

If such interest rates shall cease to be available from Reuters News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be mutually acceptable to the Administrative Agent
and the Borrower.

“LIBOR Rate Advance” shall mean an Advance or portion thereof bearing interest
by reference to the LIBOR Rate.

“LIBOR Rate Disruption Event” shall mean, for any Lender, notification by such
Lender to the Borrower and the Administrative Agent of any of the following:
(i) determination by such Lender that it would be contrary to law or the
directive of any central bank or other governmental authority to obtain United
States dollars in the London interbank market to fund or maintain its Advances,
(ii) the inability of such Lender, by reason of circumstances affecting the
London interbank market generally, to obtain United States dollars in such
market to fund its Advances or (iii) a determination by such Lender that the
maintenance of its Advances will not adequately and fairly reflect the cost to
such Lender of funding such investment at such rate.

“Lien” shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the UCC or
comparable law of any jurisdiction).

“Litigation” shall mean, with respect to any Person, any action, claim, lawsuit,
demand, investigation or proceeding pending or overtly threatened in writing
against such Person before

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

20



--------------------------------------------------------------------------------

any court, board, commission, agency or instrumentality of any federal, state,
local or foreign government or of any agency or subdivision thereof or before
any arbitrator or panel of arbitrators.

“Lockbox” shall have the meaning assigned to it in Section 6.01(a)(ii) of the
Funding Agreement.

“Loss Reserve Rate” shall mean 5.00%.

“Management Group” means the group consisting of the directors, executive
officers and other management personnel of the Member, Rexnord and Holdings, as
the case may be, on the Restatement Effective Date together with (a) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Member, Rexnord or Holdings, as the case may
be, was approved by a vote of a majority of the directors of the Member, Rexnord
or Holdings, as the case may be, then still in office who were either directors
on the Restatement Effective Date or whose election or nomination was previously
so approved and (b) executive officers and other management personnel of the
Member, Rexnord or Holdings, as the case may be, hired at a time when the
directors on the Restatement Effective Date together with the directors so
approved constituted a majority of the directors of the Member, Rexnord or
Holdings, as the case may be.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities, operations, prospects or financial or other
condition of (i) any Originator or the Originators considered as a whole,
(ii) the Borrower, (iii) the Servicer or (iv) the Parent and its Subsidiaries
considered as a whole, (b) the ability of any Originator, the Borrower, the
Parent, the Member or the Servicer to perform any of its obligations under the
Related Documents in accordance with the terms thereof, (c) the validity or
enforceability of any Related Document or the rights and remedies of the
Borrower, the Lenders or the Administrative Agent under any Related Document,
(d) the federal income tax attributes of the sale, contribution or pledge of the
Transferred Receivables pursuant to any Related Document or (e) the Transferred
Receivables (or collectibility thereof), the Contracts therefor, the Borrower
Collateral (in each case, taken as a whole) or the ownership interests or Liens
of the Borrower or the Lenders or the Administrative Agent thereon or the
priority of such interests or Liens.

“Maturity Date” shall mean, with respect to any Receivable, the due date for
payment therefor specified in the Contract therefor, or, if no date is so
specified, 30 days from the Billing Date.

“Member” shall have the meaning assigned to it in the recitals to the Funding
Agreement; provided, that, solely for purposes of Annex 5.02(a) of the Funding
Agreement and any other provision of any Related Document providing for any
notice or reporting requirements, “Member” shall mean RBS Global, Inc. or any
Affiliate thereof that has publicly traded securities that has been designated
by RBS Global, Inc. as the “Member” for such purposes.

“Monthly Report” shall have the meaning assigned to it in paragraph (a) of Annex
5.02(a) to the Funding Agreement.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

21



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA with respect to which any Originator or ERISA
Affiliate is making, is obligated to make, or has made or been obligated to
make, contributions on behalf of participants who are or were employed by any of
them.

“Net Receivables Balance” shall mean, as of any date of determination, the
amount equal to:

(a) the Outstanding Balance of Eligible Receivables,

minus

(b) the Excess Concentration Amount;

in each case as disclosed in the most recently submitted Daily Report, Monthly
Report or Borrowing Request or as otherwise determined by the Administrative
Agent based on Borrower Collateral information available to it, including any
information obtained from any audit or from any other reports with respect to
the Borrower Collateral, which determination shall be final, binding and
conclusive on all parties to the Funding Agreement (absent manifest error).

“Net Worth” shall mean as of any date of determination, the excess, if any, of
(a) the aggregate Outstanding Balance of the Receivables at such time, over
(b) the sum of (i) the Outstanding Principal Amount at such time, plus (ii) the
aggregate outstanding principal balance of the Subordinated Loans (including any
Subordinated Loan proposed to be made on the date of determination).

“Non-Consenting Lender” shall have the meaning assigned to it in
Section 12.07(c) of the Funding Agreement.

“Non-Funding Lender” means any Lender: (a) that has failed for three or more
Business Days to fund any payments required to be made by it under this
Agreement, (b) that has given verbal or written notice to the Borrower or the
Administrative Agent or has otherwise publicly announced that such Lender
believes it will fail to fund all Advances and other payments required to be
funded by it under this Agreement as of any Settlement Date; (c) that has, for
three or more Business Days, failed to confirm in writing to the Administrative
Agent, in response to a written request of the Administrative Agent, that it
will comply with its funding obligations hereunder; (d) that has defaulted in
fulfilling its obligations (as a purchaser, lender, agent or letter of credit
issuer) under one or more other syndicated receivables purchaser, loan or credit
facilities or (e) with respect to which one or more Lender-Related Distress
Events has occurred.

“Non-Funding Lender Account” shall have the meaning assigned to it in
Section 2.13 of the Funding Agreement.

“Notes” shall mean, collectively, the Revolving Notes and the Swing Line Note.

“Obligor” shall mean, with respect to any Receivable, the Person primarily
obligated to make payments in respect thereof.

“Officer’s Certificate” shall mean, with respect to any Person, a certificate
signed by an Authorized Officer of such Person.

“Originator” shall mean any Person that is from time to time party to the Sale
Agreement as an “Originator”.

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

22



--------------------------------------------------------------------------------

“Originator Support Agreement” shall mean the Originator Support Agreement,
dated as of the Restatement Effective Date, made by the Member in favor of the
Borrower.

“Other Lender” shall have the meaning assigned to it in Section 2.03(e) of the
Funding Agreement.

“Outstanding Balance” shall mean, with respect to any Receivable, as of any date
of determination, the amount (which amount shall not be less than zero) equal to
(a) the Billed Amount thereof, minus (b) all Collections received from the
Obligor thereunder, minus (c) all discounts to, or any other modifications by,
the Originator, the Borrower or the Servicer that reduce such Billed Amount;
provided, that if the Administrative Agent or the Servicer makes a good faith
determination that all payments by such Obligor with respect to such Billed
Amount have been made, the Outstanding Balance shall be zero.

“Outstanding Principal Amount” shall mean, as of any date of determination, the
amount equal to (a) the aggregate Advances made by the Lenders under the Funding
Agreement on or before such date, plus (b) the aggregate Letter of Credit
Obligations on or before such date, minus (c) the aggregate amounts disbursed to
any Lender in reduction of the principal of such Advances pursuant to the
Funding Agreement on or before such date and not required to be returned as
preference payments or otherwise; provided, that references to the Outstanding
Principal Amount of any Lender shall mean an amount equal to (x) the aggregate
Advances made by such Lender pursuant to the Funding Agreement on or before such
date, minus (y) the aggregate amounts disbursed to such Lender in reduction of
the principal of such Advances pursuant to the Funding Agreement on or before
such date and not required to be returned as preference payments or otherwise.

“Parent” shall mean Rexnord Holdings, Inc., a Delaware corporation.

“Parent Group” shall mean the Parent and each of its Affiliates other than the
Borrower.

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

“Pension Plan” shall mean a Plan described in Section 3(2) of ERISA.

“Permitted Encumbrances” shall mean the following encumbrances: (a) Liens for
taxes or assessments or other governmental charges or levies not yet due and
payable; (b) pledges or deposits securing obligations under workmen’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation; (c) pledges or deposits securing bids, tenders,
government contracts, contracts (other than contracts for the payment of
money) or leases to which any Originator, the Borrower or the Servicer is a
party as lessee made in the ordinary course of business; (d) deposits securing
statutory obligations of any Originator, the Borrower or the Servicer;
(e) inchoate and unperfected workers’, mechanics’, suppliers’ or similar Liens
arising in the ordinary course of business; (f) carriers’, warehousemen’s or
other similar possessory Liens arising in the ordinary course of business;
(g) deposits securing, or in lieu of, surety, appeal or customs bonds in
proceedings to which any Originator, the Borrower or the Servicer is a party;
(h) any judgment Lien not constituting a Termination Event under Section 8.01(g)
of the Funding Agreement; (i) Liens existing on the Restatement Effective Date
and listed on Schedule 5.03(b) of the Funding Agreement; and (j) presently
existing or hereinafter created Liens in favor of the Buyer, the Secured Parties
or the Administrative Agent under the Funding Agreement and the Related
Documents.

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

23



--------------------------------------------------------------------------------

“Permitted Investments” shall mean any of the following:

(a) obligations of, or guaranteed as to the full and timely payment of principal
and interest by, the United States of America or obligations of any agency or
instrumentality thereof if such obligations are backed by the full faith and
credit of the United States of America, in each case with maturities of not more
than 90 days from the date acquired;

(b) repurchase agreements on obligations of the type specified in clause (a) of
this definition; provided, that the short-term debt obligations of the party
agreeing to repurchase are rated at least A-1 or the equivalent by S&P and P-1
or the equivalent by Moody’s;

(c) federal funds, certificates of deposit, time deposits and bankers’
acceptances of any depository institution or trust company incorporated under
the laws of the United States of America or any state, in each case with
original maturities of not more than 90 days or, in the case of bankers’
acceptances, original maturities of not more than 365 days; provided, that the
short-term obligations of such depository institution or trust company are rated
at least A-1 or the equivalent by S&P and P-1 or the equivalent by Moody’s;

(d) commercial paper of any corporation incorporated under the laws of the
United States of America or any state thereof with original maturities of not
more than 180 days that on the date of acquisition are rated at least A-1 or the
equivalent by S&P and P-1 or the equivalent by Moody’s; and

(e) securities of money market funds rated at least A-1 or the equivalent by S&P
and P-1 or the equivalent by Moody’s.

“Permitted Holder” shall mean each of (i) the Fund and the Fund Affiliates, and
(ii) the Management Group.

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, trust, association, corporation (including
a business trust), limited liability company, institution, public benefit
corporation, joint stock company, Governmental Authority or any other entity of
whatever nature.

“Plan” shall mean, at any time during the preceding five years, an “employee
benefit plan,” as defined in Section 3(3) of ERISA, that any Originator or ERISA
Affiliate maintains, contributes to or has an obligation to contribute to on
behalf of participants who are or were employed by any Originator or ERISA
Affiliate.

“Power of Attorney” shall have the meaning assigned to it in Section 9.05 of the
Sale Agreement or Section 9.03 of the Funding Agreement, as applicable.

“Prime Rate” means, as of any date, the rate last quoted by The Wall Street
Journal as the “Prime Rate” in the United States or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15
(519) (Selected Interest Rates) as the “bank prime loan” rate, or, if such rate
is no longer quoted therein, any similar rate quoted therein (as determined by
the

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

24



--------------------------------------------------------------------------------

Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).

“Pro Rata Share” shall mean with respect to all matters relating to any Lender
(other than the Swing Line Lender), the percentage obtained by dividing (i) the
Commitment of that Lender by (ii) the Aggregate Commitment, as such percentage
may be adjusted by assignments permitted pursuant to Section 12.02 of the
Funding Agreement; provided, however, if all of the Commitments are terminated
pursuant to the terms of the Funding Agreement, then “Pro Rata Share” shall mean
with respect to all matters relating to any Lender, the percentage obtained by
dividing (x) the sum of (A) such Lender’s Revolving Credit Advances, plus
(B) such Lender’s share of the obligations to purchase participations in Swing
Line Loans and refinance Swing Line Loans pursuant to Section 2.01(b)(iii) and
(iv) of the Funding Agreement, plus (C) such Lender’s share of the obligations
in respect of Letter of Credit Obligations under Section 2.11 of the Funding
Agreement, by (y) the aggregate Outstanding Principal Amount.

“Projections” shall mean the Member’s forecasted consolidated: (a) balance
sheets; (b) profit and loss statements; and (c) cash flow statements consistent
with the historical financial statements of the Member, together with
appropriate supporting details and a statement of underlying assumptions.

“Proposed Change” shall have the meaning assigned to it in Section 12.07(c) of
the Funding Agreement.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of Holdings (or any direct or indirect parent of Holdings) which
generates cash proceeds to the Member and Rexnord of at least $75.0 million.

“Qualified Plan” shall mean a Pension Plan that is intended to be tax-qualified
under Section 401(a) of the IRC.

“Ratios” shall mean, collectively, the Defaulted Receivables Trigger Ratio, the
Delinquency Ratio, the Dilution Ratio, the Dilution Reserve Ratio, the Dilution
Trigger Ratio and the Receivables Collection Turnover. For purposes of
calculating the Dynamic Advance Rate, the Sale Price, or whether any Termination
Event or Incipient Termination Event has occurred, each Ratio applicable at any
time shall be as calculated in the most recently submitted Monthly Report, or as
otherwise reasonably determined by the Administrative Agent based on Borrower
Collateral information available to it, including any information obtained from
any audit or from any other reports with respect to the Borrower Collateral,
which determination shall be final, binding and conclusive on all parties to the
Funding Agreement (absent manifest error).

“Receivable” shall mean, with respect to any Obligor:

(a) indebtedness of such Obligor (whether constituting an account, chattel
paper, document, instrument or general intangible (under which the Obligor’s
principal obligation is a monetary obligation) and whether or not earned by
performance) arising from the provision of merchandise, goods or services by an
Originator, or other Person approved by the Administrative Agent in its sole
discretion, to such Obligor, including the right to payment of any interest or
finance charges and other obligations of such Obligor with respect thereto;

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

25



--------------------------------------------------------------------------------

(b) all Liens and property subject thereto from time to time securing or
purporting to secure any such indebtedness of such Obligor;

(c) all guaranties, indemnities and warranties, insurance policies, financing
statements, supporting obligations and other agreements or arrangements of
whatever character from time to time supporting or securing payment of any such
indebtedness;

(d) all right, title and interest of any Originator or the Borrower in and to
any goods (including returned, repossessed or foreclosed goods) the sale of
which gave rise to a Receivable;

(e) all Collections with respect to any of the foregoing;

(f) all Records with respect to any of the foregoing; and

(g) all proceeds with respect to any of the foregoing.

“Receivables Assignment” shall have the meaning assigned to it in
Section 2.01(a) of the Sale Agreement.

“Receivables Collection Turnover” shall mean, as of any date of determination,
the amount (expressed in days) equal to:

(a) a fraction, (i) the numerator of which is equal to the aggregate Outstanding
Balance of Transferred Receivables on the first day of the three (3) Settlement
Periods immediately preceding such date and (ii) the denominator of which is
equal to aggregate Collections received during such three (3) Settlement Periods
with respect to all Transferred Receivables,

multiplied by

(b) the average number of days per period contained in such three (3) Settlement
Periods.

“Records” shall mean all Contracts and other documents, books, records and other
information (including customer lists, credit files, computer programs, tapes,
disks, data processing software and related property and rights) prepared and
maintained by any Originator, the Servicer, any Sub-Servicer or the Borrower
with respect to the Receivables and the Obligors thereunder and the Borrower
Collateral.

“Refunded Swing Line Loan” shall have the meaning assigned to it in
Section 2.01(b)(iii) of the Funding Agreement.

“Regulatory Change” shall mean any change in, or change in the administration or
interpretation of, after the Closing Date in any federal, state or foreign law,
regulation (including Regulation D of the Federal Reserve Board), pronouncement
by the Financial Accounting Standards Board or the adoption or making after such
date of any interpretation, directive or request under any federal, state or
foreign law or regulation (whether or not having the force of law) by any
Governmental Authority, the Financial Accounting Standards Board, or any central
bank or comparable agency, charged with the interpretation or administration
thereof that, in each case, is applicable to any Affected Party; provided, that,
for the avoidance of doubt, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any regulations, rules,

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

26



--------------------------------------------------------------------------------

guidelines or directives issued or promulgated thereunder or in connection
therewith shall each constitute a “Regulatory Change” occurring after the
Closing Date.

“Reimbursement Date” shall have the meaning assigned to it in
Section 2.11(c)(ii) of the Funding Agreement.

“Reimbursement Obligations” shall mean the sum of (i) all matured reimbursement
or repayment obligations of the Borrower to an L/C Issuer, the Administrative
Agent and the Lenders with respect to amounts drawn on a Letter of Credit,
whether pursuant to Section 2.11(c)(i) of the Funding Agreement or otherwise,
plus (ii) without duplication, all amounts payable by the Borrower to the
Administrative Agent in respect of amounts paid by the Administrative Agent to
an L/C Issuer in accordance with the terms of an L/C Guaranty, plus (iii) all
interest accrued with respect to the foregoing pursuant to Section 2.11(c)(ii)
of the Funding Agreement.

“Rejected Amount” shall have the meaning assigned to it in Section 4.04 of the
Sale Agreement.

“Related Documents” shall mean each Collection Account Agreement, the
Concentration Account Agreement, the Borrower Account Agreement, the Sale
Agreement, the Funding Agreement, the Revolving Notes, the Swing Line Note, each
Receivables Assignment, the Subordinated Notes, the Originator Support Agreement
and all other agreements, instruments, documents and certificates identified in
the Schedule of Documents and including all other pledges, powers of attorney,
consents, assignments, contracts, notices, and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Person, or any
employee of any Person, and delivered in connection with the Sale Agreement, the
Funding Agreement or the transactions contemplated thereby. Any reference in the
Sale Agreement, the Funding Agreement or any other Related Document to a Related
Document shall include all Appendices thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to such Related
Document as the same may be in effect at any and all times such reference
becomes operative.

“Repayment Notice” shall have the meaning assigned to it in Section 2.03(g) of
the Funding Agreement.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA.

“Required Capital Amount” shall mean $10,000,000.

“Requisite Lenders” shall mean (a) two or more Lenders having in the aggregate
more than fifty percent (50.0%) of the Aggregate Commitment, or (b) if the
Commitments have been terminated, two or more Lenders having in the aggregate
more than fifty percent (50.0%) of the aggregate Outstanding Principal Amount;
provided that if at any time there is only one Lender party to the Funding
Agreement, “Requisite Lenders” shall mean such Lender; provided, further, that
so long as any Lender is a Non-Funding Lender, the Commitments and Advances of
such Non-Funding Lender will not be taken into account in determining the
calculation of which Lenders constitute Requisite Lenders.

“Restatement Effective Date” shall have the meaning assigned to it in
Section 3.01 of the Funding Agreement.

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

27



--------------------------------------------------------------------------------

“Retiree Welfare Plan” shall mean, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.

“Revolving Credit Advance” shall have the meaning assigned to it in Section 2.01
of the Funding Agreement.

“Revolving Note” shall have the meaning assigned to it in Section 2.01(a)(ii) of
the Funding Agreement.

“Rexnord” shall mean Rexnord LLC, a Delaware limited liability company.

“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business or its successor.

“Sale” shall mean with respect to a sale of receivables under the Sale
Agreement, a sale of Receivables by an Originator to the Borrower in accordance
with the terms of the Sale Agreement.

“Sale Agreement” shall mean that certain Receivables Sale and Servicing
Agreement dated as of the Closing Date, by and among each Originator, Servicer
and the Borrower, as the Buyer thereunder.

“Sale Price” shall mean, with respect to any Sale of any Sold Receivable, a
price calculated by the Borrower and approved from time to time by the
Administrative Agent equal to:

(a) the Outstanding Balance of such Sold Receivable, minus

(b) a discount reflecting the expected costs to be incurred by the Borrower in
financing the purchase of the Sold Receivables until the Outstanding Balance of
such Sold Receivables is paid in full, minus

(c) a discount reflecting the portion of the Sold Receivables that is reasonably
expected by such Originator on the Transfer Date to become Defaulted Receivables
by reason of clause (b) of the definition thereof, minus

(d) a discount reflecting the portion of the Sold Receivables that is reasonably
expected by such Originator on the Transfer Date to be reduced on account of
Dilution Factors, minus

(e) amounts expected to be paid to the Servicer with respect to the servicing,
administration and collection of the Sold Receivables;

provided, that such calculations shall be determined based on the historical
experience of (y) such Originator, with respect to the calculations required in
each of clauses (c) and (d) above, and (z) the Borrower, with respect to the
calculations required in clauses (b) and (f) above.

“Sale Price Credit” shall have the meaning assigned to it in Section 2.05 of the
Sale Agreement.

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

28



--------------------------------------------------------------------------------

“Schedule of Documents” shall mean the schedule, including all appendices,
exhibits or schedules thereto, listing certain documents and information to be
delivered in connection with the Sale Agreement, the Funding Agreement and the
other Related Documents and the transactions contemplated thereunder,
substantially in the form attached as Annex Y to the Funding Agreement and the
Sale Agreement.

“Secured Parties” shall mean each of the Lenders, each L/C Issuer, the
Administrative Agent, each Indemnified Person and each other Affected Party.

“Securities Act” shall mean the provisions of the Securities Act of 1933, 15
U.S.C. Sections 77a et seq., and any regulations promulgated thereunder.

“Securities Exchange Act” shall mean the provisions of the Securities Exchange
Act of 1934, 15 U.S.C. Sections 78a et seq., and any regulations promulgated
thereunder.

“Servicer” shall have the meaning assigned to it in the Preamble to the Sale
Agreement.

“Servicer Termination Notice” shall mean any notice by the Administrative Agent
to the Servicer that (a) an Event of Servicer Termination has occurred and
(b) the Servicer’s appointment under the Funding Agreement has been terminated.

“Servicing Fee” shall mean, for any day within a Settlement Period, the amount
equal to (a) (i) the Servicing Fee Rate divided by (ii) 360, multiplied by
(b) the Outstanding Balance of Transferred Receivables on such day.

“Servicing Fee Rate” shall mean 1.00%.

“Servicing Officer” shall mean any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Transferred Receivables
and whose name appears on any Officer’s Certificate listing servicing officers
furnished to the Administrative Agent by the Servicer, as such certificate may
be amended from time to time.

“Servicing Records” shall mean all Records prepared and maintained by the
Servicer with respect to the Transferred Receivables and the Obligors
thereunder.

“Settlement Date” shall mean (i) the first Business Day of each calendar month
and (ii) any other Business Day designated as such by the Administrative Agent
in its sole discretion.

“Settlement Period” shall mean (a) solely for purposes of determining the
Ratios, (i) with respect to all Settlement Periods other than the final
Settlement Period, each calendar month, whether occurring before or after the
Closing Date, and (ii) with respect to the final Settlement Period, the period
ending on the Termination Date and beginning with the first day of the calendar
month in which the Termination Date occurs, and (b) for all other purposes,
(i) with respect to the initial Settlement Period, the period from and including
the Closing Date through and including the last day of the calendar month in
which the Closing Date occurs, (ii) with respect to the final Settlement Period,
the period ending on the Termination Date and beginning with the first day of
the calendar month in which the Termination Date occurs, and (iii) with respect
to all other Settlement Periods, each calendar month.

“Sold Receivable” shall have the meaning assigned to it in Section 2.01(b) of
the Sale Agreement.

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

29



--------------------------------------------------------------------------------

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its Debts as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur Debts or liabilities beyond such
Person’s ability to pay as such Debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
Litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Special Concentration Percentage” shall mean, with respect to any Obligor or
group of Obligors, as applicable, that percentage, if any, set forth in Annex Z
to the Funding Agreement with respect to such Obligor or groups of Obligors, or,
with respect to any such Obligor or any other Obligor, such other percentage as
the Administrative Agent may at any time and from time to time designate in its
sole discretion with respect to such Obligor in a written notification to the
Borrower and the Servicer.

“Specified Lender” hall have the meaning given such term in Section 2.01(b)(vi)
of the Funding Agreement.

“SPV” shall mean any special purpose funding vehicle which acquires any interest
in a Lender’s Advances under the Funding Agreement.

“Stock” shall mean all shares, options, warrants, member interests, general or
limited partnership interests or other equivalents (regardless of how
designated) of or in a corporation, limited liability company, partnership or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act).

“Stockholder” shall mean, with respect to any Person, each holder of Stock of
such Person.

“Subordinated Loan” shall have the meaning given such term in
Section 2.01(c)(ii) of the Sale Agreement.

“Subordinated Note” shall have the meaning given such term in
Section 2.01(c)(ii) of the Sale Agreement.

“Sub-Servicer” shall mean any Person with whom the Servicer enters into a
Sub-Servicing Agreement.

“Sub-Servicing Agreement” shall mean any written contract entered into between
the Servicer and any Sub-Servicer pursuant to and in accordance with
Section 7.01 of the Sale Agreement relating to the servicing, administration or
collection of the Transferred Receivables.

“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity (a) of which securities or other ownership interests having ordinary
voting power to elect a majority of

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

30



--------------------------------------------------------------------------------

the board of directors or other Persons performing similar functions are at the
time directly or indirectly owned by such Person or (b) that is directly or
indirectly controlled by such Person within the meaning of control under
Section 15 of the Securities Act.

“Successor Servicer” shall have the meaning assigned to it in Section 9.02 of
the Sale Agreement.

“Successor Servicing Fees and Expenses” shall mean the fees and expenses payable
to the Successor Servicer as agreed to by the Borrower, the Lenders and the
Administrative Agent.

“Swing Line Advance” shall have the meaning assigned to it in Section 2.01(b)(i)
of the Funding Agreement.

“Swing Line Availability” shall mean, as of any date of determination, an amount
equal to the lesser of (i) Funding Availability as of the end of the immediately
preceding day and (ii) the difference between (A) the Swing Line Commitment as
of such date and (B) the Outstanding Principal Amount of the Swing Line Loan as
of the end of the immediately preceding day.

“Swing Line Commitment” shall mean, as to the Swing Line Lender, the commitment
of the Swing Line Lender to make Swing Line Advances pursuant to the terms of
the Funding Agreement. As of the Restatement Effective Date, the Swing Line
Commitment is equal to the Aggregate Commitment.

“Swing Line Lender” shall have the meaning set forth in the Preamble of the
Funding Agreement.

“Swing Line Loan” shall mean at any time, the aggregate amount of Swing Line
Advances outstanding to the Borrower.

“Swing Line Note” shall have the meaning assigned to it in Section 2.01(b)(ii)
of the Funding Agreement.

“Termination Date” shall mean the date on which (a) the Outstanding Principal
Amount has been permanently reduced to zero, (b) all other Borrower Obligations
under the Funding Agreement and the other Related Documents have been
indefeasibly repaid in full and completely discharged and (c) the Aggregate
Commitment has been irrevocably terminated in accordance with the provisions of
Section 2.02(b) of the Funding Agreement.

“Termination Event” shall have the meaning assigned to it in Section 8.01 of the
Funding Agreement.

“Third-Party L/C Issuer” shall have the meaning assigned to it in
Section 2.11(a) of the Funding Agreement.

“Title IV Plan” shall mean a Pension Plan (other than a Multiemployer Plan) that
is covered by Title IV of ERISA and that any Originator or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

“Transaction Parties” shall mean the Originators, the Member, the Servicer and,
if the Parent is not the Servicer, the Parent.

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

31



--------------------------------------------------------------------------------

“Transfer” shall mean any Sale or contribution (or purported Sale or
contribution) of Transferred Receivables by any Originator to the Borrower
pursuant to the terms of the Sale Agreement.

“Transfer Date” shall have the meaning assigned to it in Section 2.01(a) of the
Sale Agreement.

“Transferred Receivable” shall mean any Sold Receivable; provided, that any
Receivable repurchased by an Originator thereof pursuant to Section 4.04 of the
Sale Agreement shall not be deemed to be a Transferred Receivable from and after
the date of such repurchase unless such Receivable has subsequently been
repurchased by or contributed to the Borrower.

“UCC” shall mean, with respect to any jurisdiction, the Uniform Commercial Code
as the same may, from time to time, be enacted and in effect in such
jurisdiction.

“Unapproved Receivable” shall mean any receivable (a) with respect to which the
Originator’s customer relationship with the Obligor thereof arises as a result
of the acquisition by such Originator of another Person or (b) that was
originated in accordance with standards established by another Person acquired
by an Originator, in each case, solely with respect to any such acquisitions
that have not been approved in writing by the Administrative Agent and then only
for the period prior to any such approval.

“Unfunded Pension Liability” shall mean, at any time, the aggregate amount, if
any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, and (b) for a period of five years following a transaction
that might reasonably be expected to be covered by Section 4069 of ERISA, the
liabilities (whether or not accrued) that could be avoided by any Originator or
any ERISA Affiliate as a result of such transaction.

“Unrelated Amounts” shall have the meaning assigned to it in Section 7.03 of the
Sale Agreement.

“Unused Commitment Fee” shall have the meaning assigned to it in the Fee Letter.

“Welfare Plan” shall mean a Plan described in Section 3(i) of ERISA.

SECTION 2. Other Terms and Rules of Construction.

(a) Accounting Terms. Unless otherwise specifically provided therein, any
accounting term used in any Related Document shall have the meaning customarily
given such term in accordance with GAAP, and all financial computations
thereunder shall be computed in accordance with GAAP consistently applied. That
certain items or computations are explicitly modified by the phrase “in
accordance with GAAP” shall in no way be construed to limit the foregoing.

(b) Other Terms. All other undefined terms contained in any of the Related
Documents shall, unless the context indicates otherwise, have the meanings
provided for by the UCC as in effect in the State of Illinois to the extent the
same are used or defined therein.

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

32



--------------------------------------------------------------------------------

(c) Rules of Construction. Unless otherwise specified, references in any Related
Document or any of the Appendices thereto to a Section, subsection or clause
refer to such Section, subsection or clause as contained in such Related
Document. The words “herein,” “hereof” and “hereunder” and other words of
similar import used in any Related Document refer to such Related Document as a
whole, including all annexes, exhibits and schedules, as the same may from time
to time be amended, restated, modified or supplemented, and not to any
particular section, subsection or clause contained in such Related Document or
any such annex, exhibit or schedule. Any reference to any amount on any date of
determination means such amount as of the close of business on such date of
determination. Any reference to or definition of any document, instrument or
agreement shall, unless expressly noted otherwise, include the same as amended,
restated, supplemented or otherwise modified from time to time. Wherever from
the context it appears appropriate, each term stated in either the singular or
plural shall include the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, feminine and
neuter genders. The words “including,” “includes” and “include” shall be deemed
to be followed by the words “without limitation”; the word “or” is not
exclusive; references to Persons include their respective successors and assigns
(to the extent and only to the extent permitted by the Related Documents) or, in
the case of Governmental Authorities, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.

(d) Rules of Construction for Determination of Ratios. The Ratios as of the last
day of the Settlement Period immediately preceding the Closing Date shall be
established by the Administrative Agent on or prior to the Closing Date and the
underlying calculations for periods immediately preceding the Closing Date to be
used in future calculations of the Ratios shall be established by the
Administrative Agent on or prior to the Closing Date in accordance with the form
of Monthly Report. For purposes of calculating the Ratios, (i) averages shall be
computed by rounding to the second decimal place and (ii) the Settlement Period
in which the date of determination thereof occurs shall not be included in the
computation thereof and the first Settlement Period immediately preceding such
date of determination shall be deemed to be the Settlement Period immediately
preceding the Settlement Period in which such date of determination occurs.

 

Amended and Restated Receivables Funding and Administration Agreement

Annex X

33



--------------------------------------------------------------------------------

ANNEX Y

SCHEDULE OF DOCUMENTS

[Attached]

 

Amended and Restated Receivables Funding and Administration Agreement

Annex Y



--------------------------------------------------------------------------------

ANNEX Z

SPECIAL CONCENTRATION PERCENTAGES

 

Obligor    Special Concentration Limit

            

    

            

    

        

    

 

Amended and Restated Receivables Funding and Administration Agreement

Annex Z